>

5

Secretaría de
iS Hidrocarburos
Jin ECUADOR
E — uN Av. Amazonas N35-89 y Juan Pablo Saenz,

El. Amazonas 4000, Tel: (593) 2433255 | Quito

MEMORANDO No.1939-SH-DAJ-2012

PARA SECRETARIO DE HIDROCARBUROS

DE LÍDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 29 DE MAYO DE 2012

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2012-03124

Remito a usted, la escritura pública mediante la cual el Estado ecuatoriano a través
de la Secretaría de Hidrocarburos y el Consorcio INTERPEC conformado por las
compañías PECS IECONTSA S.A, INTEGRAL DE SERVICIOS TÉCNICOS S.A.
(SUCURSAL ECUADOR) y, EQUITAX EQUILIBRIO IMPOSITIVO CIA LTDA., en
fecha 30 de abril de 2012 ante la Notaria Segunda del Distrito Metropolitano de
Quito, convienen celebrar el Contrato de Prestación de Servicios para la Exploración
y Explotación de Hidrocarburos (PETROLEO CRUDO), en el Bloque OCANO PEÑA
BLANCA de la Región Amazónica Ecuatoriana, a fin de que sea legalizada con su
firma en la última foja del referido instrumento, con el objeto de inscribirlo en el
Registro de Hidrocarburos a folios 1536 al 2184 y cumplir con lo dispuesto en el Art.
12 de la Ley de Hidrocarburos, reformada.

Atentamente,

a sE PA
DER TE il E
De car M Zurita V-—
LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS

|
CONSORQJO INTERPEC: e

Quito, 28 de Mayo de 2012 Je
ito, le Mayo de
INT-014-2012 28 MAYO 2012 ] gos

Señor Dr.
Andrés Donoso a me A ada SSA ,

Secretario de Hidrocarburos

MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
Ciudad.-

De mi consideración:

Por medio de la presente y de conformidad con lo dispuesto en la cláusula 33 del
Contrato de Prestación de Servicios para la Exploración y/o Explotación de
Hidrocarburos (Petróleo Crudo), en el Bloque Ocano Peña Blanca de la Región
Amazónica ecuatoriana, celebrado con fecha 30 de Abril de 2012 ante la Notaria
Segunda del cantón Quito, entre la Secretaría de Hidrocarburos y el Consorcio
INTERPYC, solicito a Usted proceder a la inscripción del referido Contrato en el
Registro de Hidrocarburos de la Secretaria de Hidrocarburos a su cargo, para lo
cual adjunto la siguiente documentación:

- Diez copias certificadas de la escritura pública del Contrato de Prestación
de Servicios para la Exploración y/o Explotación de Hidrocarburos
(Petróleo Crudo) en el Bloque Ocano Peña Blanca de la Región
Amazónica ecuatoriana; y,

- Original del comprobante de depósito de US$ 10.000,00 (Diez mil dólares
de los Estados Unidos de América) correspondiente a la tasa de
N inscripción.
|

lan tamente,

Dirección Av. Brasil N3991 y J de la Cueva Edif lACA, 1er
INTERPEC [>
Telf.: (5932)246 7240 / (5932) 246 7241
$ 10.000 CoR57w Al Taco
COPSorCO Jura

ANCO PICHINCHA

2pósito

ECTOR PUBLICO

Jenta...: BP-SP 0001309889

mbre...: MINISTERIO DE RECURSOS NATU

: 13695281
«+: 20,000.00

: 20,000.00
USD

36 - AG. CARONDELET
DARAUJO

2O12/0ay/28 15h35
: Sec-306, En Línea

Valor
20,000.00

IDTPTMAL
¡A e, io dodo RO o ¡do NS e lo Po

y)

ER DDD

y)

PITT

PEPRED

)

Pp

NOTARIA SEGUNDA
DEL CANTON QUITO

Dra. Paola Delgado Loor

A su cargo el protocolo de los Doctores:
José Vicente Troya, Olmedo del Pozo,
Ximena Moreno de Solines, Jorge Machado Cevallos
Líder Moreta Gavilánes y Martha Banderas Garrido

De la escritura de.......

SECRETARIA DE HIDROCARBUROS

Otorgada por

AÑO

30 DE ABRIL DEL 2012
O A

OFICINA:
Av. Amazonas N3589 y Corea, Edificio Amazonas 4000
1er. piso, Oficinas: 103-104, 2269985 / 2247012 / 2263131
Quito - Ecuador

NOTARÍA SEGUNDA DEL CANTÓN QUITO

CONTRATO DE PRESTACIÓN DE SERVICIOS PARA LA EXPLORACIÓN Y/O EXPLO 4
DE HIDROCARBUROS (PETRÓLEO CRUDO), EN EL BLOQUE OCANO PEÑA BLANCA DE LA
REGIÓN AMAZÓNICA ECUATORIANA

QUE OTORGA:

SECRETARIA DE HIDROCARBUROS.

A FAVOR DE:

CONSORCIO INTERPEC

CUANTIA:

INDETERMINADA

PA

DI: 15, COPIAS
ESCRITURA No.

ES,

En la Ciudad de San Francisco de Quito, Distrito Metropolitano, Capital de la República del
Ecuador, hoy día treinta de abril del año dos mil doce, ante mí, DOCTORA PAOLA

DELGADO LOOR, Notaria Segunda del Cantón Quito, comparecen el abogado Andrés
LS

Donoso Fabara, en su calidad de Secretario de Hidrocarburos, de conformidad con el
Acuerdo Ministerial número trescientos treinta y uno; y por otra, las compañías PECS
IECONTSA S.A., representada por su Gerente General y representante legal Ingeniero
Patricio Germán Ávila León e INTEGRAL DE SERVICIOS TECNICOS S.A. (Sucursal Ecuador),
representada por su Apoderada General y representante legal EQUITAX EQUILIBRIO
IMPOSITIVO CIA. LTDA., representada a su vez por su Gerente General y representante
legal señora Mayra Alexandra Quinteros Martínez; ambos comparecientes de
nacionalidad ecuatoriana, integrantes del Consorcio INTERPEC, Contratista del Bloque
OCANO PEÑA BLANCA. Los comparecientes son de nacionalidad ecuatoriana, mayores de
edad, domiciliados en esta ciudad de Quito, legalmente capaces para contratar y
obligarse, a quienes de conocer doy fe, en virtud de haberme exhibido sus cédulas de
ciudadanía, cuyas copias se adjuntan a este instrumento público. Advertidos que
fueron los comparecientes por mí la Notaria de los efectos y resultados de esta escritura,
así como examinados que fueron en forma aislada y separada de que comparecen al
otorgamiento de esta escritura sin coacción, amenazas, temor reverencial, promesa o
seducción, dice que elevan a escritura pública el contenido de la siguiente minuta:
"SEÑORA NOTARIA: Sírvase incorporar en el protocolo de escrituras públicas a su cargo,
una que contenga el siguiente Contrato de Prestación de Servicios para la Exploración y/o
Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque OCANO - PEÑA BLANCA de la
Región Amazónica ecuatoriana, contenido en las siguientes cláusulas: COMPARECIENTES.-
Para la suscripción de este Contrato comparecen: por una parte el Estado ecuatoriano por
intermedio de la Secretaría de Hidrocarburos, en adelante la “Secretaría”, representada
por el Ab. Andrés Donoso Fabara, de conformidad con el nombramiento constante en el
Acuerdo Ministerial Número trescientos treinta y uno (331) de veinte y tres (23) de abril
de dos mil doce (2012), y, por otra, las compañías PECS IECONTSA S.A., representada por
su Gerente General y representante legal Ingeniero Patricio Germán Ávila León e
INTEGRAL DE SERVICIOS TECNICOS S.A. (Sucursal Ecuador), representada por su

Apoderada General y representante legal EQUITAX EQUILIBRIO IMPOSITIVO CIA. LTDA.,

JAN

)

PATADAS

A)
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

1538

conformidad con el poder y nombramientos que se incorporan como habilitantes. Las
compañías integrantes del Consorcio INTERPEC responden cada una de ellas en forma
solidaria e indivisible por el conjunto de las obligaciones de este contrato, de conformidad
con el artículo seis del Instructivo para Licitaciones Hidrocarburíferas. CLÁUSULA
PRIMERA ANTECEDENTES.- Uno punto uno.- Los artículos uno, trescientos diecisiete y
cuatrocientos ocho (1, 317 y 408) de la Constitución de la República del Ecuador,
establecen que los recursos naturales no renovables del territorio del Estado pertenecen
a su patrimonio inalienable, inembargable, irrenunciable e imprescriptible. Uno punto
dos. El numeral Once (11) del artículo Doscientos sesenta y uno (261) de la Carta Magna,
señala que el Estado ecuatoriano tendrá competencia exclusiva sobre los recursos
hidrocarburíferos. Uno punto tres. El artículo trescientos trece (313) de la Carta Magna
prescribe que los recursos naturales no renovables son de carácter estratégico, sobre los
cuales el Estado se reserva el derecho de administrar, regular, controlar y gestionar de
acuerdo a los principios de sostenibilidad ambiental, precaución, prevención y eficiencia.
Uno punto cuatro.- El artículo diecinueve (19) de la Ley de Hidrocarburos, prescribe que la
adjudicación de los contratos a los que se refieren los artículos uno, dos y tres (1, 2 y 3) de
esta Ley la efectuará el Ministerio Sectorial mediante licitación. Para las adjudicaciones, el
Ministerio Sectorial conformará un Comité de Licitaciones que se integrará y funcionará
de conformidad con el Reglamento. Las bases, requisitos y procedimientos para las
licitaciones serán determinados por el Comité de Licitaciones de conformidad con la
Constitución y la Ley. Para las licitaciones el Ministerio Sectorial promoverá la
concurrencia del mayor número de ofertas de compañías de probada experiencia y
capacidad técnica y económica. Las resoluciones del Comité de Licitaciones causan
ejecutoria. Uno punto cinco. Mediante convocatoria publicada en la prensa el diecinueve

(19) de junio de dos mil once (2011), el Comité de Licitación Hidrocarburífera convocó a
$539

participar en la Décima Ronda Petrolera, a las compañías y empresas nacionales o
extranjeras, estatales o privadas. Uno punto seis.- El veintiséis (26) de septiembre de dos
mil once (2011), el Comité de Licitación Hidrocarburífera, receptó las ofertas de los
Consorcios INTERPEC y PETROBELL para la Licitación Número cero cero cinco guión COLH
guión SH guión BLQ guion dos mil once (005-COLH-SH-BLO-2011) del Bloque OCANO
PEÑA BLANCA en la Décima Ronda Petrolera. Uno punto siete.- El Comité de Licitaciones
Hidrocarburiferas, mediante Acta COLH Número Seis (6) de veinte y seis (26) de
septiembre de dos mil once (2011), designó a los miembros de la Comisión de Calificación
y Evaluación de los Sobres Número Uno (1) de las ofertas presentadas para la licitación de
la Décima Ronda Petrolera. Uno punto ocho.- El Comité de Licitación Hidrocarburífera
mediante Resolución Número COLH guión cero cero dos tres guión veinte y uno guión
once guión dos mil once (COLH-0023-21-11-2011), aprobó el informe de la Comisión de
Evaluación y Calificación de los sobres Número Uno (1) presentado con Memorando
Número cero cero uno guión CCE guión dos mil once (001-CCE-2011) de nueve (9) de
noviembre de dos mil once (2011). Uno punto nueve.- El Comité de Licitación
Hidrocarburífera, en sesión efectuada el veintinueve (29) de noviembre de dos mil once
(2011), procedió con la apertura de los Sobres Número Dos (2) de las ofertas recibidas
para la Décima Ronda de Licitación Petrolera, y con Resolución Número COLH guión cero
cero veinte y cuatro guión veinte y nueve guión once guión dos mil once (COLH-0024-29-
11-2011) designó a la Comisión de Calificación y Evaluación del Sobre Número Dos (2)
para las ofertas recibidas para el Bloque OCANO PEÑA BLANCA. Uno punto diez.- La
Comisión de Calificación y Evaluación con Memorando Número cero cero tres guión CCE
guión dos mil once (003-CCE-2011) de dieciséis (16) de diciembre de dos mil once (2011),
presentó el informe de análisis de los sobres Número Dos (2) de los Bloques: Armadillo, y
Ocano - Peña Blanca, con el orden de prelación, en el cual consta primero el Consorcio
INTERPEC. Uno punto once.- Con Resolución Número COLH guión cero treinta y tres guión
dos mil doce (COLH-033-2012) el Comité de Licitación Hidrocarburifera, aprobó el informe

y por consiguiente el orden de prelación para el Bloque Ocano - Peña Blanca y recomendó

3) III
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

15.
31540 GATOS

al Ministro de Recursos Naturales No Renovables, adjudique el Contrata
Servicios para la Exploración y/o Explotación de Hidrocarburos (Petról
Bloque OCANO PEÑA BLANCA de la Región Amazónica ecuatoriana al Consdr
correspondiente a la Licitación Número cero cero cinco guión COLH guión SH guión BLA
guión dos mil once (005-COLH-SH-BLQ-2011). Uno punto doce.- El artículo seis A (6-A) de
la Ley de Hidrocarburos determina que la Secretaría de Hidrocarburos, entidad adscrita al
Ministerio Sectorial, con personalidad jurídica, patrimonio propio, autonomía
administrativa, técnica, económica, financiera y operativa, que administra la gestión de
los recursos naturales no renovables hidrocarburíferos y de las sustancias que los
acompañen, es la encargada de ejecutar las actividades de suscripción, administración y
modificación de las áreas y contratos petroleros. Uno punto trece.- En el artículo seis A (6-
A) de la Ley de Hidrocarburos, se detallan las atribuciones de la Secretaría de
Hidrocarburos, entre las que consta la facultad de suscribir a nombre del Estado
ecuatoriano los contratos de exploración y explotación, industrialización y transporte,
previa adjudicación por parte del Ministerio Sectorial. Uno punto catorce.- El Ministro de
Recursos Naturales No Renovables, mediante Resolución Número seiscientos setenta y
nueve guión dos mil doce (679-2012) de veintiuno (21) de marzo de dos mil doce (2012),
adjudicó el Contrato de Prestación de Servicios para la Exploración y/o Explotación de
Hidrocarburos (Petróleo Crudo), en el Bloque OCANO PEÑA BLANCA de la Región
Amazónica ecuatoriana al Consorcio INTERPEC; y, autorizó al Secretario de Hidrocarburos
la suscripción de este Contrato. CLÁUSULA SEGUNDA.- DOCUMENTOS DE ESTE
CONTRATO.- Dos punto uno.- Documentos Habilitantes.- Son documentos habilitantes de
este Contrato y se protocolizan como tales, los siguientes: Dos punto uno punto uno.- El
Acuerdo Ministerial Trescientos treinta y uno (331) de veinte y tres (23) de abril de dos
mil doce (2012) que contiene el nombramiento del Secretario de Hidrocarburos; Dos
punto uno punto dos.- Copia certificada del poder y los nombramientos que acreditan la
representación legal de las compañías integrantes de la Contratista; Dos punto uno punto

tres.- Certificado que acredita la existencia legal de las compañías integrantes de la
Contratista y su domiciliación en el Ecuador; Dos punto uno punto cuatro.- Resolución
Número COLH guión cero treinta y tres guión dos mil doce (COLH-033-2012) de diez (10) .
de febrero de dos mil doce (2012), mediante la cual el Comité-de Licitación
Hidrocarburífera, aprobó el informe y orden de prelación correspondiente al Bloque
OCANO PEÑA BLANCA; Dos punto uno punto cinco.- Resolución Número seiscientos
setenta y nueve guión dos mil doce (679-2012) de veintiuno (21) de marzo de dos mil
doce (2012), con la cual el Ministro de Recursos Naturales No Renovables adjudicó el
Contrato de Prestación de Servicios para la Exploración y/o Explotación de Hidrocarburos
(Petróleo Crudo), en el Bloque OCANO PEÑA BLANCA de la Región Amazónica ecuatoriana
al Consorcio INTERPEC; y, autorizó al Secretario de Hidrocarburos la suscripción de este
Contrato. Dos punto dos.- Dos punto dos.- Documentos Anexos.- Forman parte integrante
de este Contrato los siguientes anexos: Anexo A Especificaciones y delimitaciones del
Área del Contrato; Anexo B Plan de Actividades; Anexo C Fórmula para corrección de la
calidad del Petróleo Crudo del Área del Contrato; Anexo D Reglamento de Contabilidad.
Anexo E Garantías Solidarias de las Casas Matrices y Garantía de Inversiones. Anexo F
Normas para el funcionamiento del Comité de Supervisión. Anexo G Copias de las pólizas
de seguros previstas en este Contrato. Anexo H Plan de Capacitación. Anexo |
Procedimiento de Levantes. Anexo J Llista de posibles consultores. Anexo K
Pronunciamiento favorable del Procurador General del Estado mediante el cual se
autoriza al Estado Ecuatoriano y a la Secretaria de Hidrocarburos para someter las
controversias originadas en el presente contrato a arbitraje internacional y transigir en
ellas. CLÁUSULA TERCERA MARCO LEGAL DE LA CONTRATACIÓN (LEGISLACIÓN
APLICABLE).- Tres punto uno.- La Ley Aplicable a este Contrato es la Constitución de la
República del Ecuador, cualquier tratado internacional del cual el Ecuador sea parte, ley,
reglamento, decreto, ordenanza, así como cualquier otra norma emitida o que se emita
de conformidad con la ley (en adelante, la “Ley Aplicable”). Tres punto dos.- Los derechos
y obligaciones de las Partes según este Contrato, incluyendo cualquier anexo, se

ejecutarán de acuerdo con la Ley Aplicable. Tres punto tres.- La Contratista declara
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

1542 7%

expresamente que tiene pleno conocimiento de la legislación ecuatori
contratación petrolera, vigente al momento de la celebración de
CLÁUSULA CUARTA INTERPRETACIÓN DE ESTE CONTRATO.- Cuatro punto” úno.-
Interpretación.- Este Contrato es un contrato administrativo, regulado por la Ley
Aplicable. Las Partes convienen en que interpretarán este Contrato de acuerdo con la Ley
Aplicable, incluyendo las disposiciones del Título Décimo Tercero (XIII), Libro Cuarto (IV),
del Código Civil, dejando establecido que los títulos y el orden de las cláusulas y
subcláusulas sólo tienen propósitos de identificación y referencia. Cuatro punto uno
punto uno.- Cualquier tolerancia de las Partes referida a la falta de cumplimiento de las
obligaciones establecidas en este Contrato, en ningún caso implicará cambio o alteración
de sus estipulaciones, y tal hecho no constituirá precedente para la interpretación de este
Contrato, ni fuente de derechos en favor de la Parte que incumplió las obligaciones.
Cuatro punto uno punto dos.- En caso de que existan contradicciones o conflictos entre
las disposiciones de este Contrato y sus anexos o entre cada uno de ellos, las Partes
acuerdan el siguiente orden de prelación, siendo el primero de ellos el que prevalecerá
sobre los demás y así sucesivamente: (i) los términos y condiciones de este Contrato y (ii)
los anexos mencionados en la cláusula dos punto dos (2.2) de este Contrato. Cuatro
punto uno punto tres.- Las Partes aceptan expresamente que en caso que las
estipulaciones contenidas en este Contrato contravengan las disposiciones legales o
reglamentarias, serán éstas últimas las que prevalecerán sobre este Contrato. Cuatro
punto dos.- Idioma.- Cuatro punto dos punto uno.- Este Contrato ha sido redactado y
suscrito por las Partes en idioma castellano y dicha versión será considerada para todos
sus efectos como la única válida. Cuatro punto dos punto dos.- Las comunicaciones que se
cursaren las Partes, así como la información requerida por la Ley Aplicable serán
redactadas en idioma castellano, excepto aquellos reportes de naturaleza técnica que,
por su índole altamente especializada, deban ser presentados en otro idioma, en cuyo
caso, de considerarse indispensable por la Secretaría, deberán ser acompañados con una

traducción a! castellano, preparada de conformidad con la Ley Aplicable, a costo de la-
1543

Contratista.- Cuatro punto tres.- Definiciones.- Salvo que se estipule lo contrario en este
Contrato, los siguientes términos en mayúscula inicial tendrán el significado que se indica
a continuación. El singular incluirá el plural y viceversa, en la medida que el contexto de
este Contrato lo requiera. Cuatro punto tres punto uno.- Actividades de Exploración
Adicional: Son aquellas actividades de exploración propuestas por la Contratista para ser
desarrolladas dentro del Área del Contrato. Cuatro punto tres punto dos.- Actividades de
Recuperación Mejorada: Son el conjunto de actividades (técnicas y planes piloto) a ser
propuestas por la Contratista y acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de Recobro Primario en los
Yacimientos de Hidrocarburos Comercialmente Explotables del Área del Contrato. Cuatro
punto tres punto tres.- Activo Fijo: Es cualquier bien no fungible de naturaleza mueble o
inmueble, adquirido, construido o suministrado por la Contratista, para las actividades
previstas en este Contrato, con una vida útil que exceda de un año y mayor a un mil
Dólares, conforme lo establecido en el Reglamento de Contabilidad. Cuatro punto tres

punto cuatro.- Agencia de Regulación y Control Hidrocarburífero (ARCH): Es el organismo

técnico-administrativo, encargado de regular, controlar y fiscalizar las actividades técnicas
y operacionales en las diferentes fases de la industria hidrocarburífera, que realicen las
empresas públicas o privadas, nacionales, extranjeras, empresas mixtas, consorcios,
asociaciones, u otras formas contractuales y demás personas naturales o jurídicas,
nacionales o extranjeras que ejecuten actividades hidrocarburíferas en el Ecuador. Cuatro
punto tres punto cinco.- Año Fiscal: Es el período de doce (12) meses comprendido entre
el primero (1) de enero al treinta y uno (31) de diciembre del mismo año, conforme lo
establecido en la Codificación de la Ley de Régimen Tributario Interno. Cuatro punto tres
* punto seis.- Área del Contrato: Es la superficie terrestre y su proyección en el subsuelo,
ubicada dentro del Bloque, en la cual la Contratista se compromete a prestar los servicios
objeto de este Contrato, conforme el Anexo A. Cuatro punto tres punto siete.- Auditoría
Socio - Ambiental: Conjunto de métodos y procedimientos que tiene como objetivo la

determinación de cumplimientos o conformidades e incumplimientos o no
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

del Contrato. Cuatro punto tres punto ocho.- Autoridad Ambiental: Es el Ministerio del
Ambiente o su dependencia técnico - administrativa que controlará, fiscalizará y auditará
la gestión socio ambiental; realizará la evaluación, aprobación de los estudios
ambientales, licenciamiento y el seguimiento de las actividades hidrocarburiferas en todo
el territorio ecuatoriano de conformidad con la Ley Aplicable. Cuatro punto tres punto
nueve:- Barril: Es la unidad de producción de Petróleo Crudo, equivalente en volumen a
cuarenta y dos (42) galones de los Estados Unidos de América, medido a Condiciones
Estándar. Cuatro punto tres punto diez.- Bloque: Es el Bloque OCANO PEÑA BLANCA del
Mapa Catastral Petrolero Ecuatoriano elaborado por el Instituto Geográfico Militar, cuyas
delimitaciones y coordenadas se detallan en el Anexo A. Cuatro punto tres punto once.-
Cambio de Control: Es cualquier cambio directo o indirecto en el Control de la Contratista,
en el entendido de que luego de que opere dicho Cambio de Control, (i) no controle a la
Contratista y/o (ii) directa o indirectamente no posea al menos cincuenta por ciento
(50%) de sus acciones que conforman su capital u otro tipo de participación patrimonial.
Cuatro punto tres punto doce.- Casa Matriz: La Casa Matriz de la compañía extranjera
que conforma la Contratista es: INTEGRAL DE SERVICIOS TECNICOS S.A. sociedad
organizada y existente bajo las leyes de la República de Colombia. Cuatro punto tres
punto trece.- Centro de Fiscalización y Entrega: Es el o los sitios convenidos por las Partes
y aprobados por la Agencia de Regulación y Control Hidrocarburífero, donde se mide y
entrega la Producción Fiscalizada de Petróleo Crudo, del Área del Contrato y hasta donde
llega la responsabilidad de la prestación de servicios por la Contratista según este
Contrato. El Centro de Fiscalización y Entrega de la Producción Fiscalizada del Área del
Contrato estará ubicado en la estación TETETE. Si como resultado de actividades
adicionales se requiera la construcción de otro Centro de Fiscalización y Entrega, la

Contratista someterá a consideración de la Secretaría la ubicación del mismo a costo

10
exclusivo de la Contratista. La aprobación del nuevo Centro de Fiscalización y Entrega
corresponderá a la Agencia de Regulación y Control Hidrocarburífero, así como la
fiscalización de la producción. Cuatro punto tres punto catorce.- Compañías Relacionadas:
Para efectos de este Contrato, se consideran como Compañías Relacionadas a: Matriz: Es
la compañía o entidad que directa o indirectamente Controla a la Filial o a la Subsidiaria;
Filial: Es una compañía o entidad que directamente es Controlada por su Matriz; y,
Subsidiaria: Es una compañía o entidad que es directamente controlada por la Filial e
indirectamente por la Matriz. Esta definición en nada limitará la aplicación de la
legislación tributaria en lo relacionado a partes relacionadas y precios de transferencia.

Cuatro punto tres punto quince.- Condensado de Gas: Es la mezcla de hidrocarburos

provenientes de Yacimientos de Gas Natural Libre o de Yacimientos de Condensado de
Gas que a condiciones de presión y temperatura de superficie, pasan al estado líquido.
Cuatro punto tres punto deciséis.- Condiciones Estándar: Corresponden a una presión
absoluta de catorce punto siete (14.7) libras por pulgadas cuadradas y a una temperatura
de sesenta (60) grados Fahrenheit. Cuatro punto tres punto diecisiete.- Consultor: Son las
personas naturales o jurídicas, nacionales o extranjeras, independientes y de reconocido
prestigio respecto al asunto materia de la consulta, para los fines previstos en este
Contrato, de conformidad con la cláusula treinta y uno punto tres (31.3). Cuatro punto

tres punto dieciocho.- Consumer Price Index: Es el índice de precios al consumidor

previsto en el “Consumer Price Index” (CPI) del Bureau of Labor Statistics of the United
States Department of Labor. Cuatro punto tres punto diecinueve.- Contiatista: Es el
Consorcio INTERPEC integrado por la compañía ecuatoriana PECS IECONTSA S.A. y la
sucursal ecuatoriana de INTEGRAL DE SERVICIOS TECNICOS S.A., esta última domiciliada
en el Ecuador. Cuatro punto tres punto veinte.- Contrato: Es este Contrato, incluido sus
documentos habilitantes y anexos. Cuatro punto tres punto veintiuno.- Control: Significa,
cuando es utilizado en relación con una persona jurídica, la facultad de dirigir la
administración o las políticas de dicha persona jurídica, directa o indirectamente, bien sea

a través de la propiedad de acciones u otros títulos valores. A efectos de este Contrato,

DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

(50%) de los poderes de voto de otra persona jurídica, se considera que aquel piene els

Control de esa persona jurídica. “Que Controla” y “Controlado” tienen significados
correspondientes. Cuatro punto tres punto veintidós.- Costos de Comercialización: Son
los costos razonables, sustentados, directamente imputables y efectivamente incurridos
por el Estado para la comercialización del Petróleo Crudo, tanto en el mercado interno
como en el externo, incluyendo los egresos que se originen por el almacenamiento
necesario para tales operaciones de comercialización y otros imprescindibles para el
perfeccionamiento de dichas operaciones de comercialización. Cuatro punto tres punto
veintitrés.- Costos de Transporte del Estado: Son los costos razonables, sustentados,
directamente imputables en los que efectivamente incurre el Estado para el transporte
por Ductos Principales del Petróleo Crudo producido en el Área del Contrato, desde los
Centros de Fiscalización y Entrega hasta los terminales de exportación o centros de
industrialización en el Ecuador. Cuatro punto tres punto veinticuatro.- Costos y Gastos de
la Contratista: Son los costos no capitalizables, razonables y necesarios, incurridos
directamente por la Contratista o indirectamente a través de sus Compañías
Relacionadas, dentro o fuera del Ecuador, durante la Fase de Producción, incluyendo los
señalados en los Programas y Presupuestos Anuales, y contabilizados de acuerdo al
Reglamento de Contabilidad; e incluirán los operacionales de transporte por ductos
secundarios y los realizados en la ejecución de los programas de capacitación técnica y
administrativa efectuados por la Contratista, durante la Fase de Producción. Cuatro punto
tres punto veinticinco.- Daño Ambiental: Es toda pérdida, disminución, detrimento o
menoscabo significativo de las condiciones preexistentes en el medio ambiente o uno de
sus componentes. Afecta al funcionamiento del ecosistema o a la renovabilidad de sus
recursos. Cuatro punto tres punto veintiséis.- Daños Sociales: Son los ocasionados a la
salud humana, al paisaje, al sosiego público y a los bienes públicos o privados,
directamente afectados por actividad contaminante. Cuatro punto tres punto veintisiete.-

Dólar: Es la moneda de los Estados Unidos de América. Cuatro punto tres punto veinte y
ocho.- Ductos Principales: Son el Oleoducto Transecuatoriano, SOTE, el Oleoducto de
Crudos Pesados, OCP, y otros ductos y facilidades de almacenamiento concomitantes que
sean necesarios para evacuar el Petróleo Crudo desde los Centros de Fiscalización y
Entrega hasta los terminales de exportación o centros de industrialización en el Ecuador.
Cuatro punto tres punto veintinueve.- Ductos Secundarios: Son los ductos necesarios
para transportar el Petróleo Crudo desde los campos en producción, dentro del Área del
Contrato, hasta los Centros de Fiscalización y Entrega. Cuatro punto tres punto treinta.-
Ecuador / Estado: Es la República del Ecuador. Cuatro punto tres punto treinta y uno.- EP
PETROECUADOR: Es la Empresa Pública de Hidrocarburos del Ecuador, PETROECUADOR,
con personalidad jurídica, patrimonio propio, autonomía administrativa, económica,
financiera y operativa; con domicilio principal en la ciudad de Quito, que tiene por objeto
el desarrollo de las actividades que le asigna la Ley Orgánica de Empresas Públicas y el
Decreto Ejecutivo Trescientos quince (315) de dos mil diez (2010), publicado en el
Registro Oficial Suplemento Número Ciento setenta y uno (171) de catorce (14) de abril

de dos mil diez (2010). Cuatro punto tres punto treinta y dos.- Estándares de la Industria

Petrolera Internacional: Son aquellas prácticas y procedimientos generalmente utilizados
en la industria petrolera, por operadores a nivel mundial, respaldados en criterios
técnicos, en condiciones y circunstancias similares a aquellas experimentadas en relación
con el o los aspectos relevantes del Proyecto. Cuatro punto tres punto treinta y tres.-
Estudios Ambientales: Consisten en una estimación predictiva o una identificación
presente tanto de los Daños Sociales como Daños Ambientales con el fin de establecer las
medidas preventivas, las actividades de mitigación y las medidas de rehabilitación de
impactos ambientales producidos por la ejecución de los servicios objeto de este
Contrato. Cuatro punto tres punto treinta y cuatro.- Evento de Insolvencia: Significa
cuando: (a) una Persona comience en forma voluntaria un estado de quiebra, insolvencia,
disolución, liquidación o un procedimiento similar; (b) se haya iniciado contra ella uno de
esos procedimientos, y tal procedimiento haya dado lugar a una orden o medida que no

haya sido revocada, resuelta, suspendida o apelada dentro de los sesenta (60) días
DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTÓN QUITO 3

1548

Recobro Primario: Es la fracción de reservas extraídas de un Yacimiento por recuperación
primaria y que será aprobada por la Secretaría. Cuatro punto tres punto treinta y seis.-
Fase de Desarrollo: Es el lapso durante el Período de Explotación en el cual se efectuarán
las Inversiones de Desarrollo Adicionales y las actividades necesarias para desarrollar y
poner en producción los Yacimientos descubiertos por Actividades de Exploración
Adicional y/o los Yacimientos existentes por Actividades de Recuperación Mejorada.
Estas Inversiones y actividades se realizarán de acuerdo al Plan de Desarrollo y se
registrarán con relación al campo correspondiente. Esta Fase de Desarrollo terminará
cuando se complete la ejecución del respectivo Plan de Desarrollo. Cuatro punto tres
punto treinta y siete.- Fase de Producción: Es el lapso durante el Período de Explotación
comprendido desde la Fecha de Vigencia hasta la fecha de terminación de este Contrato.
La Fase de Producción podrá coexistir con las Fases de Desarrollo de los campos
descubiertos por Actividades de Exploración Adicional. Cuatro punto tres punto treinta y
ocho.- Fecha de Vigencia: Es la fecha de la inscripción de este Contrato en el Registro de
Hidrocarburos de la Secretaría de Hidrocarburos, desde la cual se inicia la vigencia de este
Contrato y empieza a transcurrir el plazo del mismo. Cuatro punto tres punto treinta y
nueve.- Fecha Efectiva: Es la fecha desde la cual surtirán efecto todos los derechos y
obligaciones de este Contrato y será igual a la Fecha de Vigencia. Cuatro punto tres punto
cuarenta.- Fuerza Mayor o Caso Fortuito: Para efectos de este Contrato, un evento de
Fuerza Mayor o Caso Fortuito significará cualquier evento o circunstancia, que (i) sea
imposible de resistir, o de ser controlado por la Parte obligada a cumplir la obligación de
que se trate, (ii) sea imprevisible por dicha Parte o que aún siendo previsible por ésta, no
pueda ser evitada, en todo o en parte, mediante el ejercicio de la debida diligencia de
dicha Parte, (iii) que ocurra después de la Fecha Efectiva de este Contrato, y (iv) que

ocasione la obstrucción o démora, total o parcial del cumplimiento de las obligaciones de

1549

alguna Parte, según las estipulaciones de este Contrato. Esta definición abarca, pero no se
limita a, lo establecido en el Código Civil ecuatoriano, e incluyendo terremotos,
maremotos, inundaciones, deslaves, tormentas, incendios, explosiones, paros, huelgas,
disturbios sociales, actos de guerra (declarada o no), actos de sabotaje, actos de
terrorismo, acciones u omisiones por parte de cualquier autoridad, dependencia o
entidad estatal. Queda entendido y convenido, sin embargo, que la Secretaría podrá
invocar como actos constitutivos de Fuerza Mayor, cualquier acto u omisión de cualquier
agencia, organismo O autoridad estatal ecuatoriana, cuando dichos actos u omisiones
sean causados por otros hechos o circunstancias que, a su vez, constituyan Fuerza Mayor.
Para efectos de este Contrato el término Caso Fortuito tendrá el mismo significado que
Fuerza Mayor. Cuatro punto tres punto cuarenta y uno.- Gas Natural Asociado: Es la
mezcla de hidrocarburos provenientes de Yacimientos de Petróleo Crudo que a

condiciones de presión y temperatura de superficie pasan al estado gaseoso. Cuatro

punto tres punto cuarenta y dos.- Gas Natural Libre: Es la mezcla de hidrocarburos

provenientes de Yacimientos de Gas que en condiciones de presión y temperatura de
superficie se mantiene en estado gaseoso. Cuatro punto tres punto cuarenta y tres.-

Hidrocarburos Líquidos Condensados del Gas Natural Asociado: Significa etano y

cualesquiera otros hidrocarburos de más alto peso molecular que el etano, separados del
Gas Natural Asociado mediante compresión, extracción u otros procesos. Cuatro punto

tres punto cuarenta y cuatro.- Incremento de Reservas Comercialmente Explotables: Es el

aumento del volumen de reservas (recuperables) proveniente de Actividades de
Recuperación Mejorada o nuevos descubrimientos por Actividades de Exploración
Adicional realizados por la Contratista y aprobados por la Secretaría. Cuatro punto tres
punto cuarenta y cinco.- ingreso Bruto del Contrato (YB): Es el valor en Dólares que
resulta de multiplicar la Producción Fiscalizada entregada por la Contratista por el Precio
Promedio Mensual, corregido de acuerdo a la calidad equivalente a la producida por la
Contratista en el Área del Contrato. La corrección de la calidad del Petróleo Crudo se

_ realizará de conformidad con el Anexo C. El Petróleo Crudo del Área del Contrato
DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTON QUITO

Contratista: Es el valor en Dólares que recibirá la Contratista por la prestación de sus

servicios, sobre la base de la tarifa acordada en este Contrato por cada Barril neto
producido y entregado al Estado, conforme la fórmula establecida en la cláusula décima
cuarta (XIV). Cuatro punto tres punto cuarenta y siete.- Ingreso Disponible (YD): Es el
valor en Dólares resultante de la diferencia entre el Ingreso Bruto del Contrato y la suma
de los siguientes conceptos: (i) Margen de Soberanía; (ii) Costos de Transporte del Estado;
(iii) Costos de Comercialización; y (iv) los Tributos establecidos en la Codificación de la Ley
del Fondo para el Ecodesarrollo Regional Amazónico y la Ley de Creación de Rentas
Sustitutivas para las Provincias de Napo, Esmeraldas y Sucumbíos, si los mismos
resultasen aplicables. Cuatro punto tres punto cuarenta y ocho.- Inversiones: Son los
costos efectuados directamente por la Contratista o indirectamente, a través de sus
Compañías Relacionadas, dentro o fuera del Ecuador, acordados con la Secretaría,
incluyendo los señalados en los Planes, Programas y Presupuestos Anuales y sus
reformas, y contabilizados de acuerdo al Reglamento de Contabilidad, que son: (i)
susceptibles de capitalización; y (ii) razonables y necesarios para explorar, descubrir,
desarrollar, producir, obtener, transportar, mantener e incrementar la producción de
Petróleo Crudo en el Área del Contrato. Cuatro punto tres punto cuarenta y nueve.-
Inversiones de Exploración Adicional: Son todos los costos incurridos directamente por la
Contratista o indirectamente, a través de sus Compañías Relacionadas, conforme el Plan
de Actividades Adicionales y sus reformas y contabilizados de acuerdo al Reglamento de
Contabilidad, durante la ejecución de este Contrato, para explorar, descubrir y evaluar
nuevos Yacimientos en el Área del Contrato. Cuatro punto tres punto cincuenta.-
Inversiones de Desarrollo Adicional: Son todos los costos incurridos directamente por la
Contratista o indirectamente, a través de sus Compañías Relacionadas, y llevados a cabo
por la Contratista conforme a lo establecido en el Plan de Desarrollo y sus reformas

correspondientes, incluyendo los señalados en los Programas y Presupuestos Anuales, y
contabilizados de acuerdo al Reglamento de Contabilidad. Cuatro punto tres punto

cincuenta y uno.- Inversiones de Recuperación Mejorada: Son todos los costos incurridos

directamente por la Contratista o indirectamente, a través de sus Compañías
Relacionadas, conforme el Plan de Actividades Adicionales y sus reformas, y
contabilizados de acuerdo al Reglamento de Contabilidad, durante la ejecución de este
Contrato, para desarrollar planes piloto y demás actividades que permitan aumentar el
Factor de Recobro Primario en los Yacimientos de Hidrocarburos Comercialmente
Explotables del Área del Contrato. La producción adicional obtenida como resultado de
estas Inversiones, será considerada Producciones Incrementales Adicionales. Cuatro
punto tres punto cincuenta y dos.- Licencia Ambiental: Es la autorización que otorga la
Autoridad Ambiental a una persona natural o jurídica para la ejecución de un proyecto,
obra o actividad de conformidad con la Ley Aplicable, en la que se establecen los
requisitos, obligaciones y condiciones que el beneficiario debe cumplir para prevenir,
mitigar o corregir los efectos imprevistos que el proyecto, obra o actividad autorizada
pueda causar en el ambiente. Cuatro punto tres punto cincuenta y tres.- Margen de
Soberanía: Es el veinticinco por ciento (25%) de los ingresos brutos provenientes de la
producción correspondiente al Área del Contrato, que el Estado ecuatoriano se reserva de
conformidad con el artículo dieciséis (16) de la Ley de Hidrocarburos. Cuatro punto tres

punto cincuenta y cuatro.- Ministerio Sectorial / Ministerio: Es el Ministerio de Recursos

Naturales No Renovables del Ecuador o aquel que lo sustituya. Cuatro punto tres punto
cincuenta y cinco.- Ministro Sectorial: Es el titular del Ministerio Sectorial. Cuatro punto
tres punto cincuenta y seis.- Modelo Económico: Formulación matemática de variables,
que se aplica para la estimación del Pago a la Contratista. Cuatro punto tres punto
cincuenta y siete.- OCP: Es el Oleoducto de Crudos Pesados. Cuatro punto tres punto
cincuenta y ocho.- Operadora: Es la compañía INTEGRAL DE SERVICIOS TÉCNICOS S.A.
que ejecutará todas las operaciones objeto de este Contrato por cuenta de la Contratista.
Cuatro punto tres punto cincuenta y nueve.- Pago a la Contratista: Es el valor que recibe

la Contratista, en Dólares o en Petróleo Crudo, por sus servicios prestados en el Área del
DOCTORA PAOLA DELGADO LOOR

Contrato, conforme a la cláusula décima cuarta. Cuatro punto tres punto IES
“ora, Fanl [gado

Partes: Se refiere al Estado ecuatoriano representado por la Secretaría o a Rgenimtistas
to. EcuY

individualmente, según fuere el caso, o se refiere conjuntamente al Estado ecuatórMlano
representado por la Secretaría y a la Contratista. Cuatro punto tres punto sesenta y uno.-
Pasivo Ambiental: Constituye el resultado de la combinación entre un impacto ambiental
y el tiempo en que éste permanece en el ambiente o en la sociedad sin reparación
integral. Los impactos ambientales se convertirán en Pasivos Ambientales en la medida
en que permanezcan como impactos no reparados. Cuatro punto tres punto sesenta y
dos.- Período de Explotación: Es el que se inicia en la Fecha de Vigencia y concluye
cuando termine este Contrato. El Período de Explotación comprende las Fases de
Desarrollo y Producción. Cuatro punto tres punto sesenta y tres.- Persona: Significa una
persona natural, corporación, sociedad, consorcio, fideicomiso o cualquier otra entidad
jurídica, Matriz, Filial, Subsidiaria o cualquier agencia, autoridad o subdivisión política de
la misma o cualquier organización internacional. Cuatro punto tres punto sesenta y
cuatro.- Petróleo Crudo: Es la mezcla de hidrocarburos en estado líquido a condiciones
de presión y temperatura de superficie, Cuatro punto tres punto sesenta y cinco.- Plan:
Se refiere al Plan de Actividades o al Plan Quinquenal. Cuatro punto tres punto sesenta y
seis.- Plan de Actividades: Es el conjunto de actividades comprometidas, de cumplimiento
obligatorio, e Inversiones estimadas de exploración (exploración adicional) y/o
explotación, a ser ejecutadas por parte de la Contratista, por su cuenta y riesgo
aportando la tecnología, los capitales, y los equipos, bienes y maquinarias necesarios, en
el Área del Contrato y durante todo el Plazo de Vigencia, detalladas en el Anexo B de este
Contrato. Cuatro punto tres punto sesenta y siete.- Plan Quinquenal: Es el conjunto de
actividades proyectadas y de Inversiones estimadas, incluyendo sus reformas, propuestas
por la Contratista durante el Periodo de Explotación para los cinco (5) Años Fiscales
siguientes al año de presentación de dicho Plan, para cumplir con el objeto contractual.
Este Plan Quinquenal será actualizado anualmente. Cuatro punto tres punto sesenta y

ocho.- Plazo: Cuando este Contrato se refiera a “plazo”, éstos se computarán en forma
1553

continua y en días calendario; y, cuando se refiera a “término”, se computarán
únicamente los días laborables, excluyendo los días feriados con ámbito nacional o local,
y de descanso obligatorio. En todos los casos en los que los plazos vencieran en días no
laborables, éstos se tender prorrogados hasta el primer día laborable siguiente.
Cuatro punto tres punto sesenta y nueve.- Plazo de Vigencia: Es el que se estipula en la
cláusula sexta de este Contrato. Cuatro punto tres punto setenta.- PPI: Es el índice de
precios al productor previsto en el “Producer's Price Index (PPI) for Industrial
Commodities” del “Bureau of Labor Statistics of the United States Department of Labor”
(Código PCU213112213112 “support activities for oil and gas operations”). Cuatro punto
tres punto setenta y uno.- Precio Promedio Mensual: Se refiere al precio promedio
ponderado de un determinado mes de ventas externas de Petróleo Crudo durante ese
mismo periodo, realizadas por EP PETROECUADOR. Estos precios se expresarán en
términos FOB, puerto ecuatoriano (terminal principal de exportación y en Dólares) por
Barril. En caso de que EP PETROECUADOR no haya realizado ventas externas en dicho
mes, el Precio Promedio Mensual se establecerá conforme a lo estipulado en la cláusula
catorce punto ocho punto ocho (14.8.8) Cuatro punto tres punto setenta y dos.-
Producción Fiscalizada: Es el volumen de Petróleo Crudo neto producido en el Área del
Contrato fiscalizado por la Agencia de Regulación y Control Hidrocarburífero (ARCH) en el
Centro de Fiscalización y Entrega. Cuatro punto tres punto setenta y tres.- Programa y
Presupuesto Ambiental Anual: Se refiere al programa anual de actividades ambientales
derivado del respectivo plan de manejo ambiental y el presupuesto ambiental del año
siguiente para su evaluación y aprobación por parte de la Autoridad Ambiental, que
formará parte integrante de los Programas y Presupuestos Anuales, que deberá incluir los
aspectos de operaciones, de Inversiones en sus diferentes desagregados conforme a la
Ley Aplicable, y, gastos administrativos, rubros que a su vez deberán estar claramente
identificados. Cuatro punto tres punto setenta y cuatro.- Programas y Presupuestos
Anuales: Son el conjunto de actividades que la Contratista se compromete a realizar en el

Año Fiscal respectivo, y los Presupuestos de las Inversiones, Costos y Gastos estimados
DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTON QUITO:

ACTO
1554 A
y /3

para la ejecución de dichas actividades, incluidas sus reformas. Los Pro
Presupuestos Anuales guardarán relación directa con el Plan de Actividáles, Pia
Quinquenal y demás Planes acordados para el período respectivo. La aprobación de estos
Programas y Presupuestos Anuales se realizará de conformidad con la cláusula décima
-segunda. Cuatro punto tres punto setenta y cinco.- Propiedad Intelectual: Significa la
referencia conjunta a todos los derechos, prioridades y privilegios relacionados con la
propiedad intelectual, bien que surjan de cualquier Ley Aplicable, ley comunitaria o
extranjera o de cualquier otra manera, incluyendo derechos de autor, licencias de autor,
patentes, licencias de patentes, marcas, licencias sobre marcas, tecnología, know-how y
procedimientos, y todos los derechos para intentar alguna acción bajo derecho o equidad
por cualquier violación o impedimento de los mismos, incluyendo el derecho a recibir
cualquier beneficio, indemnización por daños o similar de ellos. Cuatro punto tres punto
setenta y seis.- Proyecto: Se referirá a la ejecución de las actividades y prestación de
servicios a cargo de la Contratista que constituyen el objeto de este Contrato. Cuatro
punto tres punto setenta y siete.- Reglamento de Contabilidad: Es el reglamento
aplicable a los Contratos de Prestación de Servicios para Exploración y Explotación de
Hidrocarburos, que regula la contabilidad de los costos, gastos e Inversiones efectuadas
por la Contratista para la ejecución de las actividades objeto de este Contrato, el cual se
incorpora como Anexo D. Cuatro punto tres punto setenta y ocho.- Reparación
Ambiental: Es el conjunto de acciones y técnicas con el objetivo de restaurar condiciones
ambientales originales o mejoradas sustancialmente en sitios contaminados y/o
degradados como consecuencia de las actividades a cargo de la Contratista. Cuatro punto
tres punto setenta y nueve.- Reservas Probadas Remanentes: Es el volumen de
hidrocarburos que de acuerdo al análisis de la información geológica y de reservorios,
presenta una razonable certeza de ser recuperado durante la vigencia del Contrato, bajo
las condiciones económicas y operativas actuales. Las cifras oficiales de las reservas serán
las establecidas por la Secretaría. Cuatro punto tres punto ochenta.- Situaciones de

Emergencia: Para efectos de este Contrato un evento que constituye una situación de
15559

emergencia, es aquel que por razones técnicas, mecánicas o de seguridad, debidamente
justificadas por la Contratista y aceptadas por la Secretaría, causa que las Partes se vean
obligadas a interrumpir total o parcialmente el cumplimiento de sus actividades u
obligaciones estipuladas en este Contrato, en el entendido de que dicho evento: (i) no
constituye un evento de Fuerza Mayor; (ii) no fue causado por culpa o dolo de las Partes;
y (iii) obliga a las Partes a adoptar acciones inmediatas necesarias para evitar perjuicios
que afecten o puedan afectar a las operaciones de la Contratista según el Contrato o a las
Personas que presten servicios a cualquiera de las Partes o a bienes de cualquiera de las
Partes o a terceros o a sus bienes. Cuatro punto tres punto ochenta y uno.-
Subcontratista: Se refiere a cualquier Persona que ejecute para la Contratista alguna
parte de las actividades o le provea bienes para el cumplimiento del objeto del Contrato.
Cuatro punto tres punto ochenta y dos.- Tarifa por Barril: Es el valor que se paga a la
Contratista en Dólares, por cada Barril de Petróleo Crudo neto, o unidad de hidrocarburo
correspondiente, producido y entregado por la Contratista en el Centro de Fiscalización y
Entrega y se paga a la Contratista de acuerdo a lo establecido en la cláusula décima
cuarta. Cuatro punto tres punto ochenta y tres.- Tasa Máxima de Producción: Es el
máximo volumen de Petróleo Crudo producido por unidad de tiempo, por Yacimiento,
campo o pozo, de conformidad con la Ley Aplicable, los Estándares de la Industria
Internacional y lo previsto en este Contrato. Cuatro punto tres punto ochenta y cuatro.-
Tasa Prime: Es la tasa de interés denominada Prime, publicada por el Banco Central del
Ecuador en los medios impresos o electrónicos pertinentes, vigente para cada jornada de
valoración. En caso de que el Banco Central del Ecuador deje de publicar dicha Tasa
Prime, será la tasa anual de interés, en fracción decimal, determinada sobre la base del
promedio del prime rate fijado por los siguientes bancos de los Estados Unidos de

América: Citibank N.A. y Morgan Guaranty Trust Company of New York, vigente para cada

jornada de valoración. Cuatro punto tres punto ochenta y cinco.- Transferencia o Cesión:
Es cualquier traspaso, delegación u otra forma de disposición, incluyendo la constitución

de una prenda, hipoteca u otro gravamen similar, que se realice por cualquier medio, bien
3
m
”
m

NOTARÍA SEGUNDA DEL CANTÓN QUITO

J556

(ii) como consecuencia de un Cambio de Control, bien por operación de la ley, o de otro
tipo. Cuatro punto tres punto ochenta y seis.- Tributos: Son los impuestos, tasas,
contribuciones, derechos arancelarios y demás derechos y gravámenes que deban ser
pagados a las autoridades nacionales, estatales o cantonales en virtud de la legislación
tributaria aplicable. Cuatro punto tres punto ochenta y siete.- Trimestre: Es el período de
tres (3) meses consecutivos que comienza el primero de enero, primero de abril, primero
de julio y primero de octubre, de cada Año Fiscal. Cuatro punto tres punto ochenta y
ocho.- Yacimiento: Es todo cuerpo de roca, en el cual se ha acumulado Petróleo Crudo,
gas natural o ambos, y que se comportan como una unidad independiente en cuanto a
mecanismo de producción se refiere. Cuatro punto tres punto ochenta y nueve.-

Yacimientos de Condensado de Gas: Son aquellos Yacimientos de Gas que de ser

explotados, producirían gas y líquidos en una relación que exceda cien mil pies cúbicos
estándar de gas por cada barril de hidrocarburos líquidos, según mediciones hechas en
superficie bajo Condiciones Estándar de presión y temperatura. Cuatro punto tres punto
noventa.- Yacimientos de Gas: Son aquellos Yacimientos de hidrocarburos que, a
condiciones de presión y temperatura de reservorio contienen hidrocarburos en estado
gaseoso. Cuatro punto tres punto noventa y uno.- Yacimientos de Hidrocarburos
Comercialmente Explotables: Son Yacimientos que contienen hidrocarburos (Petróleo
Crudo), que sobre la base de estudios técnico económicos realizados por la Contratista y
aprobados por la Secretaría, se demuestre que su explotación resulte conveniente para
las Partes. Cuatro punto cuatro.- Otras Definiciones.- Cualquier otra definición necesaria
para la aplicación de este Contrato serán las establecidas en el Reglamento de
Operaciones Hidrocarburíferas. Cuatro punto cinco.- No Discriminación.- La Secretaría en
la interpretación y ejecución de este Contrato, considerando las particularidades de cada
caso, garantizará un tratamiento no discriminatorio a todos los contratistas de prestación

de servicios para la exploración y explotación de hidrocarburos que hubieren suscrito sus

1557

respectivos contratos de conformidad con el artículo 16 de la Ley de Hidrocarburos.
CLÁUSULA QUINTA OBJETO Cinco punto uno.- Prestación de Servicios.- Este Contrato
tiene por objeto la prestación de servicios a la Secretaría por parte de la Contratista, con
sus propios recursos y a su solo riesgo, para la exploración (exploración adicional) y
explotación de hidrocarburos, incluyendo Petróleo Crudo, en el Área del Contrato, de
conformidad con los términos y condiciones estipulados en este Contrato, y los
establecidos en la Ley Aplicable. Cinco punto uno punto uno.- Para el cumplimiento del
objeto contractual la Contratista se obliga para con la Secretaría a realizar las actividades
de exploración [exploración adiciona!), confirmación de reservas, desarrollo, explotación y
producción aportando la tecnología, los capitales y los equipos, bienes y maquinarias
necesarios para el cumplimiento de las obligaciones establecidas en este Contrato, de
conformidad con el Plan de Actividades que contiene el detalle de actividades
comprometidas e Inversiones estimadas para el Área del Contrato. Cinco punto dos.-

Contraprestación por los Servicios.- La Contratista recibirá a cambio de sus servicios el

pago de una Tarifa en Dólares por Barril de Petróleo Crudo neto extraído en el Área del
Contrato y entregado en el Centro de Fiscalización y Entrega, pagadera en Dólares o en
Petróleo Crudo, conforme a lo establecido en el artículo Dieciséis (16) de la Ley de
Hidrocarburos y la cláusula décima cuarta de este Contrato. La contraprestación que
corresponda a la Contratista por los servicios que preste conforme a este Contrato se
limitará al derecho a recibir el Pago a la Contratista, previsto en este Contrato, conforme
a la tarifa acordada. Cinco punto tres.- De ser acordado por las Partes, podrá haber una
tarifa adicional para privilegiar producciones provenientes de actividades adicionales
comprometidas por la contratista, a fin de impulsar el descubrimiento de nuevas reservas
o la implementación de nuevas técnicas para la recuperación mejorada de las reservas
existentes. Cinco punto cuatro. Las Partes convienen que, en el caso de descubrirse Gas
Natural Libre, sustancias asociadas al Petróleo Crudo, o Yacimientos de Petróleo Crudo de
gravedad inferior a Quince * (152) API en el Área del Contrato, se procederá conforme a lo

dispuesto en la Ley de Hidrocarburos y a lo estipulado en este Contrato. CLÁUSULA
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

SEXTA: PLAZO DE VIGENCIA.- El Plazo de Vigencia de este Contrato es desde la feiéh
inscripción de este Contrato en el Registro de Hidrocarburos hasta veinte Es
prorrogables por la Secretaría siempre que convenga a los intereses del Estado.
CLÁUSULA SÉPTIMA ÁREA DEL CONTRATO.- El Área del Contrato ha sido delimitada para
determinar la superficie en donde la Contratista ejecutará las actividades y prestaciones
objeto de este Contrato y sus especificaciones y delimitaciones se establecen en el Anexo
A. CLÁUSULA OCTAVA DERECHOS Y OBLIGACIONES DE LAS PARTES.- Ocho punto uno.-

Derechos sobre los Hidrocarburos.- Son de propiedad inalienable, imprescriptible e

inembargable del Estado Ecuatoriano los Yacimientos de hidrocarburos y substancias que
los acompañan, en cualquier estado físico en que se encuentren situados en el territorio
nacional. Por lo tanto, es también propietario de los hidrocarburos extraídos con ocasión
de los servicios prestados por la Contratista. Ocho punto uno punto uno.- La celebración
de este Contrato no concede a la Contratista, a más de los derechos establecidos en este
Contrato, otros derechos de naturaleza alguna sobre el suelo, el subsuelo o sobre
cualquier recurso natural o no, allí existente, ni sobre las áreas que se expropiaren en
favor de la Secretaría para la ejecución de este Contrato, ni sobre sus servidumbres, ni
sobre las obras que allí se realizaren. Ocho punto uno punto dos.- La delimitación del Área
del Contrato tiene por objeto únicamente determinar la superficie en la cual la
Contratista está obligada a prestar los servicios objeto de este Contrato. Ocho punto uno
punto tres.- La Contratista tendrá el derecho exclusivo de ejecutar los servicios objeto de
este Contrato, dentro del Área del Contrato. En ningún caso el ejercicio de tales derechos
por parte de la Contratista implicará una cesión de la titularidad de los derechos que
corresponden al Estado sobre los recursos naturales ubicados en el Área del Contrato por
parte de la Secretaría. Ocho punto uno punto cuatro.- La Contratista, en virtud de este
Contrato, no tiene derecho a explotar recursos naturales distintos del Petróleo Crudo
existentes en el Área del Contrato, aunque esos recursos hubieren sido descubiertos por
ella; excepto en los casos en que celebrare los contratos adicionales previstos en este

Contrato de acuerdo con ¡a Ley Aplicable y a lo estipulado en este Contrato. Ocho punto

1559

uno punto cinco.- La Contratista podrá ejercer los derechos establecidos en este Contrato
únicamente en relación con las actividades referidas a los servicios contratados y no
podrá ejercerlos con ningún otro fin, ni tampoco traspasarlos o disponer de ellos de otra
forma, sin el consentimiento previo de la Secretaría. Ocho punto uno punto seis.- La
Contratista, cualquiera de sus integrantes o sus Compañías Relacionadas podrán
intervenir en nuevas licitaciones o participar en otros contratos para la exploración y
explotación de hidrocarburos en el Ecuador, de conformidad con la Ley Aplicable. Ocho
punto uno punto siete.- La Contratista podrá usar, sin costo para ésta, el Petróleo Crudo

u otros hidrocarburos provenientes del Área del Contrato, que sean necesarios para las

operaciones, incluyendo pero no limitando, la generación de energía eléctrica; y, en el
caso del Gas Natural, previa autorización del Ministerio, la misma que una vez otorgada
sólo podrá ser revocada de forma motivada y siguiendo el debido proceso. La referida
utilización de hidrocarburos no implicará transferencia de dominio alguna a favor de la
Contratista. La Contratista tenderá a la optimización del uso del Gas Natural del Área del
Contrato para la generación de energía eléctrica requerida para el Proyecto. Ocho punto
uno punto ocho.- La Contratista tendrá derecho a usar sin costo la infraestructura y
activos que la Secretaría y/o EP PETROECUADOR mantiene actualmente en el Área del
Contrato, siendo responsabilidad de la Contratista la custodia, buen uso, mantenimiento
y la reposición, de ser el caso, de manera que a la finalización del Contrato, devuelva a la
Secretaría el Área del Contrato con toda la infraestructura y activos fijos recibidos, en
similares condiciones a las que le fueron entregados, salvo el natural desgaste por su uso
normal. Ocho punto dos.- Obligaciones de la Contratista.- Son obligaciones de la
Contratista además de otras obligaciones estipuladas en este Contrato y en la Ley
Aplicable, las siguientes: Ocho punto dos punto uno.- Cumplir con el objeto de este
Contrato. Ocho punto dos punto dos.- Ejecutar las actividades descritas en el Plan de
Actividades y en otros Planes y sus reformas, acordados por las Partes con sus propios
recursos técnicos, económicos y administrativos, pudiendo subcontratar los bienes y

servicios requeridos, de conformidad con la cláusula vigésima segunda; para tal efecto
DOCTORA PAOLA DELGADO LOOR

15560

invertirá los capitales requeridos, utilizando los equipos, maquinarias y tecnaldgid" 1
fueren necesarios. Ocho punto dos punto tres.- Construir las obras civiles y ta
petroleras de acuerdo con el Plan de Actividades y otros Planes acordados por las Partes y
sus reformas; y adquirir e instalar, a su costo, los equipos que servirán para efectuar la
medición y las determinaciones volumétricas, ajustes por temperatura, contenido de
agua y sedimentos y otras mediciones que fuesen necesarias a fin de determinar el
volumen de la Producción Fiscalizada. Ocho punto dos punto cuatro.- Construir o ampliar
a su costo, todos los ductos y facilidades de transporte y almacenamiento, desde los
campos del Área del Contrato en explotación o que se incorporen en el futuro, hasta el o
los Centros de Fiscalización y Entrega de acuerdo con el Plan de Actividades y otros Planes
acordados por las Partes y sus reformas. Ocho punto dos punto cinco.- Entregar la
Producción Fiscalizada en el Centro de Fiscalización y Entrega, cesando en ese momento
la responsabilidad de prestación de servicios por la Contratista según este Contrato. Ocho
punto dos punto seis.- Ejecutar las operaciones objeto de este Contrato de acuerdo con
los Estándares de la Industria Petrolera Internacional. Ocho punto dos punto siete.-
Realizar las actividades técnicas y administrativas necesarias para las operaciones de
evaluación, desarrollo y producción de los Yacimientos de Hidrocarburos Comercialmente
Explotables. Ocho punto dos punto ocho.- Cumplir con los Planes y Programas y
Presupuestos Anuales y sus reformas. En todos los Planes, Programas y Presupuestos
Anuales las actividades son de ejecución obligatoria pero los montos de las Inversiones
serán estimados. Ocho punto dos punto nueve.- Cumplir a su costo el programa de
capacitación técnica de conformidad con la Ley Aplicable y, de acuerdo a lo establecido
en el Anexo H. El personal técnico y administrativo extranjero de la Contratista
proporcionará entrenamiento y capacitación al personal nacional y promoverá la
transferencia tecnológica. Ocho punto dos punto diez.- Emplear en la ejecución de los
servicios un mínimo de ecuatorianos de: noventa y cinco por ciento (95%) en el personal
de obreros, noventa y cinco por ciento (95%) en el personal de empleados administrativos

y setenta y cinco por ciento (75%) en ei personal técnico, a menos que no hubiere
técnicos nacionales disponibles, de acuerdo a lo previsto en la Ley Aplicable. Ocho punto
dos punto once.- Mantener informado permanentemente a la Secretaría sobre el
desarrollo de los servicios efectuados durante la vigencia de este Contrato. Ocho punto
dos punto doce.- Presentar a la Agencia de Regulación y Control Hidrocarburífero (ARCH)
informes diarios de perforación y demás reportes requeridos conforme al Reglamento de
Operaciones Hidrocarburíferas así como con la presentación de un informe completo al
término de cada operación que bajo los Estándares de la Industria Petrolera Internacional
se considere importante o significativa. Ocho punto dos punto trece.- Inscribir este
Contrato en el Registro de Hidrocarburos, dentro de los treinta (30) primeros días
contados desde la fecha de su suscripción. Ocho punto dos punto catorce.- Entregar a la
Secretaría y a la Autoridad Ambiental, según su competencia, copia de la información
técnica, ambiental y de investigación relacionada con las actividades de la Contratista
referentes a la ejecución de este Contrato, de conformidad con las disposiciones legales y
reglamentarias vigentes incluyendo datos geológicos, geofísicos, petrofísicos, de
ingeniería, registros e informes de completación de pozos y cualesquier otros datos que la
Contratista hubiese originado y recopilado durante la vigencia de este Contrato. Ocho
punto dos punto quince.- Presentar anualmente a la Secretaría y a la Autoridad
Ambiental el Programa y Presupuesto Ambiental Anual, que formarán parte integrante de
los Programas y Presupuestos Anuales. Ocho punto dos punto dieciséis.- Entregar a la
Secretaría y al Ministerio del Ambiente una copia de los Estudios Ambientales que se
realicen y los documentos que los sustentan. Ocho punto dos punto diecisiete.- Presentar
en el primer mes de cada año a la Secretaría y a la Agencia de Regulación y Control
Hidrocarburífero (ARCH) un informe detallado sobre las Inversiones, Costos y Gastos de la
Contratista, y las actividades ejecutadas en el Área del Contrato. Ocho punto dos punto
dieciocho.- Presentar hasta el treinta (30) de abril de cada año a la Secretaría y a la
Agencia de Regulación y Control Hidrocarburifero (ARCH) copia de los estados financieros
debidamente auditados. Ocho punto dos punto diecinueve.- Obtener de la Autoridad

Ambiental competente y de conformidad con la Ley Aplicable la licencia ambiental
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

1582

2
respectiva para la ejecución de las actividades programadas en el Área del Sontra ó

'A, Pra. Paola Delgado Lecr

que en copia deberá ser entregada a la Secretaría. Ocho punto dos dis nep
NV
Proporcionar a funcionarios autorizados del Ministerio, personal de las Fuerzas ArÑadas”
relacionados con asuntos de seguridad y otros funcionarios públicos autorizados por la
Secretaría o la Agencia de Regulación y Control Hidrocarburífero (ARCH), la información
necesaria para el cumplimiento de sus deberes y obligaciones que guardaren relación con
este Contrato; y, proveerles temporal y ocasionalmente, cuando las circunstancias lo
requieran y en un número razonable, en las instalaciones de campo, las facilidades de
transporte, alojamiento y alimentación en igualdad de condiciones que las suministradas
al personal de la Contratista de similar jerarquía, sin asumir ninguna responsabilidad por
los daños y perjuicios que puedan sufrir tales funcionarios y sus bienes y equipos al
realizar su trabajo. Ocho punto dos punto veintiuno.- Mantener registros contables de
conformidad con el Reglamento de Contabilidad, en idioma castellano, de todas sus
actividades técnicas, administrativas y ambientales de manera que se puedan constatar
en forma exacta y fidedigna, las Inversiones, ingresos, Costos y Gastos de la Contratista.
Los documentos que por su naturaleza técnica se presenten en otros idiomas, incluirán
las respectivas traducciones, si éstas fuesen requeridas por la Secretaría u otras entidades
de control. Ocho punto dos punto veintidos.- Proveer a la Secretaría y a la Agencia de
Regulación y Control Hidrocarburífero (ARCH), dentro del ámbito de sus competencias,
trimestralmente o, cuando fuere requerido, toda la información, datos o interpretaciones
relacionadas con las actividades llevadas a cabo por la Contratista en la ejecución de este
Contrato, incluyendo las de carácter científico y técnico obtenidas en razón de sus
trabajos, tales como: perfiles eléctricos, sónicos, radioactivos y otros; cintas de campo del
registro sísmico, copia de las cintas con el último procesamiento, copias de las líneas
sísmicas en analógico y digital y mapas (horizontes) interpretados; muestras de pozos;
núcleos testigos de formación, mapas, secciones, informes topográficos, geológicos,
geofísicos, geoquímicos y de perforación; interpretaciones geológicas y geofísicas;

informes de evaluación de los Yacimientos encontrados en el Área del Contrato y, en

dto ESAS
general, cualquier otra información similar relevante. Esta información será entregada en

línea, en formato digital y/o analógico documental, según lo requiera la Secretaría y la
Agencia de Regulación y Control Hidrocarburífero (ARCH). Ocho punto dos punto
veintitrés.- Respetar los derechos relativos a la propiedad industrial de terceros,
manteniendo a la Secretaría a salvo de reclamaciones O pago de indemnizaciones
resultantes del incumplimiento de tal obligación. Ocho punto dos punto veinticuatro.-
Supervisar y vigilar, en forma permanente, la ejecución de los servicios que se
compromete a realizar; y celebrar con los Subcontratistas, de acuerdo a la Ley Aplicable,
los contratos que fueren necesarios para el cumplimiento de sus obligaciones asumiendo
el compromiso de responder por la ejecución de sus operaciones. Ocho punto dos punto
veinticinco.- Contratar y mantener vigentes las garantías y los seguros previstos en la Ley
Aplicable y en este Contrato. Ocho punto dos punto veintiséis.- Recibir estudiantes o
egresados de educación técnica superior relacionada con la industria de hidrocarburos,
sin asumir responsabilidad por sus riesgos, para que realicen prácticas y estudios en los
campos de trabajo del Área del Contrato y/o en las oficinas de la Contratista en el
Ecuador, corriendo por cuenta de la Contratista los gastos de transporte, alojamiento,
alimentación y atención médica menor y de emergencia. El transporte, alojamiento,
alimentación y atención médica menor y de emergencia antes indicados serán provistos
en igualdad de condiciones que las suministradas al personal de la Contratista en el
Ecuador. El tiempo de tales prácticas y estudios y el número de las personas que los
realicen serán fijados de tal manera que no interfieran con la eficiente ejecución de los
servicios y que represente un tiempo total en meses de pasantías equivalente al Cuatro
por ciento (4%) del número total de empleados por año. La Contratista no tendrá
relación laboral alguna con quienes realicen tales prácticas y estudios. Copias de los
reportes sobre tales prácticas y estudios, en caso de ser presentados, serán entregados a
la Contratista. Ocho punto dos punto veintisiete.- Presentar mensualmente a la
Secretaría y a la Agencia de Regulación y Control Hidrocarburífero (ARCH), un informe de

actividades, Inversiones, Costos y Gastos de la Contratista ejecutados durante el período
á DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

574
respectivo. Ocho punto dos punto veintiocho.- Incluir en sus presupuestos.
provisiones necesarias para el cierre, terminación o abandono parcial ES
operaciones y para la remediación ambiental de las áreas afectadas por las actividades
hidrocarburíferas. Ocho punto dos punto veintinueve.- Presentar al Comité de
Supervisión los Programas y Presupuestos Anuales, elaborados hasta el treinta (30) de
septiembre anterior al Año Fiscal en que el referido programa deba ser ejecutado y
posteriormente, con la recomendación del Comité de Supervisión de acuerdo a lo
indicado en la cláusula doce punto tres (12.3), tramitar su aprobación por parte de la
Secretaría, de conformidad con lo establecido en la Ley Aplicable. Ocho punto dos punto
treinta.- Presentar al Comité de Supervisión el Plan Quinquenal y posteriormente con la
recomendación del Comité de Supervisión de acuerdo a lo indicado en la cláusula doce
punto tres (12.3), tramitar su aprobación por parte de la Secretaría, de conformidad con
lo establecido en la Ley Aplicable. Ocho punto dos punto treinta y uno.- Cumplir con las
disposiciones legales y reglamentarias concordantes, así como con los Estándares de la
Industria Petrolera Internacional, en lo relativo a la seguridad e higiene ocupacional para
el personal a cargo de la Contratista. Ocho punto dos punto treinta y dos.- Aplicar o
incorporar tecnologías aceptadas en la industria petrolera internacional que sean
compatibles con la Región Amazónica Ecuatoriana. Ocho punto dos punto treinta y tres.-
Cumplir con las disposiciones de la Ley Aplicable a la fecha de suscripción de este
Contrato en cuanto a las relaciones de la Contratista y las comunidades vecinas, y
limitando su intervención a la ejecución de los programas comunitarios y las medidas de
compensación e indemnización previstas en la Ley Aplicable. Ocho punto dos punto
treinta y cuatro.- Colaborar con los organismos estatales encargados del desarrollo
= sustentable de la. zona donde opera la Contratista, en cumplimiento de sus programas
comunitarios y la Ley Aplicable. Ocho punto dos punto treinta y cinco.- Entregar a la
Secretaría, a la terminación de este Contrato por cualquier causa, sin costo y en buen
estado conforme los programas de mantenimiento, salvo el desgaste normal, los pozos,

bienes, instalaciones, equipos y obras de infraestructura existentes a esa fecha en el Área
del Contrato, en el entendido de que a partir de su entrega, la Secretaría asumirá en
forma exclusiva toda responsabilidad sobre dichos pozos, bienes, instalaciones, equipos y
abras de infraestructura. Ocho punto dos punto treinta y seis.- Proponer para la
aprobación de la Secretaría, con la recomendación del Comité de Supervisión, la Tasa
Máxima de Producción, sobre la base de estudios técnicos convencionales o estudios de
simulación de Yacimientos en concordancia con lo estipulado en la Ley Aplicable. Las
discrepancias entre la Tasa Máxima de Producción propuesta y la Tasa Máxima de
Producción aprobada por la Secretaría podrán ser sometidas por la Contratista a un
Consultor de conformidad con la cláusula treinta y uno punto tres (31.3). El dictamen del
Consultor será vinculante. Ocho punto tres.- Obligaciones de la Secretaría. Son
obligaciones de la Secretaría, además de otras obligaciones estipuladas en este Contrato y
en la Ley Aplicable las siguientes: Ocho punto tres punto uno.- Pagar a la Contratista por
sus servicios de exploración (exploración adicional) y explotación, la tarifa conforme se
determina en la cláusula décima cuarta de este Contrato. Ocho punto tres punto dos.-
Solicitar la declaratoria de utilidad pública de los bienes necesarios para la ejecución de
las actividades, o la constitución de servidumbres de cualquier naturaleza, previa solicitud
de la Contratista, de conformidad con la Ley Aplicable. Ocho punto tres punto tres.-
Atender oportunamente las solicitudes, propuestas o requerimientos que le
correspondan. La Secretaría deberá pronunciarse sobre las solicitudes, propuestas o
requerimientos, dentro de los términos o plazos establecidos para cada caso en este
Contrato y cuando no se los hubiere especificado, dentro del término de quince (15) días
contados desde que la Secretaría reciba la respectiva solicitud, propuesta o
requerimiento de la Contratista. En el caso de Situaciones de Emergencia, la Secretaría
deberá pronunciarse dentro del término de dos (2) días siguientes a la notificación de la
Contratista. Si la Secretaría no se pronunciare dentro de los respectivos términos o
plazos, se entenderá que la Secretaría ha aprobado la correspondiente solicitud,
propuesta o requerimiento. Ocho punto tres punto cuatro.- Proporcionar la información y

documentación que sea necesaria para la obtención de visas para el personal de
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO PE

VAS
1586 j

relacionadas con la ejecución de este Contrato, en el entendido de que la Con
realizará los trámites administrativos correspondientes. Ocho punto tres punto cinco.-
Conceder a la Contratista la opción preferente de compra de Petróleo Crudo del Área del
Contrato, en los términos señalados en los artículos Dieciséis (16) inciso cuarto y setenta y
uno (71) de la Ley de Hidrocarburos, así como en este Contrato. Ocho punto tres punto
seis.- Proporcionar a la Contratista, sin costo, nueva información y datos técnicos y
tecnológicos que fuesen obtenidos por la Secretaría a partir de la Fecha de Vigencia, si
fuere el caso, que puedan ser usados en apoyo directo de las operaciones de exploración
y explotación en el Área del Contrato. Ocho punto tres punto siete.- Comunicar a la
Contratista sobre cualquier reclamo o procedimiento judicial que pueda afectar los
derechos de la Contratista según este Contrato, a fin de que la Contratista pueda adoptar
las medidas que estime convenientes para la defensa de sus intereses. Ocho punto tres
punto ocho.- Permitir a la Contratista la utilización, sin costo para ésta, del Petróleo Crudo
y del Gas Asociado, proveniente del Área del Contrato, necesario para sus operaciones y
en los volúmenes promedio que a la Fecha Efectiva viene requiriendo, conforme a las
normas y procedimientos que al respecto le sean notificadas por la Secretaría y a lo
estipulado al respecto en este Contrato. La referida utilización de hidrocarburos no
implicará transferencia alguna a favor de la Contratista. Cualquier incremento en la
utilización de hidrocarburos para las operaciones por parte de la Contratista deberá ser
aprobada previamente por la Secretaría. La Contratista tenderá a la optimización del Gas
Natural del Área del Contrato para la generación de energía eléctrica requerida para el
Proyecto. Ocho punto tres punto nueve.- Proveer a la Contratista y coordinar con ella las
condiciones razonables de seguridad para la realización de las operaciones de este
Contrato y, en caso de que sea necesario, por intermedio de la fuerza pública. Ocho punto
tres punto diez.- Obtener de las entidades del sector público la cooperación y ayuda que
requiera la Contratista para la pronta atención de los distintos trámites que debe realizar

ante ellas, así como procurar la obtención de cualquier licencia o permiso necesario para

1567

el cumplimiento de este Contrato, en especial los relativos a los predios superficiales, de
acuerdo a lo dispuesto por el artículo Noventa y uno (91) de la Ley de Hidrocarburos.
Ocho punto tres punto once.- Recibir la Producción Fiscalizada del Área del Contrato, y
responsabilizarse de la misma, una vez que haya sido entregada por la Contratista en el
Centro de Fiscalización y Entrega. Ocho punto tres punto doce.- Suscribir de ser
pertinente, a pedido de la Contratista, los contratos adicionales y modificatorios previstos
en la Ley de Hidrocarburos y en este Contrato, con sujeción a lo estipulado en la cláusula
trigésima de este Contrato. Ocho punto tres punto trece.- Solicitar al Ministerio Sectorial,
a pedido de la Contratista, la autorización en favor de la Contratista para la extracción y
transformación del petróleo crudo pesado en el sitio (in situ), mediante una planificación
económica integral, si en el Área del Contrato se hubiere encontrado como producto de
actividades previstas en el Plan de Actividades petróleo crudo pesado de quince grados
API o menos. Ocho punto tres punto catorce.- Facilitar a la Contratista, de acuerdo con la
Ley Aplicable y las estipulaciones de este Contrato, el uso de las vías, medios de
comunicación y transporte existentes o por construirse, así como la utilización de
materiales naturales de construcción y combustibles requeridos por las operaciones, así
como para la obtención de cualquier licencia o permiso necesarios para el cumplimiento
de este Contrato. Ocho punto tres punto quince.- El desarrollo sostenible de las
comunidades será asumido por el Estado a través de las entidades e instituciones dentro
del ámbito de sus competencias. CLÁUSULA NOVENA FUERZA MAYOR o CASO FORTUITO
Y SITUACIONES DE EMERGENCIA.- Nueve punto uno.- En General.- Nueve punto uno
punto uno.- Ninguna de las Partes será responsable por el incumplimiento, suspensión o
retraso en la ejecución de las obligaciones establecidas en este Contrato, ni estará
obligada a indemnizar a la otra Parte por los perjuicios que pudieren causarse, cuando el
incumplimiento, suspensión o retraso sea consecuencia directa y necesaria de un evento
de Fuerza Mayor o Caso Fortuito o Situación de Emergencia debidamente comprobado.
Nueve punto uno punto dos.- La Parte que alegare la Fuerza Mayor o Caso Fortuito,

deberá notificar con los justificativos necesarios, a la otra Parte en un plazo máximo de
á DOCTORA PAOLA DELGADO LOOR

co

diez (10) días desde la ocurrencia del evento, en concordancia con el numeral Cuatro (Aigado Loor
del artículo Setenta y cuatro (74) de la Ley de Hidrocarburos. Esta notificación cortedrá, Se
los detalles sobre la causa y naturaleza del evento, la duración prevista y el efecto que.
pueda tener sobre el cumplimiento de las obligaciones correspondientes a la Parte según
- este Contrato. Nueve punto uno punto tres.- La Parte afectada continuará ejecutando sin
dilación ni modificación todas las demás obligaciones que no hayan sido afectadas por el
evento de Fuerza Mayor o Caso Fortuito o Situación de Emergencia. Nueve punto uno
punto cuatro.- Si fuese negada la Fuerza Mayor o Caso Fortuito por parte de la Secretaría,
que la podrá hacer solamente debidamente motivada, la Contratista tendrá el derecho de
impugnar esta negativa que tendrá que también ser debidamente motivada, utilizando
los recursos previstos en este Contrato y la Ley Aplicable. Nueve punto uno punto cinco.-
= La prueba de la Fuerza Mayor o Caso Fortuito corresponde a quien la alega, y de la
diligencia y cuidado, a quien ha debido emplearlos. Nueve punto uno punto seis.- La
Contratista está obligada a notificar a la Secretaría la ocurrencia de un evento que
2 constituye una Situación de Emergencia dentro de los tres (3) días siguientes a la fecha en
que tuvo conocimiento del mismo, debiendo acompañar justificativos o prueba suficiente
de la ocurrencia del evento. El incumplimiento de esta obligación causará que el evento
no se considere como una Situación de Emergencia a efectos de este Contrato. Nueve
punto uno punto siete.- Si fuese negada la Situación de Emergencia por parte de la
Secretaría, que la podrá hacer solamente debidamente motivada, la Contratista tendrá el
derecho de impugnar esta negativa que tendrá que también ser debidamente motivada,
- utilizando los recursos previstos en este Contrato y la Ley Aplicable Nueve punto dos.-
Medidas Mitigatorias.- La Parte afectada por el evento de Fuerza Mayor o Caso Fortuito o
z Situación de Emergencia está obligada a tomar todas las medidas que se encuentren a su
alcance para mitigar y subsanar sus consecuencias. Nueve punto dos punto uno.- Si el
evento requiere acción inmediata de parte de la Contratista, ésta deberá tomar todas las
2 acciones y realizará todos los egresos que resulten necesarios o adecuados conforme a

los Estándares de la Industria Petrolera internacional para proteger los intereses de la
1569

Contratista y los de la Secretaría, así como los de sus respectivos trabajadores, aunque
tales egresos no hayan sido incluidos en el Programa y Presupuesto Anual vigente en el
Año Fiscal correspondiente. Las acciones tomadas deberán ser notificadas a la Secretaría
dentro del término de diez días siguientes a la toma de la acción. Nueve punto dos punto
dos.- Si dentro de un período razonable después de haber sido confirmado el evento de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia que ocasiona la suspensión o
demora en la ejecución de las obligaciones según este Contrato, la Parte afectada no ha
procedido a adoptar las medidas que razonable y legalmente podría iniciar para eliminar
o mitigar dicho evento de Fuerza Mayor o Caso Fortuito o Situación de Emergencia o sus
efectos directos o indirectos, la otra Parte podrá, a su exclusiva discreción y dentro del
término de dos (2) días siguientes a haber enviado la correspondiente notificación a la
Parte afectada, adoptar e iniciar la ejecución de cualquier medida razonable que juzgue
necesaria o conveniente para eliminar o mitigar la ocurrencia del evento de Fuerza Mayor
o Caso Fortuito o Situación de Emergencia en cuestión o sus efectos directos o indirectos.
La Parte afectada será responsable de todos los costos ocasionados que tengan el debido
sustento por las medidas que tome la otra Parte según esta cláusula. A partir de ese
momento, la Parte no afectada podrá exigirle a la Parte afectada que reanude total o
parcialmente la ejecución de los servicios así como el cumplimiento de cualquier
obligación cuyo cumplimiento se hubiese visto afectado por el evento de Fuerza Mayor o
Caso Fortuito o Situación de Emergencia. Nueve punto tres.- Terminación del Evento.-
Cuando la Parte afectada por el evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia esté en capacidad de reiniciar el cumplimiento de sus obligaciones según este
Contrato, dicha Parte lo notificará con prontitud a la otra Parte a más tardar dentro de los
dos (2) días laborales siguientes a la fecha en que haya cesado el evento de Fuerza Mayor
o Caso Fortuito o Situación de Emergencia. Si la Parte afectada fuere la Contratista, una
vez recibida esta notificación, la Secretaría levantará la declaratoria de Fuerza Mayor o
Caso Fortuito o Situación de Emergencia. Nueve cuatro.- Terminación en Caso de

Duración Extendida.- Si los efectos de un evento de Fuerza Mayor o Caso Fortuito o
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

570
20

superior a seis (6) meses, a la opción de cualquiera de las Partes, se podrá seguir el

procedimiento para terminación de este Contrato de mutuo acuerdo. Nueve cinco.- Pago
de Tarifa.- Aún en el caso de Fuerza Mayor o Caso Fortuito o Situación de Emergencia, de
existir producción fiscalizada proveniente del Área del Contrato, la Contratista tendrá
derecho a recibir la tarifa conforme a este Contrato. Nueve seis.- Compensación de
Plazos.- La ocurrencia de un evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia podrá dar lugar a revisión de los cronogramas de trabajo propuestos por la
Contratista, sin perjuicio de reiniciar el cumplimiento de sus obligaciones tan pronto
como sea posible, luego de que el impedimento haya cesado. A la Contratista se le
reconocerá el tiempo que dure la suspensión de las operaciones debido a evento de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia, siempre y cuando éste ocasione
la paralización de más del Cincuenta por ciento (50%) de las actividades de producción; y,
en consecuencia, la fecha de terminación del Plazo de Vigencia de este Contrato será
pospuesta por un lapso igual al que dure dicha paralización. Nueve siete.- Los egresos
necesarios para adoptar acciones inmediatas que precautelen los intereses del Estado o
de las Partes, no contemplados en los Planes, Programas y Presupuestos Anuales y no
cubiertos por las pólizas de seguro previstas en este Contrato, generados por
circunstancias de Fuerza Mayor o Caso Fortuito debidamente notificadas y aprobadas por
la Secretaría, serán cubiertos por la Secretaría a través de reembolsos. CLÁUSULA DÉCIMA
GARANTÍAS Y SEGUROS.- Diez punto uno Garantías.- La Contratista rendirá a favor de la
Secretaría, las garantías previstas en la Ley Aplicable, así como en este Contrato, las que
se aprobarán y registrarán de acuerdo con las normas y los procedimientos pertinentes.
Diez punto uno punto uno.- Garantía de Actividades e Inversiones Comprometidas: La
Contratista garantiza la ejecución de las actividades comprometidas e Inversiones
estimadas en los Planes, Programas y Presupuestos Anuales, conforme lo previsto en la

cláusula catorce punto seis (14.6). Diez punto uno punto dos.- Garantía Solidaria: A la

suscripción del Contrato cada una de las compañías que integran la Contratista
presentará la garantía solidaria de su Casa Matriz, conforme al modelo de la garantía que
consta en los documentos de la licitación. Diez punto uno punto tres.- Causas de
Ejecución: Sin perjuicio de los demás derechos y obligaciones previstas en la Ley Aplicable
y en este Contrato, la Secretaría tendrá el derecho de hacer efectivas las Garantías
Solidarias para cubrir cualquier incumplimiento de las obligaciones de la Contratista en
virtud de este Contrato, quedando expresamente pactado que no existe prelación alguna
para la ejecución de las Garantías y que cualquiera de ellas puede ejecutarse
indistintamente. Además de cubrir los incumplimientos, la Secretaría podrá hacer
efectivas las Garantías Solidarias para cobrar (i) daños y perjuicios declarados en laudo
arbitral o sentencia ejecutoriada, (ii) restitución de sumas pagadas por la Secretaría en
exceso, así como cualquier otra obligación de pago o cantidad debida por la Contratista a
la Secretaría por cualquier concepto en relación a este Contrato e (iii) indemnizaciones
debidas por la Contratista a la Secretaría de conformidad con este Contrato, declaradas
en laudo arbitral o sentencia ejecutoriada. Sin perjuicio de lo dicho anteriormente, para
todos estos casos la Secretaría notificará a la Contratista sobre el incumplimiento
respectivo, sobre los daños y perjuicios o de sumas pagadas en exceso u otras

obligaciones de pago o de indemnizaciones debidas, a favor de la Secretaría, otorgándole

el plazo de treinta (30) días para justificar tal evento o adoptar las medidas necesarias

para superarlo. Diez punto uno punto cuatro.- Garantía de Explotación: La Contratista
rendirá a favor de la Secretaría, una garantía bancaria, incondicional, irrevocable y de
cobro inmediato, en Dólares, por un valor equivalente al veinte por ciento (20%) de las
inversiones que se comprometa a realizar en los tres primeros años del Período de
Explotación, conforme el Plan de Actividades. Esta garantía se reducirá anualmente en
proporción directa al cumplimiento de las actividades de los tres (3) primeros años del
Período de Explotación. La Secretaría, al final del tercer año, ejecutará la totalidad o el
saldo reducido de la garantía de los tres primeros años del Período de Explotación, según

corresponda, si la Contratista no hubiese cumplido las obligaciones contempladas en los
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

tres (3) primeros años del Período de Explotación. Diez punto uno punto cinco.- Garantíarigado Loor

de Buen Uso de los Bienes y Equipos: La Contratista para garantizar la custodiyoekooió

a"

correcto uso de la infraestructura y activos fijos recibidos por la Secretaría y/o EP

PETROECUADOR y constantes en el inventario del Área del Contrato, deberá presentar
una garantía en los términos y condiciones exigidos por la Secretaría. El texto de la
garantía deberá contener entre otros aspectos, el compromiso de devolverlos en las
mismas condiciones en que los hubiere recibido, salvo el desgaste por su uso normal, así
como, el de adquirir las pólizas necesarias con los límites, deducibles, modalidades y
demás condiciones requeridas por la ley y el Contrato. La restitución de los bienes
afectados por los siniestros que no estuvieren asegurados o no estuvieren debidamente
asegurados por la Contratista, será de su exclusiva responsabilidad. La devolución de la
garantía se realizará con la suscripción del acta de entrega recepción final. Diez punto
dos.- Pólizas de Seguro.- La Contratista será exclusivamente responsable de contratar
todas las pólizas de seguro requeridas por la Ley Aplicable, así como las indicadas en la
cláusula diez punto dos punto dos, para cumplir con este Contrato, ya sea que dichas
pólizas estén disponibles en el mercado nacional o internacional o se obtengan a través
de reaseguros. Estas pólizas de seguros se sujetarán a la legislación ecuatoriana y se
basarán en los Estándares de la Industria Petrolera Internacional. Los seguros para cubrir
bienes localizados en el Ecuador se les contratará con una compañía de seguros
debidamente autorizada por la Superintendencia de Bancos y Seguros. Diez punto dos
punto uno.- En el caso de que la Contratista o sus Subcontratistas, no hubieren
contratado las pólizas de seguro o que la Contratista haya incumplido con el pago de las
primas que correspondan a tales pólizas o fuera insuficiente la cobertura, los daños y las
pérdidas que puedan producir, serán de su exclusiva responsabilidad y la- Contratista
deberá cubrirlos de inmediato, sin que pueda alegar el derecho para reclamar a la
Secretaría ningún tipo de reembolso. (a) La Contratista designará a la Secretaría como
beneficiario o asegurado adicional y endosará a su favor las pólizas de seguro que se

establecen en la Ley Aplicable y en este Contrato. (b) La Contratista mantendrá

asegurados los bienes y demás activos fijos requeridos para la prestación de los servicios

a que se refiere este Contrato hasta que sean entregados a la Secretaría. Igualmente la
Contratista tendrá asegurado el Petróleo Crudo que se encuentre en las facilidades de
almacenamiento y transporte hasta ser entregado en los Centros de Fiscalización y
Entrega. (c) En caso de siniestro, las indemnizaciones pagadas por las compañías
aseguradoras serán recibidas por la Contratista y servirán como base para reemplazar o
reparar inmediatamente los bienes o instalaciones dañadas, destruidas o sustraídas. Si
cualquier compañía aseguradora dejare de pagar cualquier reclamación por pérdida o
daño de bienes asegurados como resultado de daños causados por la imprudencia,
negligencia, o culpa del personal de la Contratista, los costos de reparación o de
reposición serán por cuenta de la Contratista. (d) La Contratista exigirá a sus aseguradores
incluir una cláusula expresa en todas las pólizas, en virtud de la cual éstos renuncien a su
derecho de subrogación contra la Secretaría. Asimismo, la Contratista exigirá a sus
aseguradores incluir una cláusula de que las pólizas no serán modificadas, en la medida
que restrinjan, disminuyan o limiten las coberturas existentes, o canceladas sin
notificación a la Secretaría con treinta (30) días de anticipación. (e) Si la Contratista no
mantiene en vigencia las pólizas de seguro que está obligada a contratar conforme a este
Contrato, la Secretaría podrá, pero no estará obligada a ello, contratar las pólizas de
seguro y deducir los costos de los mismos de cualquier monto debido a la Contratista
conforme a este Contrato; esto sin perjuicio de las demás disposiciones sobre daños y
perjuicios y consecuencias del incumplimiento de las obligaciones de la Contratista según
este Contrato. (f) La Contratista deberá proporcionar prueba a la Secretaría de que las
compañías de seguros otorgantes de las pólizas de seguro, se encuentran suficientemente
respaldadas por los reaseguros que sean necesarios. (g) La Contratista entregará a la
Secretaría copias certificadas de las pólizas de seguro contratadas. (h) Las
indemnizaciones y restitución de bienes derivados de los siniestros que no estuvieren
debidamente asegurados por la Contratista, serán de su exclusiva responsabilidad y

deberán ser cubiertas de inmediato por ella. Diez punto dos punto dos.- A partir de la
DOCTORA PAOLA DELGADO LOOR

Fecha Efectiva, la Contratista mantendrá vigentes pólizas de seguro que cubran ál

los siguientes riesgos: a) Todo riesgo petrolero, incluyendo y no limitado a la pertolécióno 2d
completación y de reacondicionamiento de pozos. Esta póliza debe incluir las siguientes
coberturas: - Incendio y líneas aliadas. - Rotura de maquinaria. - Sabotaje y terrorismo. b)
Responsabilidad civil general, misma que debe incluir las siguientes coberturas: -
Patronal.- Contaminación y polución súbita y accidental. La Contratista deberá contratar
esta cobertura por riesgos de contaminación y afectación al ecosistema, durante las
operaciones de la Contratista, de conformidad con los Estándares de la Industria
Petrolera Internacional, los que cubrirán los riesgos hasta la suscripción del informe final
de la auditoría del Área del Contrato.- Responsabilidad civil de vehículos propios y no
propios. c) Equipo y maquinaria, para cubrir todos los equipos a ser utilizados en las
operaciones de la Contratista. d) Transporte importaciones, que cubrirá la mercadería o
equipos importados por la Contratista. e) Transporte interno, que cubrirá la movilización
dentro del país, de las mercaderías de la Contratista. f) Incendio y robo. g) Accidentes
personales, que cubrirá al personal de la Contratista, y deberá incluir la cobertura amplia
de vuelos. h) Todo riesgo construcción/montaje, la Contratista deberá presentar, a la
Secretaría, estos seguros al inicio de las obras de construcción o montaje que tenga que
realizar durante la ejecución del Contrato, salvo que optare por una cobertura
permanente. Diez punto dos punto tres.- Las Partes podrán convenir en el futuro
asegurar otros riesgos que sean necesarios para la ejecución de este Contrato. Diez punto
dos punto cuatro.- La Contratista podrá mantener adicionalmente a su criterio otras
pólizas de seguros que considere convenientes para sus actividades. Diez punto dos punto
cinco.- La Contratista deberá exigir a todos sus Subcontratistas o proveedores de bienes y
servicios que contraten las pólizas de seguro que la Contratista considere necesarias.
CLÁUSULA DÉCIMA PRIMERA PLAN DE ACTIVIDADES Once punto uno.- La Contratista se
compromete y obliga a dar cumplimiento al Plan de Actividades, a fin de maximizar la
recuperación de reservas en el Área del Contrato, y el cumplimiento de la producción de

Petróleo Crudo estimada en el referido Plan, conforme a lo señalado en el Anexo B. En

s
S
SS
1575

este Plan las actividades son de ejecución obligatoria, pero los montos de las Inversiones
serán estimados. Once punto dos.- De ser el caso, las actividades establecidas en el
cronograma del Plan de Actividades podrán ser reprogramadas con el debido sustento
técnico y aceptación de la Secretaría, hasta el siguiente año al originalmente establecido
en el Plan de Actividades que consta en el Anexo B. En caso de discrepancia entre las
Partes, la Contratista podrá solicitar la intervención de un Consultor de conformidad con
los procedimientos establecidos en la cláusula treinta y uno punto tres (31.3). Once punto
tres.- Las actividades establecidas en el Plan de Actividades podrán, previa justificación
técnica aceptada por la Secretaría, ser sustituidas por otras dentro del mismo año. La
Secretaría podrá negar justificadamente la solicitud de reprogramación o sustitución
efectuada por la Contratista. En caso de discrepancia entre las Partes, la Contratista
podrá solicitar la intervención de un Consultor de conformidad con los procedimientos
establecidos en la cláusula treinta y uno punto tres (31.3). Once punto cuatro.- A efectos
de precisar la ejecución del Plan de Actividades durante la vigencia de este Contrato, la
Contratista detallará en los Programas y Presupuestos Anuales y en el Plan Quinquenal,
incluyendo sus reformas, las actividades e Inversiones que proyecta ejecutar en el
período correspondiente. La Contratista garantiza y se compromete a ejecutar las
actividades comprometidas en dichos Planes y Programas y Presupuestos Anuales para lo
cual realizará las Inversiones estimadas correspondientes, una vez que los mismos hayan
sido aprobados por la Secretaría. Once punto cinco.- La Contratista reconoce que la
fijación contractual de la Tarifa por Barril y consecuentemente el Pago a la Contratista, se
sustenta en el compromiso de la Contratista de ejecutar la totalidad de las actividades
previstas en el Plan de Actividades, por lo que la no ejecución de una o más de tales
actividades implicará la reliquidación en el Pago a la Contratista de los valores
equivalentes a las Inversiones estimadas correspondientes a las actividades no
ejecutadas, conforme la cláusula décima cuarta, sin perjuicio de las garantías y demás
acciones por incumplimiento contractual por parte de la Contratista contempladas en la

Ley y este Contrato, con excepción de las actividades que hubiesen sido debidamente
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

de 6
reprogramadas o sustituidas de conformidad con las cláusulas once punto dos (114

pra, Paola Le
once punto tres (11.3) y sin perjuicio de la aplicación de la cláusula doce punto,ocho
ES

ito - a
(12.8). Once punto seis.- La Contratista realizará las actividades previstas en el Ai
Actividades bajo su responsabilidad en forma diligente y oportuna, de conformidad con
los Estándares de la Industria Petrolera Internacional, sólidos principios de ingeniería y en
estricto cumplimiento de los términos de este Contrato. Once punto siete.- La Secretaría
tendrá derecho a recomendar a la Contratista, sin ser obligatorio para la Contratista
aceptar dicha recomendación, respecto del método para obtener los resultados
deseados, pero queda entendido que la Contratista tendrá exclusivo y completo control y
dirección sobre sus actividades, así como completo control y dirección sobre las
Inversiones, Costos y Gastos de su operación. Las decisiones técnico-operativas sobre
actividades aprobadas dentro del Plan de Actividades, Plan Quinquenal y los Programas y
Presupuestos Anuales serán tomadas por la Contratista de manera exclusiva, sin perjuicio
de que pueda realizar consultas que estime pertinentes a la Secretaría. CLÁUSULA
DÉCIMA SEGUNDA PROGRAMAS Y PRESUPUESTOS ANUALES.- Doce punto uno.- La
Contratista someterá a consideración del Comité de Supervisión, los Programas y
Presupuestos Anuales, para el Año Fiscal siguiente, hasta el treinta (30) de septiembre
anterior al Año Fiscal en que los mencionados Programas Anuales de Actividades y
Presupuestos de Inversiones Estimadas serán ejecutados. Los Programas y Presupuestos
Anuales estarán directamente relacionados con los Planes respectivos. Doce punto dos.-
En el caso del primer año de vigencia de este Contrato, el Programa y Presupuesto Anual
por el lapso que resta del Año Fiscal será presentado hasta dentro del plazo de treinta
(30) días después de la Fecha Efectiva. Doce punto tres.- El Comité de Supervisión
conocerá el Programa y Presupuesto Anual presentado por la Contratista y, dentro del
plazo de treinta (30) días posteriores a su presentación emitirá su recomendación de
conformidad con la cláusula décima octava y lo remitirá a la Secretaría para la aprobación
correspondiente. Doce punto cuatro.- La Secretaría conocerá y aprobará el Programa y

Presupuesto dentro del piazo de sesenta (60) días a partir de la fecha de presentación,

1527

caso contrario se procederá conforme a la cláusula ocho punto tres punto tres (8.3.3).
Doce punto cinco.- Queda entendido que para la recomendación y aprobación de estos
Programas y Presupuestos Anuales, ni el Comité de Supervisión ni la Secretaría,
respectivamente, podrán exigir a la Contratista más de lo estipulado en los Planes
acordados. Doce punto seis.- La Contratista podrá presentar al Comité de Supervisión,
reformas al Programa y Presupuesto Anual vigente. Las reformas propuestas por la
Contratista deberán sustentarse en razones técnicas que justifican una revisión de las
actividades incluidas en el Programa y Presupuesto Anual vigente. Las reformas a un
Programa y Presupuesto Anual podrán presentarse, también, como consecuencia de la
reprogramación y sustitución de las actividades o de actividades adicionales propuestas
por la Contratista. Doce punto siete.- El Comité de Supervisión recomendará las reformas
mencionadas en la cláusula doce punto seis (12.6) y la Secretaría estudiará y aprobará
dichas reformas dentro del plazo de treinta (30) días siguientes a la fecha de entrega-
recepción de las mismas. Si la Contratista no está de acuerdo con la decisión de la
Secretaría, adoptada dentro del plazo indicado, el asunto podrá ser sometido a un
Consultor de conformidad con la cláusula treinta y uno punto tres (31.3). El dictamen del
Consultor será vinculante. Si dentro de dicho plazo, la Secretaría no se pronunciare al
respecto, se procederá conforme a la cláusula ocho punto tres punto tres (8.3.3). Doce
punto ocho.- Las reformas, incluyendo reprogramaciones y sustituciones contempladas
en las cláusulas once punto dos (11.2) y once punto tres (11.3), que contengan una
reducción de las actividades previstas en el Plan de Actividades o cualquier otro Plan
implicarán una reliquidación del Pago a la Contratista, conforme la cláusula décima cuarta
pav) CLÁUSULA DÉCIMA TERCERA
EXPLOTACIÓN UNIFICADA DE YACIMIENTOS COMUNES.- Trece punto uno.- De
conformidad con lo que disponen los artículos ochenta y cinco (85) de la Ley de
Hidrocarburos y cincuenta y uno (51) del Reglamento de Operaciones Hidrocarburíferas,
la explotación de yacimientos comunes a dos o más áreas de contrato hará obligatorio

para las contratistas, en las áreas de contrato afectadas, a las Empresas Públicas de
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

1578

Hidrocarburos en sus áreas asignadas o a la Secretaría de Hidrocarburos, si no
asignado a ningún operador para el área afectada, celebrar convenios operacional
explotación unificada con el objeto de lograr mayor eficiencia y economía en la
operación. Tales convenios deberán ser aprobados por la Secretaría y el Ministerio. Trece
punto dos.- Serán considerados comunes y, por lo tanto sujetos al régimen de
explotación unificada, los Yacimientos calificados sobre bases técnicas como tales, por el
Ministerio, a solicitud de la Secretaría, la Contratista o las operadoras involucradas. Trece
punto tres.- Cualquier Yacimiento localizado en dos o más áreas de contrato que, según
los resultados de pozos completados, haya sido calificado como común por parte del
Ministerio, deberá ser desarrollado y puesto en producción en forma unificada. Trece
punto cuatro.- Para tal efecto, las partes a quienes corresponderá de acuerdo con este
Contrato y la Ley Aplicable, la explotación unificada del Yacimiento común, negociarán
con la Secretaría un convenio operacional de explotación unificada, sujeto al mismo
régimen contractual de este Contrato, en el que habrán de establecerse la tarifa y demás
condiciones para el desarrollo de dicho Yacimiento. Trece punto cinco.- La Contratista
tendrá opción preferente de actuar como compañía operadora inicial del Yacimiento
común, en los siguientes casos: a) Si hubiere efectuado el descubrimiento del Yacimiento;
b) Si en el Área del Contrato hubiere una parte significativa de reservas recuperables del
Yacimiento común; y, c) Si el plan de desarrollo para el Yacimiento común demuestra que
se puede desarrollar y poner en producción dicho Yacimiento lo antes posible con la
mayor eficiencia y economía, en los términos que dispone el artículo ochenta y cinco (85)
de la Ley de Hidrocarburos. Trece punto seis.- En el plazo de noventa (90) días contados a
partir de la fecha en que la Contratista hubiere realizado la declaración de comercialidad
del Yacimiento o de la fecha en que éste hubiere sido declarado común por el Ministerio
Sectorial, cualquiera que ocurra más tarde, las operadoras involucradas, entre sí deberán
ponerse de acuerdo respecto de los términos y condiciones en los que deberán proceder
a realizar la explotación unificada del Yacimiento común, para lo cual procederán a

redactar y celebrar el respectivo convenio operacional de explotación unificada, dentro
1579

del plazo de treinta (30) días posteriores a la fecha en que llegaron al referido acuerdo.
Trece punto siete.- Si finalizado el citado plazo de noventa (90) días las partes
involucradas no se ponen de acuerdo, cualquiera de ellas podrá solicitar que la Secretaría
determine cuál será la operadora del Yacimiento, sobre la base de las reservas
recuperables, de acuerdo a prácticas petroleras internacionales generalmente aceptadas
y acordarán el plan de desarrollo y la tarifa correspondiente. Trece punto ocho.- Este
convenio de operación unificada contendrá, entre otros aspectos, los siguientes: a)
Espaciamiento de pozos, tasas de producción, frecuencia de control de presiones y
niveles de producción, y reservas recuperables estimadas; b) Participación económica de
las partes involucradas para el desarrollo y puesta en producción del Yacimiento; c)
Revisión periódica del comportamiento del Yacimiento, de las reservas recuperables y
demás condiciones de operación del Yacimiento común; d) Procedimientos de ajustes de
las Inversiones, y Costos y Gastos, en consideración a la revisión periódica establecida en
el literal c) que antecede; e) Procedimiento para la opción de cambio de la compañía
operadora del Yacimiento común, siempre que tal cambio no afecte negativamente la
continuidad de las operaciones con la máxima eficiencia y economía, de acuerdo con el
artículo ochenta y cinco (85) de la Ley de Hidrocarburos; f) Las obligaciones que serán de
responsabilidad de la compañía operadora del Yacimiento común; g) La constitución y
funciones del comité de unificación que supervise las operaciones relacionadas con el
Yacimiento común, que estará compuesto por representantes de las partes involucradas;
y, h) Aquellos otros aspectos generalmente aceptados en prácticas de operaciones
petroleras internacionales que sean aplicables. Trece punto nueve.- Durante el tiempo en
que la Contratista no sea compañía operadora del Yacimiento común, respecto a este
Yacimiento se observará: a) Que, al amparo de este Contrato, sus derechos no serán
menoscabados; y, b) Que no será responsable de las obligaciones que según el convenio
operacional de explotación unificada son de responsabilidad de quien, en ese entonces,
sea el operador del Yacimiento común. CLÁUSULA DÉCIMA CUARTA PAGO A LA

CONTRATISTA.- Catorce punto uno.- Margen de Soberanía.- El Estado se reserva el Veinte
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO, ==
Y

+77

después de descontar del Ingreso Bruto del Contrato el Margen de Soberanía, se cubrirán
los Costos de Transporte del Estado y Costos de Comercialización en que incurra el
Estado. Una vez realizadas estas deducciones y cubiertos los Tributos establecidos en la
Codificación de la Ley del Fondo para el Ecodesarrollo Regional Amazónico y la Ley de
Creación de Rentas Sustitutivas para las Provincias de Napo, Esmeraldas y Sucumbios, de
ser aplicables, es decir, con el Ingreso Disponible, la Secretaría pagará la Tarifa por Barril.
La Secretaría comunicará a la Contratista el Ingreso Disponible para cada mes, y, de ser el
caso, un detalle de los valores que se acumularían de conformidad con la cláusula catorce
punto cinco (14.5). Catorce punto dos punto uno.- En el evento que se incremente la
carga tributaria contemplada en la Ley del Fondo para el Ecodesarrollo Regional
Amazónico o en la Ley de Creación de Rentas Sustitutivas para las Provincias de Napo,
Esmeraldas y Sucumbíos, o que se creen gravámenes de cualquier naturaleza que tengan
como efecto el incremento del Costo de Transporte del Estado o el Costo de
Comercialización, y que como resultado de dichos incrementos, el Ingreso Disponible no
fuere suficiente para cubrir el respectivo Pago a la Contratista, los valores
correspondientes a dichos incrementos se cubrirán luego de efectuar el Pago a la
Contratista. Cualquier valor adicional que sea requerido para cubrir dichos impuestos o
gravámenes provendrá del Presupuesto General del Estado. Catorce punto dos punto
dos.- De conformidad con lo previsto en la Ley de Régimen Tributario Interno los valores
correspondientes al Impuesto al Valor Agregado IVA que deba pagar la Secretaría por la
facturación que realice la Contratista durante la ejecución de este Contrato, serán
reintegrados a la Secretaría por el Servicio de Rentas Internas, sin que produzca
afectación al Ingreso Disponible. Catorce punto tres.- Tarifa por Barril.- Las Partes
acuerdan que la Contratista tendrá derecho al pago de una tarifa para los campos en
producción de Treinta y dos Dólares con noventa centavos (US$ 32,90)por cada Barril

neto, unidad de hidrocarburo, producido y entregado al Estado en el Centro de

Fiscalización y Entrega. Esta Tarifa por Barril toma en cuenta un estimado de la
amortización de las Inversiones, los costos y gastos, y una utilidad razonable que toma en
consideración el riesgo incurrido. Catorce punto cuatro.- Pago a la Contratista.- Los
valores correspondientes a la Tarifa por Barril calculados de conformidad con la cláusula
catorce punto cuatro punto uno (14.4.1) serán los únicos pagos que efectuará la
Secretaría a la Contratista como contraprestación por la prestación por los servicios
objeto de este Contrato. Catorce punto cuatro punto uno.- El Pago a la Contratista se
regirá por la siguiente fórmula: PC; = [TAR x Q;] x FA;. PC; = Pago a la Contratista en el
período t. TAR = $ US 32,90 (Treinta y dos Dólares con noventa centavos) / Barril (Tarifa
por Barril). Q; = Producción de los campos en el período t, medido en Barriles. FA; =
Factor de ajuste por inflación de los costos operativos. FA; = FAr.1 x [APPI, x X + ACPI x
Y+Z]. A PPI, = Variación del indicador de costos PPl; / PPlr.,. (Código PCU213112213112
“support activities for oil and gas operations”). X = 0,175. Factor de costos operativos
variables sobre la Tarifa por Barril. (No se incluye depreciación ni amortización). A CPl,=
Variación del indicador de costos CPI; / CPl+.,. (Consumer Price Index). Y = 0,325. Factor
de costos operativos fijos sobre la Tarifa por Barril. (No se incluye depreciación ni
amortización). Z= 1-—X- Y. Los factores X y Y de la fórmula precedente, son estimaciones
promedio de los costos con relación a la tarifa, durante la vigencia de este Contrato,
debiéndose mantener inalterables durante la vigencia del mismo. El periodo t para el
pago a la contratista (PCt), tiene una periodicidad mensual; sin embargo, el factor FAt se
ajustará anualmente en el mes de enero de cada Año Fiscal, considerando los índices a
diciembre del Año Fiscal anterior. El factor de ajuste para el año dos mil trece (2013), se
calculará tomando en cuenta la variación entre el mes correspondiente a la Fecha de
Vigencia y el mes de diciembre del primer año de vigencia de este Contrato. El factor de
ajuste para el año dos mil doce (2012) será igual a uno (1). Catorce punto cinco.-
Acumulación.- En caso que el Ingreso Disponible no sea suficiente para cubrir el pago de
la Tarifa por Barril, el saldo faltante mensual se acumulará durante el mes o Año Fiscal

pertinente. La diferencia entre los montos pagados por concepto de la tarifa y el Ingreso
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

A
AS

subsiguiente mes o Año Fiscal se acumulará sucesivamente durante el Plazo de Vigencia
de este Contrato. Cualquier diferencia trasladada, originada por insuficiencia del Ingreso
Disponible, que no haya sido pagada por la Secretaría a la terminación de este Contrato,
se extinguirá y no será pagada a la Contratista, quedando la Secretaría automáticamente
liberada de esta obligación de pago en ese momento. Catorce punto seis.- Garantía de

Actividades e Inversiones.- La Contratista garantiza la realización de las actividades

comprometidas e Inversiones estimadas en el respectivo Plan de Actividades (Anexo B).
Catorce punto seis punto uno.- Las Partes reconocen que la Tarifa por Barril se ha fijado
tomando en consideración las actividades e Inversiones estimadas conforme el Anexo B y
conforme los respectivos Planes, y que por consiguiente expresamente reconocen que la
falta de realización de las actividades comprometidas, implicará la reliquidación del Pago
a la Contratista de los valores equivalentes a las Inversiones estimadas correspondientes
a las actividades no ejecutadas, conforme lo previsto en los Planes y Programas y
Presupuestos Anuales, sus reformas, y los respectivos informes y reportes de ejecución de
los mismos. Catorce punto seis punto dos.- La falta de ejecución total o parcial de las
actividades comprometidas en los Planes y Programas Anuales y sus reformas, por dos
años consecutivos o tres años acumulados durante el periodo de vigencia, salvo que éstas
hubieren sido técnicamente justificadas ante la Secretaría, constituirá un incumplimiento
contractual por parte de la Contratista, por lo que la Secretaría podrá iniciar el
procedimiento de terminación de este Contrato según lo previsto en la cláusula
veintinueve punto uno punto tres (29.1.3). La justificación por la falta de ejecución de las
actividades comprometidas no será aceptada por parte de la Secretaría si las mismas
hubieren podido ser sustituidas o reprogramadas conforme la cláusula décima primera.
Catorce punto seis punto tres.- En caso de discrepancia entre las Partes sobre la
justificación técnica para la falta de ejecución total o parcial de las actividades

comprometidas, la Contratista podrá solicitar la intervención de un Consuitor de

1583

conformidad con los procedimientos establecidos en la cláusula treinta y uno punto tres
(31.3). Catorce punto seis punto cuatro.- No obstante de que la justificación referida
hubiese sido aceptada por parte de la Secretaría ante la falta de ejecución total o parcial
de actividades, aplicará la reliquidación prevista en la cláusula catorce punto seis punto
uno (14.6.1).- Catorce punto seis punto cinco.- En el evento de que se hubiere requerido
la intervención de un Consultor conforme las cláusulas once punto dos (11.2), once punto
tres (11.3) y catorce punto seis punto tres (14.6.3), la Secretaría no procederá con la
reliquidación prevista en la cláusula catorce punto seis punto uno (14.6.1) antes de que se
cuente con el dictamen del Consultor, siempre y cuando dicho dictamen pueda implicar
una diferencia sobre los valores a reliquidar. Catorce punto siete.- Forma de pago.- La
Contratista emitirá mensualmente y por los servicios prestados en el mes inmediato
anterior una factura en Dólares equivalente al Pago a la Contratista, conforme la fórmula
precedente. Catorce punto siete punto uno.- La factura deberá agregar al valor del Pago a
la Contratista correspondiente el porcentaje del impuesto al valor agregado IVA que será
pagado por la Secretaría en Dólares o en Petróleo Crudo. La factura deberá estar
conforme a la Ley Aplicable. Catorce punto siete punto dos.- La factura deberá ser
emitida a nombre de la Secretaría, la cual podrá objetar el pago en un plazo de quince
(15) días desde que se presente la factura. La factura podrá ser objetada de forma
motivada únicamente cuando se detecten errores de cálculo. Catorce punto siete punto
tres.- La Contratista anulará la factura objetada y presentará una nueva a la Secretaría.
Catorce punto siete punto cuatro.- La objeción hecha por la Secretaría a una factura no
impedirá a la Contratista continuar presentando facturas y cobrar los valores pertinentes
por los servicios prestados. Catorce punto siete punto cinco.- Si la Secretaría no hubiese
objetado la factura dentro de los quince (15) días posteriores a la fecha de su
presentación, se entenderá que ésta ha sido aprobada por lo que la Secretaría deberá
pagarla en su totalidad descontando las correspondientes retenciones en la fuente de
impuestos establecidas en la Ley Aplicable, en un plazo de cuarenta y cinco (45) días

desde la fecha de su presentación, observando lo previsto en el Reglamento de
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

>
E o les
días di

“A, Dra, Paola Del

aprobación expresa o tácita de cualquier factura emitida por la Contratista, Secretara os
Ñ SS Quito - Ec

no hubiera realizado el pago pertinente, la Contratista podrá utilizar el crédito pe

o

Contabilidad. Catorce punto siete punto seis.- Si en el plazo de sesenta (so]

de pago por la Secretaría para cancelar sus obligaciones con la Secretaría. No habrá lugar
al referido crédito por saldos acumulados de conformidad con la cláusula catorce punto
cinco (14.5) Catorce punto ocho.- Pago en especie.- Si conviene a los intereses del Estado,
y únicamente después de cubrir las necesidades de consumo interno del país, el Pago a la
Contratista podrá ser realizado en Petróleo Crudo o Dólares y Petróleo Crudo en forma
mixta. Catorce punto ocho punto uno.- A falta de disponibilidad de Petróleo Crudo, el
Pago a la Contratista se hará de forma mixta, es decir con Petróleo Crudo, en cuanto
fuere disponible, y en Dólares la diferencia. En caso de que no existiere ningún volumen
de Petróleo Crudo disponible para el Pago a la Contratista, por las razones previstas en la
cláusula catorce punto ocho (14.8), el pago se hará en Dólares. Catorce punto ocho punto
dos.- El precio de hidrocarburos para el caso de pago en especie, es decir que en lugar de
Dólares, la Contratista reciba Petróleo Crudo, o en forma mixta, es decir, una
combinación de Dólares y Petróleo Crudo, se fijará de acuerdo con el último precio
promedio mensual de ventas externas de hidrocarburos de calidad equivalente,
realizadas por EP PETROECUADOR (mes anterior). Catorce punto ocho punto tres.- Para
determinar el volumen de petróleo crudo que por cada mes corresponda al pago en
especie, se aplicará la siguiente fórmula: VL pc = TCn-1 / PM Donde: VL pc = Volumen de
barriles de Petróleo Crudo Oriente o Napo a levantar en el mes. TC n-1 = Saldo en Dólares
por Pago a la Contratista al último día del mes inmediato anterior al levante. PM = Último
precio promedio mensual de ventas externas de hidrocarburos de calidad equivalente,
realizadas por EP PETROECUADOR (mes anterior), de crudo Oriente o Napo. Catorce
punto ocho punto cuatro.- El Estado entregará el Petróleo Crudo asignado a la Contratista
en el terminal de exportación, FOB puerto ecuatoriano. Catorce punto ocho punto cinco.-
La propiedad y el riesgo del Petróleo Crudo pasarán de la Secretaría a la Contratista

cuando, en el terminal principal de exportación, dicho Petróleo Crudo cruce la conexión

1585

entre la manguera de la tubería del puerto de embarque y el múltiple de entrada
("manifold") del buque transportador, momento en el cual se opera la tradición de
dominio del Petróleo Crudo a favor de la Contratista. Esta tradición es solo una
consecuencia del pago en especie acordada. Catorce punto ocho punto seis.- El volumen y
la calidad del Petróleo Crudo a ser entregado por la Secretaría a la Contratista serán
determinadas por mutuo acuerdo de las Partes. A falta de acuerdo será un inspector
independiente nominado por la Contratista y aceptado por la Secretaría quien, en un
plazo no mayor a cinco (5) días, fije el volumen y calidad. La calidad será determinada en
tierra y la cantidad a ser entregada a la Contratista será determinada a través del sistema
calibrado de medición existente en el terminal. Sin embargo, cualquier pérdida de
Petróleo Crudo ocurrida entre el sistema de medición y el múltiple de entrada
("manifold”) del buque transportador será de exclusiva responsabilidad y cuenta de la
Secretaría. Catorce punto ocho punto siete.- En el caso de que el precio del Petróleo
Crudo con el cual la Secretaría efectúe los pagos en especie a la Contratista sea diferente
al Precio de Referencia de EP PETROECUADOR vigente en la fecha en la cual la Secretaría
está obligada a efectuar tales pagos, se efectuará el correspondiente reajuste de la
cantidad de Petróleo Crudo efectivamente entregada a la Contratista, de tal manera que
la Contratista reciba una cantidad de Petróleo Crudo equivalente al Pago a la Contratista.
Se exceptúan de esta norma aquellos casos en que la Secretaría hubiere puesto a
disposición de la Contratista el Petróleo Crudo en las cantidades y plazos debidos, y la
Contratista no hubiere efectuado los levantes correspondientes, de conformidad con el
Procedimiento de Levantes (Anexo l), según la cláusula Catorce punto nueve (14.9).
Catorce punto ocho punto ocho.- En caso de que EP PETROECUADOR no haya realizado
ventas externas en un determinado mes, el precio referencial PM de la fórmula
precedente se establecerá en base de una canasta internacional de crudos acordada por
las Partes. Los precios de los componentes de la canasta serán obtenidos de
publicaciones internacionales especializadas de reconocido prestigio, tales como PLATTS

o similares a los dos (2) días de publicación inmediatamente anteriores a la fecha de

3

3,

)
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO ka

1586 E L,

xx
A S
entrega en puerto de Petróleo Crudo y a los dos (2) días inmediatamente Pe sterial

fecha de la entrega en puerto del Petróleo Crudo. En caso de que la entrega L 4
a

un día domingo o un lunes en que no existan publicaciones, las publicaciones a tomar en
cuenta serán las de los dos (2) días de publicación inmediatamente anteriores y de tres
(3) días inmediatamente posteriores a la fecha de la entrega del Petróleo Crudo. En caso
de que la entrega de Petróleo Crudo se produjera un sábado o un día en que no hubiera
- publicaciones (excepto domingo o lunes), las publicaciones a tomar en cuenta serán la de
los tres (3) días de publicación inmediatamente anterior y la de los dos (2) días de
3 publicación inmediatamente posterior a la fecha de la entrega de Petróleo Crudo. Catorce
punto ocho punto nueve.- Dada la naturaleza de los pagos en especie efectuados al
amparo de este Contrato, la Contratista podrá disponer libremente del Petróleo Crudo
que le sea asignado como pago en especie y podrá retener en el exterior las divisas
producidas de su venta correspondiente, sin obligación de vender o entregar estas divisas

> al Banco Central del Ecuador. Catorce punto nueve.- Procedimiento de levantes.- Para el

caso de pagos en especie, las Partes observarán el Procedimiento de Levantes que consta
en el Anexo |. Catorce punto nueve punto uno.- Los pagos en especie serán hechos
ó mediante embarques de Petróleo Crudo que deberán ser programados de manera que se
asegure su regularidad y la optimización del uso de la capacidad de carga de los
tanqueros, tomando en cuenta la capacidad de almacenamiento en tierra, la
disponibilidad de tanqueros y las características de los puertos de embarque y destino.
Las Partes procurarán coordinar los embarques de acuerdo, en lo posible, al programa de
pagos de la Secretaría a la Contratista según este Contrato. Catorce punto nueve punto
dos.- La Secretaría notificará a la Contratista, con por lo menos noventa (90) días de
- anticipación, la fecha de disponibilidad del Petróleo Crudo para el pago en especie, de

acuerdo al Procedimiento de Levantes (Anexo !). Catorce punto diez.- Revisión de la

forma de pago.- En cualquier momento las Partes podrán revisar y modificar la forma de
pago, por acuerdo mutuo, para lo cual la Parte interesada notificará a la otra. Si se llegare

a un acuerdo sobre este particular, se dejará constancia de ello en documento suscrito
1587

por las Partes, estableciendo específicamente la fecha desde la cual se aplicará la
modificación señalada. La revisión de la forma de pago no constituirá reforma o
modificación de este Contrato. Catorce punto diez punto uno.- La revisión de la forma de
pago en Dólares, en Petróleo Crudo o en forma mixta, podrá realizarse, además, por
motivos de Fuerza Mayor o Caso Fortuito que hayan modificado la disponibilidad de
Dólares, o de Petróleo Crudo, o de ambos, respectivamente, y que imposibiliten a la
Secretaría realizar los pagos en la forma convenida originalmente. Catorce punto diez
punto dos.- En el caso de revisión de la forma de pago por Fuerza Mayor o Caso Fortuito,
la Secretaría notificará previamente a la Contratista su decisión de modificar la forma de
pago, justificando los eventos de Fuerza Mayor o Caso Fortuito que han hecho variar la
disponibilidad de Petróleo Crudo, o de Dólares, y la forma en que se realizarán los pagos
mientras subsista la Fuerza Mayor o Caso Fortuito, debiendo las Partes acordar los
detalles sobre este particular. Cuando la Fuerza Mayor o Caso Fortuito hayan sido
superados se volverá a la forma original de pagos. Catorce punto diez punto tres.- En el
caso de que cualquiera de los pagos adeudados a la Contratista no se los puedan realizar
en la forma convenida por las Partes, por la falta de Dólares o por insuficiencia de
Petróleo Crudo, dicha falta o insuficiencia se pagará a la Contratista en la otra forma de
pago; por ejemplo, en Petróleo Crudo si la forma de pago anteriormente convenida es en
Dólares; o, en Dólares si la forma de pago anteriormente convenida es en Petróleo Crudo.
Sin embargo, si la Contratista no recibe dichos pagos en la otra forma de pago, en los
plazos y términos convenidos, y la Secretaría entre tanto dispone de Petróleo Crudo o
Dólares, provenientes de la producción del Área del Contrato, según sea el caso, la
Secretaría, previa notificación de la Contratista, efectuará tales pagos en la forma de pago
originalmente convenida. Catorce punto once.- Intereses.- Siempre y cuando se hubiese
generado Ingreso Disponible para el Pago a la Contratista y que en el plazo de sesenta
(60) días desde la aprobación expresa o tácita de cualquier factura emitida por la
Contratista la Secretaría no hubiera realizado el pago pertinente, la Secretaría deberá

pagar intereses a la Contratista por el monto no pagado, calculados a la Tasa Prime y
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

1523

contados a partir del día siguiente del plazo de sesenta (60) días referido y hasta, qué
pago sea recibido por la Contratista. Para el caso de pago en especie los intereses,e R
calcularán desde la fecha en que deba hacerse la entrega del Petróleo Crudo al
Procedimiento de Levantes (Anexo 1!) y hasta la fecha que el Petróleo Crudo esté
5 disponible para la Contratista. CLÁUSULA DÉCIMA QUINTA TRIBUTOS, GRAVÁMENES,
PARTICIPACIÓN LABORAL Y CONTRIBUCIONES.- Quince Punto uno.- Impuesto a la Renta.-
> La Contratista pagará el impuesto a la renta del Veinte y tres por ciento (23%) para el Año
Fiscal dos mil doce (2012), y del Veinte y dos por ciento (22%) a partir del Año Fiscal dos
mil trece (2013), de conformidad con lo dispuesto en los artículos Noventa y Treinta y
siete (90 y 37) de la Ley de Régimen Tributario Interno, reformados, en su orden,
mediante la Ley Reformatoria a la Ley de Hidrocarburos y a la Ley de Régimen Tributario
Interno publicada en el Suplemento del Registro Oficial Número doscientos cuarenta y
cuatro (244) de veinte y siete (27 )de julio de dos mil diez (2010), el primero, y por la
Disposición Reformatoria Segunda, dos punto seis (2.6) y además por la Disposición
Transitoria Primera del Código Orgánico de la Producción, Comercio e Inversiones
publicado en el Registro Oficial Suplemento Número Trescientos cincuenta y uno (351) de
veinte y nueve (29) de diciembre de dos mil diez (2010). Quince punto Dos.- Participación
Laboral.- De conformidad con el artículo noventa y cuatro (94) de la Ley de Hidrocarburos,
> la Contratista reconocerá en beneficio de los trabajadores que por la Ley Aplicable les
corresponda, el tres por ciento de las utilidades, y el doce por ciento restante será

entregado al Estado. Quince punto tres.- Contribución por utilización de aguas y

materiales naturales de construcción.- La Contratista pagará, de conformidad con el

artículo cincuenta y dos (52) de la Ley de Hidrocarburos, por concepto de utilización de
a aguas y materiales naturales de construcción que se encuentren en el Área del Contrato,
pertenecientes al Estado, la cantidad de sesenta mil Dólares anuales durante el Período
de Explotación. Tales contribuciones se pagarán anticipadamente en el mes de enero de
cada Año Fiscal, mediante depósito en el Banco Central del Ecuador, para ser acreditadas

en la cuenta del Ministerio Sectorial. Quince punto cuatro.- Contribución para ia
1589

investigación tecnológica.- La Contratista pagará, conforme se establece en el artículo
cincuenta y cuatro (54) de la Ley de Hidrocarburos, la contribución equivalente al uno por
ciento del monto de pago por los servicios previa deducción de la participación laboral y
del impuesto a la renta, destinada a promover la investigación, el desarrollo y los servicios
científicos y tecnológicos por parte del Ministerio Sectorial. Quince punto cinco.-
Contribución para la Superintendencia de Compañías.- Las compañías que integran la
Contratista pagarán la contribución anual prevista en el artículo cuatrocientos cuarenta y
nueve (449) de la Ley de Compañías, conforme a las normas que dicte el Superintendente
de Compañías. Quince punto seis.- Pago proporcional.- En el caso de que el primero o
último pago de las contribuciones determinadas en esta Cláusula no correspondieren a un
Año Fiscal completo, éstas se pagarán en proporción al número de meses que
correspondan a dicho Año Fiscal, que formen parte del Período de Explotación. Cuando el
Período de Explotación no comience el primero de enero, los primeros pagos serán
efectuados dentro del plazo de treinta días de la Fecha de Vigencia. Quince punto siete.-
Impuesto a los Activos Totales.- La Contratista pagará, en cuanto corresponda, el
impuesto destinado a los Municipios de conformidad con lo previsto en la Ley Aplicable.
Quince punto ocho.- Exenciones.- Según los artículos Cuarenta y nueve y Cincuenta y
cuatro (49 y 54) de la Ley de Hidrocarburos la Contratista está exenta del pago de primas
de entrada, derechos superficiarios, regalías y aportes en obras de compensación. Quince
punto nueve.- Ley dos mil seis guión cuarenta y dos (2006-42).- La Contratista no está
sujeta al pago de la participación establecida en la Ley dos mil seis guión cuarenta y dos
(2006-42) publicada en el Registro Oficial Número doscientos cincuenta y siete (257)-
Suplemento del veinte y cinco (25) de abril de dos mil seis (2006). Quince punto diez.- Ley
de Equidad Tributaria.- La Contratista no está sujeta al pago del tributo previsto en el
artículo Ciento sesenta y cuatro (164) de la Ley Reformatoria para la Equidad Tributaria en
el Ecuador publicada en el Registro Oficial Número doscientos cuarenta y dos (242)-Tercer
Suplemento, del veinte y nueve (29) de diciembre de dos mil siete (2007). Quince punto

once.- Ley Ciento veinte y dos (122).- El tributo previsto en la Ley ciento veinte y dos (122)
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO uu
7. A SEG
y SS

he

ma
A

30

publicada en el Registro Oficial Número seiscientos setenta y seis (676) de tres,
mayo de mil novecientos noventa y uno (1991) y sus reformas, no se SS
Contrato. Quince punto doce.- Otras Contribuciones.- La Contratista pagará todos SL
impuestos, tasas, aportes y contribuciones que le corresponda pagar de conformidad con
la Ley Aplicable. Quince punto trece.- Gastos Notariales.- La Contratista pagará todos los
gastos notariales y de diez (10) copias certificadas de este Contrato, las cuales se
compromete a entregar a la Secretaría. Quince punto catorce.- Impuesto al Valor
Agregado IVA.- La Contratista facturará sus servicios a la Secretaría agregando el monto
que corresponda por IVA. Por el IVA pagado en sus compras locales e importaciones de
bienes y servicios, la Contratista tendrá derecho a crédito tributario; en consecuencia, el
valor del IVA no se ha considerado para la definición del valor de las Inversiones, Costos y
Gastos comprendidos en este Contrato, así como para establecer la Tarifa por Barril.
Quince punto quince.- Agente de Retención.- La Contratista actuará como agente de
retención del impuesto a la renta sobre los pagos que ésta hiciere a sus Subcontratistas y
a sus trabajadores, así como de cualquier otro impuesto de conformidad con la Ley
Aplicable. CLÁUSULA DÉCIMA SEXTA CONTABILIDAD, INSPECCIONES, CONTROLES Y
AUDITORÍA.- Dieciséis punto uno.- Contabilidad.- La Contratista llevará la contabilidad de
sus Inversiones, Costos y Gastos, y otros conceptos relacionados con este Contrato,
sujetándose a la Ley Aplicable, al Reglamento de Contabilidad y a los principios de
contabilidad generalmente aceptados en el Ecuador. La contabilidad de la Contratista
será en idioma castellano. Dieciséis punto dos.- Inspecciones.- Durante la vigencia de este
Contrato, la Secretaría tendrá derecho a inspeccionar las actividades de la Contratista,
con el fin de asegurar el fiel cumplimiento de las obligaciones asumidas para la ejecución
del objeto contractual. Para el efecto la Secretaría tendrá acceso a los lugares de trabajo,
a la información, documentos, registros técnicos y contables, que mantenga la
Contratista. Dieciséis punto tres.- Control, Fiscalización y Auditorías.- Las operaciones que
realice la Contratista serán objeto de control técnico, fiscalización y auditorías por parte

de la Agencia de Regulación y Control Hidrocarburífero (ARCH). El control, fiscalización y

eIgado Loor
auditorías se ejercerá directamente o mediante la contratación de empresas auditoras

debidamente calificadas y aprobadas por el Ministerio. Dieciséis punto cuatro.- Auditoría
y Fiscalizaciones Tributarias.- Corresponde al Servicio de Rentas Internas realizar las
auditorías y fiscalizaciones relacionadas con el pago del impuesto a la renta y otros
Tributos de su competencia. CLÁUSULA DÉCIMA SÉPTIMA
FACTORES DE CORRECCION.- Diecisiete punto uno.- En caso de que se presentare
cualquiera de los eventos que se describen a continuación, con posterioridad a la fecha
de suscripción de este Contrato, a pedido motivado de cualquiera de las Partes se incluirá
un factor de corrección que absorba el incremento o disminución de la carga económica
si como efecto directo de dicho evento se hubiese producido un desequilibrio económico
para la Parte solicitante: Diecisiete punto uno punto uno.- Modificación de los
porcentajes de los Tributos aplicables, creación de nuevos Tributos, eliminación de
Tributos; Diecisiete punto uno punto dos.- Modificaciones a la base imponible para el
cálculo del impuesto a la renta, como consecuencia de cambios legales o reglamentarios;
Diecisiete punto uno punto tres.- Modificación al crédito tributario previsto en el artículo
Sesenta y seis (66) de la Ley de Régimen Tributario Interno; Diecisiete punto uno punto
cuatro.- Modificación del porcentaje de participación laboral sobre las utilidades líquidas;
Diecisiete punto uno punto cinco.- Modificación a la legislación de hidrocarburos;
Diecisiete punto uno punto seis.- Modificación a la legislación ambiental; Diecisiete
punto uno punto siete.- Imposición, eliminación o modificación de gravámenes, regalías,
primas de entrada, derechos superficiarios, pagos de compensación y/o cualquier otro
tipo de gravamen, contribuciones o participaciones no tributarias; y, Diecisiete punto uno
punto ocho.- Reducción de la Tasa Máxima de Producción. Este factor de corrección
tendrá como único propósito compensar el desequilibrio económico presentado.
Diecisiete punto dos.- El régimen monetario aplicable a este Contrato está sujeto a lo que
dispone la Ley de Régimen Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento Número Novecientos treinta (930) de siete (7) de mayo de mil novecientos

noventa y dos (1992), reformada por la Ley para la Transformación Económica del

DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

4

e]

92 Y

Ecuador, publicada en el Registro Oficial Suplemento Número Treinta y cuatro EE
fecha trece (13) de marzo de dos mil (2000), conforme a la cual la Contratista celo
derecho a: Diecisiete punto dos punto uno.- Recibir el Pago a la Contratista en Dólares y ya a
disponer de los Dólares recibidos de la Secretaría en concepto de pago de la Tarifa por
Barril. Diecisiete punto dos punto dos.- Mantener, controlar y operar cuentas bancarias
en Dólares, tanto en el Ecuador como en el exterior, y a mantener en el exterior los
fondos depositados en dichas cuentas sin restricción alguna. Diecisiete punto dos punto
tres.- Disponer libremente, distribuir, remesar o retener en el exterior, sin restricción
alguna, sus utilidades netas anuales después de todas las deducciones legales y tributarias
establecidas en la Ley Aplicable. Diecisiete punto tres.- Si se modificare el régimen
monetario u otra ley de manera que se modifique alguno de los derechos de la
Contratista referidos en la cláusula diecisiete punto dos (17.2), la Contratista tendrá
derecho a: Diecisiete punto tres punto uno.- Si se modificare el régimen cambiario: A
seguir recibiendo el Pago a la Contratista en Dólares. Diecisiete punto tres punto dos.- Si
se modificare alguno de los otros derechos referidos en la cláusula diecisiete punto dos
(17.2). A que se incluya un factor de corrección que absorba el impacto económico que tal
modificación tuviese. Diecisiete punto cuatro.- De igual forma, si se presentare una
modificación del régimen cambiario u otra ley que resulte en un desequilibrio económico
a favor de la Secretaría, se incluirá un factor de corrección que absorba el impacto
económico que tal modificación tuviese. Diecisiete punto cinco.- En el evento que se
incremente el Margen de Soberanía las Partes, de mutuo acuerdo, deberán identificar las
posibles afectaciones al equilibrio económico de este Contrato, así como las
modificaciones contractuales y/o los factores de corrección que deberán ser aplicados.
Diecisiete punto seis.- En caso de discrepancia entre las Partes con respecto al cálculo y el
valor del respectivo factor de corrección, la Contratista podrá solicitar la intervención de
un Consultor de conformidad con la cláusula treinta y uno punto tres. (31.3) CLÁUSULA
DÉCIMA OCTAVA ADMINISTRACIÓN y SUPERVISIÓN.- Dieciocho punto uno.-

Administración.- La administración de este Contrato será de exclusiva responsabilidad de

la Contratista en cuanto a sus propios derechos y obligaciones. Dieciocho punto dos.-

Comité de Supervisión.- Este Contrato contará con un Comité de Supervisión, el que se
regulará de conformidad con esta cláusula y las normas contenidas en el Anexo F.
Dieciocho punto tres.- Atribuciones del Comité de Supervisión.- Son atribuciones del
Comité de Supervisión, además de las definidas en el Anexo F, las siguientes: Dieciocho
punto tres punto uno.- Coordinar las relaciones provenientes de la ejecución de este
Contrato entre las Partes, a fin de lograr mayor eficiencia y agilidad en la ejecución de
este Contrato y en los trámites administrativos. Dieciocho punto tres punto dos.- Sin
perjuicio de las otras aprobaciones requeridas de conformidad con la Ley Aplicable y este
Contrato, analizar y recomendar la aprobación de los Planes, Programas y Presupuestos
Anuales y solicitudes de perforación y reacondicionamiento de pozos y cualquier otra
actividad contemplada en el Reglamento de Operaciones Hidrocarburíferas. Dieciocho
punto tres punto tres.- Sin perjuicio de las otras aprobaciones requeridas de conformidad
con la Ley Aplicable y este Contrato, conocer y recomendar la aprobación de las
modificaciones, cambios y/o alternativas presentadas por la Contratista respecto de los
Planes, Programas y Presupuestos Anuales. Dieciocho punto tres punto cuatro.- Sin
perjuicio de las otras aprobaciones requeridas de conformidad con la Ley Aplicable y este
Contrato, conocer y recomendar las Tasas Máximas de Producción de cada Yacimiento
ubicado en el Área del Contrato. Dieciocho punto tres punto cinco.- Vigilar que la
Contratista cumpla para los subcontratos con la preferencia a la industria nacional, en los
términos de este Contrato. Dieciocho punto tres punto seis.- Vigilar el cumplimiento del
Plan de Capacitación y recomendar las áreas de capacitación. CLÁUSULA DÉCIMA
NOVENA DEL AMBIENTE.- Diecinueve punto uno.- La Contratista será responsable, dentro
del Área del Contrato, del cumplimiento de las obligaciones, compromisos y condiciones
ambientales previstas en la Ley Aplicable y los Estándares de la Industria Petrolera
Internacional, y deberá responder, de conformidad con la Ley Aplicable y este Contrato
por los Daños tanto Sociales como Daños Ambientales que pueda causar por la prestación

de los servicios objeto de este Contrato. Diecinueve punto dos.- La Contratista conducirá
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO 25

os
Za

1594

protección del ambiente, de acuerdo a la Ley Aplicable, particularmente a |
Gestión Ambiental, Texto Unificado de Legislación Secundaria del Ministerio del Ambiente
y Reglamento Sustitutivo del Reglamento Ambiental para las Operaciones
Hidrocarburíferas. La Contratista tomará las precauciones necesarias para minimizar el
impacto al ambiente y a la sociedad. Diecinueve punto tres.- La Contratista utilizará las
técnicas disponibles y económicamente aplicables y los Estándares de la Industria
Petrolera Internacional, aplicando los principios de prevención, precaución y con
observancia de la Ley Aplicable sobre la prevención y control de la contaminación
ambiental, preservación de la diversidad biológica, de los recursos naturales y la
preservación de la seguridad y salud de la población y de su personal. Diecinueve punto
cuatro.- En los casos tanto de Daños Sociales como Daños Ambientales que surjan, se
originen, o sean causados por la Contratista y/o sus Subcontratistas en la ejecución de
este Contrato, la Contratista deberá efectuar de inmediato los trabajos para controlar los
efectos contaminantes, así como para la reparación y restauración de las áreas afectadas,
sin perjuicio de su responsabilidad frente a terceros de conformidad con la Ley Aplicable y
este Contrato. Diecinueve punto cinco.- La Contratista deberá mantener informado al
Comité de Supervisión y a la Autoridad Ambiental del desarrollo de todas las actividades
efectuadas durante la vigencia de este Contrato, para lo que deberá presentar informes
anuales y otros que se le requieran, de acuerdo con lo establecido en la Ley Aplicable en
materia ambiental, que rige las operaciones hidrocarburíferas en el Ecuador y las
estipulaciones de este Contrato. Diecinueve punto seis.- Es responsabilidad de la
Contratista asegurarse que su personal y sus Subcontratistas conozcan y cumplan con la
Ley Aplicable en materia ambiental. Diecinueve punto siete.- Para asegurar los
compromisos y obligaciones de la Contratista en relación a la protección ambiental, la
Contratista contratará los respectivos seguros y garantías establecidos en este Contrato, a
satisfacción de la Secretaría y para conocimiento de la Autoridad Ambiental y con

sujeción a las disposiciones legales y reglamentarias aplicabies. Diecinueve punto ocho.-
1595
Los estudios ambientales contratados por la Contratista, con firmas especializadas,
calificadas por el Ministerio del Ambiente e inscritas en el correspondiente Registro de
Consultores Ambientales Hidrocarburíferos, serán ejecutados de acuerdo con la Ley
Aplicable en materia ambiental que rige para las operaciones hidrocarburíferas en el
Ecuador. Diecinueve punto nueve.- La Contratista cumplirá estrictamente lo establecido
en los planes de manejo ambiental, priorizando su gestión hacia la prevención,
mitigación, minimización y compensación de los impactos ambientales, culturales,
económicos y sociales en sus áreas de operación. El plan de relaciones comunitarias y los
proyectos comunitarios deben enmarcarse en los correspondientes planes de desarrollo
local conforme a la normativa aplicable. Diecinueve punto diez.- Los planes de manejo
ambiental aprobados servirán de base para las Auditorías Socio - Ambientales, que serán
dispuestas por el Ministerio del Ambiente, de conformidad con la normativa ambiental
aplicable para el sector hidrocarburífero, a fin de precautelar que las operaciones de la
Contratista se realicen sin afectar a las poblaciones del área de influencia y al ambiente.
Diecinueve punto once.- Auditorías Socio - Ambientales.- La Contratista realizará una
Auditoría Socio - Ambiental del Área del Contrato, durante el primer año contado a partir
de la Fecha Efectiva, la que deberá ser conocida y aceptada por el Ministerio del
Ambiente, en su calidad de Autoridad Ambiental y que será de cumplimiento obligatorio
para la Contratista. Esta Auditoría Socio - Ambiental, entre otros aspectos, establecerá la
situación ambiental en que se encuentre el Área del Contrato, identificará, evaluará
técnicamente y establecerá la existencia o no de pasivos ambientales. En su ejecución
habrá la supervisión concurrente de la Secretaría. Los resultados de dicha Auditoría Socio
— Ambiental serán comunicados a la Secretaría. La Contratista no será responsable de los
pasivos ambientales y sociales existentes e identificados por la auditoría, antes de la
suscripción del Contrato. Diecinueve punto doce.- De conformidad con el Reglamento
Sustitutivo del Reglamento Ambiental de Operaciones Hidrocarburíferas, la Contratista
realizará, al menos cada dos años a partir de la fecha de terminación de la Auditoría Socio

- Ambiental mencionada en la cláusula diecinueve punto once (19.11), Auditorías Socio -
DOCTORA PAOLA DELGADO LOOR

1596

Ambientales, previa aprobación de los correspondientes Términos de Refer

Ministerio del Ambiente y presentará el correspondiente informe de auditoría
Ministerio para su aprobación. En su ejecución habrá la supervisión concurrente de la
Secretaría. Los resultados de dicha Auditoría Socio — Ambiental serán comunicados a la
Secretaría. Diecinueve punto trece.- En caso de que este Contrato termine por cualquier
causa antes del plazo estipulado en la cláusula sexta, y antes de la finalización de este
Contrato, de ser el caso, la Contratista, bajo la supervisión de la Secretaría, contratará una
Auditoría Socio - Ambiental del Área del Contrato, a fin de que proceda a aplicar los
correspondientes planes de manejo para la reparación, rehabilitación o abandono del
Área del Contrato, cuyo costo será asumido por la Contratista. El informe de esta
Auditoría Socio — Ambiental será presentado al Ministerio del Ambiente para su
aceptación. En su ejecución habrá la supervisión concurrente de la Secretaría. Los
resultados de dicha Auditoría Socio — Ambiental serán comunicados a la Secretaría.
Diecinueve punto catorce.- En el caso de cambio de Operadora, la Contratista está
obligada previamente a realizar una Auditoría Socio - Ambiental, la que servirá también
para establecer eventuales responsabilidades y/o pasivos ambientales. Diecinueve punto
quince.- Dos años antes de la finalización de este Contrato, la Contratista deberá
contratar una Auditoría Socio - Ambiental integral del Área del Contrato, que deberá estar
concluida seis (6) meses antes de la terminación de este Contrato, y servirá para que la
Contratista, a su costo ejecute todas las acciones correctivas que sean pertinentes,
elabore y ejecute los programas para la reparación, rehabilitación del Área del Contrato,
de conformidad con lo establecido en la Ley Aplicable y en este Contrato. El informe de
esta Auditoría Socio - Ambiental será presentado al Ministerio del Ambiente para su
aceptación. Los resultados de dicha Auditoría Socio - Ambiental serán comunicados a la
Secretaría. Diecinueve punto dieciséis.- Las empresas consultoras que realicen las
Auditorías Socio - Ambientales serán distintas a aquellas que hayan realizado los Estudios
Ambientales del Área del Contrato o trabajos asociados directamente al estudio de

impacto ambiental del Área del Contrato. Diecinueve punto dieciséis punto uno.- Los
costos de las Auditorías Socio - Ambientales contempladas en los numerales anteriores

serán asumidos por la Contratista. Diecinueve punto diecisiete.- La Contratista realizará el
monitoreo ambiental interno de sus operaciones, conforme lo dispuesto en la Ley
Aplicable en materia ambiental que rige para las operaciones hidrocarburíferas en el
Ecuador. Diecinueve punto dieciocho.- Remediación Ambiental.- De ocasionarse Daños
Ambientales o Pasivos Ambientales, la Contratista se responsabilizará de elaborar el
Programa de Remediación Ambiental en el que se determinará el alcance y contenido de
los trabajos y acciones de reparación que fueren necesarios así como el costo de estos
trabajos, que serán por cuenta de la Contratista, lo cual se remitirá al Ministerio del
Ambiente para su aprobación. El incumplimiento de esta obligación, será sancionado de
conformidad con lo dispuesto en la Ley Aplicable. Diecinueve punto diecinueve.- El Estado
a través de los entes competentes asumirá la implementación de los programas de
desarrollo sostenible de responsabilidad del Estado ecuatoriano. CLÁUSULA VIGÉSIMA DE
LOS BIENES.- Veinte punto uno.- La Contratista se obliga para con la Secretaría a adquirir y
preservar los materiales, equipos y demás bienes, adicionales a los que ya están ubicados
en el Área del Contrato que sean requeridos para la prestación de servicios objeto de este
Contrato, acorde con los Planes y los Programas y Presupuestos Anuales aprobados, y de
conformidad con la Ley Aplicable. Veinte punto uno punto uno.- En caso de disponibilidad
de los mismos en el mercado nacional, se dará preferencia a la producción nacional y se
observará lo que al respecto se establezca en la Ley Aplicable. Siempre y cuando la
industria nacional ofrezca bienes de producción nacional en condiciones de calidad,
oportunidad y disponibilidad comparables con las ofrecidas por compañías extranjeras, se
dará preferencia a la misma, aún cuando los precios sean superiores hasta en un quince
(15%). Para los fines de este Contrato, la Secretaría, en coordinación con las'entidades
competentes, establecerá los criterios de producción nacional. Veinte punto dos.- Las
importaciones de los bienes necesarios para la ejecución de este Contrato se realizarán
de acuerdo con la Ley Aplicable. Veinte punto tres.- La Contratista no podrá enajenar,

gravar o retirar, durante la vigencia de este Contrato, los equipos, herramientas,
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

15989

y por escrito de la Secretaría. Quedan exceptuados de esta prohibición de enajenar y”
gravar aquellos bienes que la Secretaría expresamente y por escrito haya autorizado a la
Contratista a importarlos bajo el régimen arancelario de importación temporal conforme
a la Ley Aplicable. Veinte punto cuatro.- Al término de este Contrato, por vencimiento del
Plazo de Vigencia o por cualquier otra causa, la Contratista deberá entregar a la
Secretaría, sin costo y en buen estado, salvo el desgaste normal, los pozos que estuvieren
en producción; y, en buenas condiciones, salvo el desgaste normal, todos los equipos,
herramientas, maquinarias, instalaciones y demás muebles e inmuebles que hubieren
sido destinados para los fines de este Contrato, ubicados en el Área del Contrato. Veinte
punto cinco.- Ciento ochenta (180) días antes de la terminación de este Contrato, o antes
de ser el caso, se conformará una comisión integrada por funcionarios de la Secretaría y
por representantes de la Contratista, para la entrega-recepción única de los bienes a los
que se refiere la cláusula veinte punto uno (20.1) de este Contrato, de acuerdo con la Ley
Aplicable, así como para verificar el cumplimiento de las obligaciones contractuales,
comisión que deberá suscribir el acta de entrega recepción única en la fecha de
finalización de este Contrato. Si de la inspección resultaren observaciones por parte de la
Secretaría que demuestren la existencia de deficiencias imputables a la Contratista, se
hará constar esas deficiencias en el acta y se prorrogará la recepción única por el tiempo
que la Secretaría otorgue, para que la Contratista solucione los defectos observados.
Veinte punto seis.- A la terminación de este Contrato, en caso de que los activos O
equipos utilizados por la Contratista para prestar sus servicios hayan sido arrendados, es
decir, que los mismos sean objeto de un arrendamiento financiero o “Leasing” se
procederá de la siguiente manera: Veinte punto seis punto uno.- La Contratista hará su
mejor esfuerzo para incluir en estos contratos la opción de ceder a la Secretaría los
derechos de tales contratos. Para ello, la Contratista deberá comunicar a la Secretaría,

con la antelación apropiada, los términos para llevar a cabo la cesión de derechos, y se
1599

debe conceder a la Secretaría el derecho a ejercer tal opción en forma unilateral, en el
caso de haberse logrado estipular la indicada opción. Veinte punto seis punto dos.-
Cuando se trate de equipos indispensables para mantener operativa el Área del Contrato,
en los contratos de arrendamiento mercantil o leasing se estipulará que la Secretaría
podrá ejercer en nombre de la Contratista, la opción de compra a la finalización del
respectivo contrato o a la terminación de este Contrato. En ambos supuestos la
Contratista será la única responsable de pagar al arrendador cualquier suma que le
pudiese corresponder con ocasión del ejercicio de la opción de compra. Veinte punto
siete.- En aquellos contratos para el uso de equipos de perforación, la Contratista deberá
hacer su mejor esfuerzo para negociar una opción de renovar o extender el periodo de
contratación, así como el derecho de ceder dicha opción a la Secretaría bajo los mismos
términos y condiciones que le aplican a la Contratista. Veinte punto ocho.- Durante la
vigencia de este Contrato, la Contratista mantendrá todos los materiales, los activos fijos
y las instalaciones, utilizadas en la prestación de los servicios, en buen estado de
funcionamiento de acuerdo con los Estándares de la Industria Petrolera Internacional y
las recomendaciones de los fabricantes de los equipos. Veinte punto nueve.- Los bienes
ingresados al Ecuador por la Contratista, bajo el régimen de admisión temporal, no
estarán sujetos a la entrega a la Secretaría y podrán ser reexportados, previa notificación
al Comité de Supervisión y el cumplimiento de lo que dispone la Ley Aplicable. Veinte
punto diez.- De conformidad con la Ley Aplicable, la autoridad competente, previo
informe favorable de la Secretaría, concederá las liberaciones de los impuestos aduaneros
correspondientes a la importación de los bienes necesarios para la ejecución de este
Contrato, de conformidad con el artículo Ochenta y siete (87) de la Ley de Hidrocarburos.
Veinte punto once.- Los bienes de los Subcontratistas de obras y servicios específicos, de
conformidad con la disposición contenida en el último inciso del artículo Veinte y nueve
(29) de la Ley de Hidrocarburos, no estarán sujetos a las disposiciones constantes en ese
artículo. CLÁUSULA VIGÉSIMA PRIMERA PERSONAL DE LA CONTRATISTA.- Veintiuno punto

uno.- La Contratista contratará al personal nacional y extranjero que considere necesario

¿

)
DOCTORA PAOLA DELGADO LOOR

en la Ley Aplicable. Veintiuno punto dos.- La Contratista y sus Subcontratistas, como
personas naturales o jurídicas autónomas contratarán a su personal por su exclusiva
cuenta y riesgo, siendo las únicas responsables por el cumplimiento de las obligaciones
laborales, por tanto, la Secretaría no será responsable ni a título de solidaridad. Veintiuno
punto tres.- La Contratista tendrá a su cargo la dirección, supervisión, control y
responsabilidad única y exclusiva de su personal. Ni la Contratista ni alguna persona
contratada o utilizada por ella como consecuencia de este Contrato será considerada
como agente, trabajador o dependiente de la Secretaría. En tal virtud, la Contratista será
quien única y exclusivamente responderá por las obligaciones que le impone la Ley
Aplicable, especialmente aquellas disposiciones legales o contractuales de carácter
laboral relacionadas con los servicios y/o con el personal que se utilice en cumplimiento
de este Contrato. Veintiuno punto cuatro.- La Contratista será la única responsable y
salvaguardará e indemnizará a la Secretaría por cualquier reclamo que pudiere surgir por
tales motivos contra la Secretaría. En especial, la Contratista indemnizará, protegerá,
defenderá y mantendrá indemne a la Secretaría, al Ministerio, al Ecuador y a entes
relacionados, así como a sus respectivos funcionarios, empleados, agentes y demás
representantes, frente a cualquier reclamo laboral que pueda ser intentado por cualquier
empleado, trabajador, representante o Subcontratistas de la Contratista, y frente a
cualquier lesión, fallecimiento, daño o pérdida de cualquier clase o carácter que surja,
relacionado directa o indirectamente con la ejecución de los servicios o que sea causado
por violación de la Contratista de cualquiera de las obligaciones que asume según este
Contrato. CLÁUSULA VIGÉSIMA SEGUNDA.- SUBCONTRATOS.- Veintidós punto uno.-
Subcontratación.- La Contratista puede subcontratar, bajo su responsabilidad y riesgo, las
obras o servicios específicos, necesarios para cumplir con el objeto de este Contrato.
Tales obras y servicios serán ejecutados a nombre de la Contratista, la cual mantendrá su

responsabilidad directa por todas ias obligaciones establecidas en el subcontrato y
1601

derivadas del mismo, de las cuales no puede exonerarse en razón de las
subcontrataciones. La Secretaría no asumirá responsabilidad alguna por este concepto, ni
aún a título de solidaridad. Veintidós punto dos.- Responsabilidad por _Pagos.- Con
respecto a cualquier subcontrato celebrado, queda entendido que (i) la Contratista será la
única responsable por el pago a todos sus Subcontratistas; (ii) la Contratista será
exclusivamente responsable ante la Secretaría por todos los actos, errores, omisiones y
pasivos de sus Subcontratistas de cualquier grado. La Contratista deberá incluir una
cláusula en este sentido en cada subcontrato. Ningún Subcontratista se considerará un
tercero beneficiario de este Contrato o de los derechos originados en el mismo. La
Contratista será la única responsable por el pago de cada Subcontratista por los servicios,
equipos, materiales o suministros en relación con el Proyecto. La Contratista será
responsable por las actividades realizadas en su totalidad o en parte por cualquier o todos
sus Subcontratistas y nada en este Contrato exime a la Contratista de cualquier o todas
las obligaciones, independientemente de que la Contratista haya delegado esa obligación
a un Subcontratista. Veintidós punto tres.- Empresas Ecuatorianas.- La Contratista se
obliga a seleccionar a sus Subcontratistas de entre empresas idóneas, dando preferencia
a la industria ecuatoriana, con el objeto de estimular a las compañías nacionales, siempre
y cuando ofrezcan condiciones de calidad, oportunidad y disponibilidad comparables con
las ofrecidas por compañías extranjeras. Se dará preferencia a las empresas ecuatorianas
de conformidad con la Ley Aplicable, aún cuando los precios sean superiores a los de
empresas extranjeras hasta en un quince por ciento (15%). Para los fines de este
Contrato, la Secretaría, en coordinación con las entidades competentes, establecerá los
criterios de empresa nacional. Ventidós punto cuatro.- Selección y Negociación de
Contratos.- La selección de los Subcontratistas, la negociación de los términos y
condiciones de los subcontratos, su adjudicación y suscripción serán de exclusiva decisión
y responsabilidad de la Contratista. Veintidós punto cinco.- Los subcontratos que celebre
la Contratista con cualquier Subcontratista no deberán incluir términos y condiciones

incompatibles con lo pactado en este Contrato. CLÁUSULA VIGÉSIMA TERCERA.-

0

)

Y]
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO, 3

1E02
CONFIDENCIALIDAD.- Veintitrés punto uno.- Información Confidencial.- para
este Contrato, el término “Información Confidencial” significa (i) la Información"
definida en la cláusula veinticuatro punto uno (24.1) y (ii) cualquier otra clase de
información relativa a las operaciones y servicios contratados, o sobre asuntos o materias
relacionados con este Contrato, que haya sido identificada por la Parte que lo reveló
como confidencial. Información Confidencial será considerada y tratada como
información confidencial por la parte que recibe tal información (en adelante la "Parte
Receptora"), y no podrá revelarla a ningún tercero, a menos que la parte que haya
divulgado tal información, datos o materiales (la "Parte Reveladora") haya otorgado al
respecto su consentimiento previo por escrito. Veintitrés punto dos.- Revelación Interna
por Parte Receptora.- Cada Parte Receptora podrá revelar la Información Confidencial a
cualquiera de sus funcionarios, directores, empleados, o sus Compañías Relacionadas,
agentes, Subcontratistas y asesores, quienes: (i) tengan la necesidad de conocerla en
relación con la ejecución de sus obligaciones según este Contrato o el ejercicio de sus
derechos según este Contrato; (ii) hayan sido advertidos y acuerden cumplir con las
respectivas restricciones sobre tal Información Confidencial según se indica en este
Contrato, de la misma manera como si fuera una Parte Receptora. La Contratista tomará
todas las medidas necesarias para asegurar que sus trabajadores, agentes,
representantes, mandatarios y Subcontratistas cumplan con la obligación de
confidencialidad y será responsable por cualquier incumplimiento con los requisitos de
esta cláusula cometido por ellos. Veintitrés punto tres.- Revelación por Parte Receptora a
Terceros.- No obstante lo antes expresado, la Parte Receptora podrá revelar la
Información Confidencial a un tercero, sin requerir la autorización previa y por escrito de
la Parte Reveladora siempre que tal información: Veintitrés punto tres punto uno.--Ya sea
del conocimiento de la Parte Receptora para la fecha en que le fue revelada, siempre que
ese conocimiento no hubiese derivado de un incumplimiento de esta cláusula de
confidencialidad; Veintitrés punto tres punto dos.- Ya sea del dominio público para la

fecha en que le fue revelada, o se haga disponibie ai público mediante un hecho distinto a

un acto u omisión de la Parte Receptora; y/o sus funcionarios, directores, empleados,
agentes, Subcontratistas y asesores; Veintitrés punto tres punto tres.- Sea desarrollada
independientemente por la Parte Receptora, sin uso de parte alguna de la Información
Confidencial; Veintitrés punto tres punto cuatro.- Sea adquirida independientemente por
un tercero, quien, hasta donde conozca la Parte Receptora, no se encuentre bajo
obligación legal alguna que prohíba tal revelación; o Veintitrés punto tres punto cinco.-
Sujeto a las condiciones de la cláusula siguiente, cuya divulgación sea requerida conforme
a cualquier Ley Aplicable u orden de cualquier autoridad competente, o como parte de un
proceso arbitral. Veintitrés punto tres punto seis.- La Contratista no tendrá que pedir
autorización previa a la Secretaría para revelar información a los auditores de reservas
previa suscripción de los correspondientes acuerdos de confidencialidad. Veintitrés punto
cuatro.- Revelación Obligatoria.- En caso de que cualquier Parte Receptora sea requerida
por mandato de la Ley Aplicable u orden emanada de alguna autoridad competente o
como parte de un proceso arbitral, para revelar la Información Confidencial suministrada
por cualquier Parte Reveladora, la Parte Receptora deberá inmediatamente notificar por
escrito a la Parte Reveladora, de manera que ésta pueda tomar las medidas judiciales
apropiadas y/o relevar a la Parte Receptora del cumplimiento de los requerimientos de
confidencialidad. En el caso de que tal medida judicial de protección u otra acción similar
no pueda obtenerse, la Parte Receptora suministrará solamente aquella porción de dicha
Información Confidencial que legalmente esté obligada a revelar. Veintitrés punto cinco.-

Revelación por la Secretaría según Ley Aplicable.- Estas disposiciones no se aplicarán a la

información que la Secretaría deba proporcionar de acuerdo con la Ley Aplicable.

Veintitrés punto seis.- Sobrevivencia de la Confidencialidad.- Los efectos de esta cláusula
continuarán vigentes dentro de cinco (5) años posteriores de la terminación de este
Contrato. CLÁUSULA VIGÉSIMA CUARTA PROPIEDAD DE LA INFORMACIÓN.- Veinticuatro
punto uno.- Información Protegida.- Toda la información adquirida o desarrollada durante
la ejecución de actividades relacionadas con los servicios objeto de este Contrato, así

como todos los borradores y la versión final de cualesquiera dibujos, diseños, planos de
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTÓN QUITO

s6n4

ingeniería y otros planos, informes técnicos o científicos, modelos, datos, resultados We

perforación, núcleos, registros, reportes, archivos, estudios u otra información, m Úples a
y documentos elaborados u obtenidos durante el transcurso de operaciones relacionadas
con este Contrato, serán propiedad de la Secretaría (“Información Protegida”). Se
exceptúa de esta Información Protegida, aquella que la Contratista o sus Compañías
Relacionadas o sus Subcontratistas hayan obtenido protección intelectual registrada. La
Contratista mantendrá tal información protegida y tales materiales y documentos en
buen orden y, previo requerimiento, suministrará prontamente a la Secretaría copia de
toda la información en su posesión. Veinte y cuatro punto dos.- Titularidad y Derechos de
Propiedad Intelectual e Industrial.- La Contratista garantiza a la Secretaría que es titular o
licenciataria autorizada de los derechos de Propiedad Intelectual e industrial sobre
cualquier trabajo, documento e información que sea utilizado por ella para la prestación
de sus servicios según este Contrato. El derecho de autor respecto a todos los planos,
dibujos, especificaciones, cálculos, anexos, informes, software (generado o no por
computadora) y otros trabajos preparados por la Contratista, o en su nombre, en relación
con la ejecución de este Contrato pertenecen a la Contratista. No obstante, a la
terminación de este Contrato, la Contratista otorgará a la Secretaría una licencia
irrevocable, libre de regalías, para usar y reproducir el material antes mencionado, para
su uso exclusivo, excepto en los casos en que la Contratista sea únicamente licenciataria

autorizada. Veinticuatro punto tres.- Derechos de Utilizar Información Exclusiva de la

Contratista.- La Secretaría en todo momento, incluyendo después de la terminación de
este Contrato, tiene el derecho de conservar y utilizar copias de detalles de dibujo,
diseños, especificaciones, bases de datos, y cualquier otra información de la Contratista
que atañe al Proyecto. A la terminación de este Contrato la Contratista otorgará a la
Secretaría una licencia irrevocable, libre de regalías, para usar y reproducir el material
antes mencionado para su uso exclusivo. La licencia concedida a la Secretaría se limitará
al desarrollo, uso, operación, reparación, mantenimiento, modificación, expansión (pero

no duplicación) y, si es necesario, reconstrucción de ia instalación y la Secretaría no

Dra. Paola Delgado
1605

utilizará ninguna Información Exclusiva de la Contratista para otros fines a menos que se
encuentre autorizada por la Contratista por escrito. Veinticuatro punto cuatro.-
Propiedad Intelectual Desarrollada.- Cualesquiera invenciones, mejoras, tecnologías, y/o
descubrimientos, patentables o no, protegidos o no por el derecho de autor, creados,
concebidos, desarrollados por la Contratista en el desempeño de sus actividades para la
prestación de servicios objeto de este Contrato (“Propiedad Intelectual Desarrollada”),
pasarán a ser propiedad conjunta de la Secretaría y la Contratista. Se exceptúa aquella
Propiedad Intelectual registrada por la Contratista o sus Compañías Relacionadas. En
consecuencia, cada Parte tendrá la mitad de la participación indivisible en dicha
Propiedad Intelectual Desarrollada y estará autorizada para utilizar tal Propiedad
Intelectual Desarrollada para sus propios fines comerciales sin tener que solicitar
autorización para ello a la otra Parte, en el entendido, además que cada una de las Partes
reconoce y acuerda que no deberá utilizar, revelar, vender u ofrecer en venta, o para el
beneficio de cualquier tercero, la Propiedad Intelectual Desarrollada. CLÁUSULA
VIGÉSIMA QUINTA DECLARACIONES DE LA CONTRATISTA.- Veinticinco punto uno.-
Autorización.- La Contratista declara y garantiza que está debidamente autorizada para
celebrar este Contrato. Veinticinco punto dos.- Conocimiento de la Legislación
Ecuatoriana.- La Contratista declara, expresamente, que a la Fecha de Vigencia de este
Contrato tiene pleno conocimiento de la legislación ecuatoriana aplicable a los contratos
de prestación de servicios para la exploración y explotación de hidrocarburos. Veinticinco
punto tres.- Calificación y Conformidad con Requerimientos y Prácticas.- La Contratista
garantiza y se obliga a mantenerse permanentemente calificada y en capacidad de
ejecutar los servicios objeto de este Contrato, de forma de cumplir con sus obligaciones
de acuerdo con los términos y condiciones de este Contrato. La Contratista garantiza y se
compromete a prestar todos los servicios requeridos conforme a este Contrato de
conformidad con los Estándares de la Industria Petrolera Internacional. Veinticinco punto

cuatro.- Conocimiento de este Contrato.- La Contratista declara y garantiza que ha

examinado a cabalidad este Contrato, incluyendo todos los anexos del mismo, y que
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

1606

conoce bien sus términos y disposiciones y que por tanto, renuncia a reclamo? leg:
desconocimiento o falta de comprensión de los mismos. Veinticinco e
Experiencia y Calificaciones.- La Contratista declara y garantiza que, por sí mis
través de sus Subcontratistas, posee toda la experiencia y calificaciones adecuadas y
necesarias para ejecutar sus obligaciones según este Contrato, de conformidad con los
términos y condiciones estipulados en el mismo. Veinticinco punto seis.- Declaración
sobre Propiedad Intelectual.- La Contratista declara y garantiza que es propietaria, o
cuenta con el derecho de uso, de todas las patentes, marcas comerciales, marcas de
servicio, denominaciones comerciales, derechos de autor, licencias, franquicias, permisos
y derechos de propiedad intelectual necesarios para cumplir con sus obligaciones
contractuales, y que no vulneran derechos de terceros respecto de los mismos.
Veinticinco punto siete.- Declaración de Solvencia.- La Contratista declara y garantiza que
está financieramente solvente, en capacidad de pagar sus deudas según su plazo de
vencimiento y que posee suficiente capital de trabajo para cumplir las obligaciones
previstas en este Contrato. Veinticinco punto ocho.- Declaración Sobre Certificaciones
Comerciales y Profesionales.- La Contratista declara y asegura que todas las personas que
llevarán a cabo los trabajos contemplados por este Contrato cuentan y contarán con
todas las certificaciones comerciales y profesionales requeridas por la Ley Aplicable para
la prestación de sus respectivos servicios según este Contrato. Veinticinco punto nueve.-
Cumplimiento de Ley.- Las Partes expresamente declaran que la celebración y ejecución
de este Contrato no resultará en una violación o incumplimiento de sus estatutos o de lo
dispuesto en cualquier ley, reglamento o sentencia a la que estuviesen sujetas,
incluyendo la Ley Aplicable. CLÁUSULA VIGÉSIMA SEXTA RESPONSABILIDAD DE LA
CONTRATISTA.- Veintiséis punto uno.- Riesgos de Daño o Pérdida.- Veintiséis punto uno
punto uno.- La Contratista será responsable de la conservación del Área del Contrato
durante la ejecución de los servicios, así como de la seguridad de su personal y del de sus
Subcontratistas, y de los materiales, equipos y bienes propiedad de la Contratista y de sus

Subcontratistas ubicados en el Área del Contrato o para la ejecución de los servicios.

Veintiséis punto uno punto dos.- La Contratista resguardará y mantendrá a salvo a la

Secretaría de cualquier daño o pérdida que ésta pudiere sufrir y se viere obligada a pagar
en virtud de sentencia ejecutoriada de autoridad competente, y que se derive del
incumplimiento por parte de la Contratista de cualquier obligación contenida en este
Contrato, como consecuencia de actos u omisiones dolosos o culposos imputables al
personal de la Contratista o de cualesquiera Subcontratistas. Veintiséis punto dos.-

Obligación de Resguardar a la Secretaría.- La Contratista se obliga a resguardar y

mantener a la Secretaría a salvo de y a responder económicamente por cualquier
perjuicio, acción, procedimiento judicial, indemnización, costos y gastos, de cualquier
naturaleza o especie, que pudiera sufrir o ser obligada a pagar, en virtud de sentencia
ejecutoriada de autoridad competente, como consecuencia de actos dolosos o culposos
imputables a la Contratista o a su personal o al de sus Subcontratistas, incluyendo los
siguientes: Veintiséis punto dos punto uno.- Cualesquiera pérdidas o daños a los
materiales, equipos y bienes; Veintiséis punto dos punto dos.- Cualesquiera lesiones
personales, enfermedad o muerte; Veintiséis punto dos punto tres.- El incumplimiento
por la Contratista o de sus Subcontratistas de la Ley Aplicable o cualesquier permisos
requeridos; Veintiséis punto dos punto cuatro.- El incumplimiento por la Contratista de
cualquier obligación que hubiese asumido respecto de terceros, incluyendo cualquier
Subcontratista, con ocasión a la ejecución de este Contrato; Veintiséis punto dos punto
cinco.- Cualquier reclamación, procedimiento, demanda o acción, por uso o divulgación
no autorizados de secretos comerciales, derechos de propiedad, derechos de autor,
derechos sujetos a privilegio, marcas comerciales o cualquier otro derecho de propiedad
intelectual, que fuere atribuible bien sea directa o indirectamente a: (i) el diseño,
construcción, uso, operación o propiedad de cualesquier materiales, equipos y bienes de
la Contratista o Subcontratistas; o (ii) la ejecución de este Contrato por la Contratista o
Subcontratistas, incluyendo el uso de cualquier herramienta, implemento o construcción
por la Contratista o cualquiera de sus Subcontratistas; Veintiséis punto dos punto seis.-

Cualquier contaminación o daños al medio ambiente causados por la Contratista o
DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTÓN QUITO

Y808

Subcontratistas, incluyendo la descarga de desechos tóxicos y sustancias susi
degradar el ambiente; Veintiséis punto dos punto siete.- Cualquier gravami SS
Contratista; Veintiséis punto dos punto ocho.- Cualquier invalidación de pólizas de
seguro, debido a incumplimientos por parte de la Contratista de alguno de los
requerimientos establecidos en la póliza respectiva; Veintiséis punto dos punto nueve.- El
reclamo por una autoridad competente de cualquier Tributo, incluyendo todos los
Tributos (i) cuya obligación de pago recaiga en la Contratista según este Contrato, o (ii)
que estén relacionados con ingresos recibidos de las actividades ejecutadas o por el cual
se deba pagar a la Contratista o a sus Subcontratistas o a cualquiera de sus respectivos
asesores, agentes, empleados o representantes. Veintiséis punto tres.- Deber de
Informar.- La Contratista comunicará oportunamente a la Secretaría sobre cualquier
procedimiento judicial relacionado con este Contrato en el que la Contratista intervenga o
deba intervenir, o en el que la Secretaría deba intervenir, a fin de que la Secretaría pueda
adoptar las medidas que estime convenientes para la defensa de sus intereses. A su vez,
la Secretaría participará a la Procuraduría General del Estado sobre tales particulares para
los efectos pertinentes. Veintiséis punto cuatro.- Costas Procesales.- Los costos
indemnizables conforme a esta cláusula incluirán cualesquier gastos de litigio y abogados
en que incurriere la Secretaría con ocasión de los reclamos, demandas y acciones
previamente indicadas. Veintiséis punto cinco.- Defensa.- Sin menoscabo del derecho de
liberación de responsabilidad aquí previsto, la Contratista tendrá la obligación de asumir
la defensa de cualquier reclamo, demanda o acción en virtud de los cuales se les solicite
indemnización, y la Secretaría no podrá transar tales reclamos, requerimientos o acciones
sin el consentimiento previo de la Contratista por escrito. Veintiséis punto seis.-
Supervivencia de las Obligaciones de Resguardo.- Las obligaciones establecidas en esta
cláusula sobrevivirán hasta el vencimiento del período de prescripción previsto en la Ley
Aplicable, CLÁUSULA VIGÉSIMA SÉPTIMA NOTIFICACIONES Y COMUNICACIONES.
Veintisiete punto uno.- Todas las comunicaciones y notificaciones que las Partes deban

cursarse entre sí, con relación a este Contrato, incluyendo las que contengan solicitudes,

16n9

dictámenes, opiniones, aceptaciones, renuncias, consentimientos, instrucciones,
autorizaciones, informes, estudios, balances, inventarios y más documentos, o que éstas
presenten a alguna autoridad competente, por igual razón, serán por escrito en
castellano y deberán ser enviadas mediante entrega personal, correo especial (courier),
por fax y por correo electrónico. Veintisiete punto dos.- Las Partes señalan como
direcciones para efectos de las comunicaciones indicadas en esta cláusula las siguientes:
La Secretaría de Hidrocarburos Avenida Amazonas Número Treinta y cinco guión ochenta
y nueve (35-89) y Juan Pablo Sanz Edificio Amazonas Cuatro mil (4000) piso Diez (10).
Teléfonos: Tres nueve cinco cinco tres cero cero (3955300) Fax: dos cuatro seis dos cuatro
tres cinco (2462435) Correo electrónico: info(she.gob,ec Quito — Ecuador CONTRATISTA
Avenida Brasil N treinta y nueve guión noventa y uno (N39-91) y Jacinto de la Cueva
Edificio lACA, Primer Piso Teléfonos: Dos cuatro seis siete dos cuatro cero; dos cuatro seis
siete dos cuatro uno (2467240; 2467241) Fax: dos cuatro seis siete dos cinco tres
(2467253) Correo electrónico: german avilafWpecs.com.ec Quito — Ecuador Con copia a:
BUSTAMANTE HOLGUÍN 8: ONTANEDA ABOGADOS EQUITAX EQUILIBRIO IMPOSITIVO CÍA.
LTDA. Manuel Sotomayor E diecisiete guión ciento cincuenta y dos (E17-152) y Flores
Jijón, sector Bellavista Teléfonos: cinco nueve tres dos dos cuatro cuatro cuatro cero
nueve ocho/ cinco nueve tres dos dos dos cinco nueve cinco nueve siete/cinco nueve tres
dos dos dos cuatro tres uno ocho siete (593 2 2444098 / 593 2 2259597 / 593 2 2243187),
E-mail: mbustamante(Obustamanteholguin.com Quito-Ecuador Veintisiete punto tres.-
Para todos los efectos de este Contrato se entenderá que una comunicación fue recibida
por la otra Parte, cuando sea recibida por entrega personal o cuando exista una
constancia de recepción de la Parte notificada. Veintisiete punto cuatro.- Las Partes
pueden designar nuevas direcciones, notificándose de este particular oportunamente,
conforme al procedimiento previsto en esta cláusula. Veintisiete punto cinco.- Los
documentos que la Contratista presente en virtud de este Contrato a la Secretaría, se
sujetarán a lo dispuesto en la Ley Aplicable. CLÁUSULA VIGÉSIMA OCTAVA.-

TRANSFERENCIA O CESIÓN DE ESTE CONTRATO. Veintiocho punto uno.- Transferencia o

”
m
»
»
a
»
SS

y)

)

)
DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTON QUITO

1610

Cesión realizada en contravención a esta cláusula será considerada nula y dicho acto
constituirá una causal de caducidad, de conformidad con lo previsto en la Ley Aplicable y
en este Contrato. Veintiocho punto dos.- Queda expresamente entendido y convenido
que en caso de Transferencia o Cesión regirán las condiciones y requisitos establecidos en
el Reglamento para la Transferencia o Cesión de Derechos y Obligaciones de los Contratos
de Hidrocarburos, expedida en el Decreto Ejecutivo No. Mil trescientos sesenta y tres
(1363) publicado en el Registro Oficial Número Doscientos noventa y tres (293) de veinte
y siete (27) de marzo del dos mil uno (2001), que reglamenta al artículo Setenta y nueve
(79) de la Ley de Hidrocarburos. Veintiocho punto tres.- Responsabilidad.- En caso de que
la Transferencia o Cesión fuere parcial, la cedente seguirá siendo responsable ante la
Secretaría de las obligaciones, garantías y compromisos transferidos luego de cualquier
Transferencia o Cesión parcial permitida según esta cláusula. Veintiocho punto cuatro.-
Solvencia y Capacidad.- En ningún caso la Transferencia total o parcial, de los derechos y
obligaciones derivadas de este Contrato, podrá originar el deterioro de la solvencia
financiera y capacidad operativa, administrativa, financiera y técnica de la Contratista, ni
podrá afectar negativamente los Planes contemplados en este Contrato. Veintiocho
punto cinco.- Obligaciones Laborales y Tributarias.- Si la Transferencia o Cesión fuere
total, la responsabilidad de quien transfiere o del cedente subsistirán respecto de las
obligaciones de carácter laboral y tributario que hubieren contraído antes de la
Transferencia o Cesión, con sujeción a la Ley Aplicable. También será responsabilidad del
cedente el Impuesto a la Renta a que hubiere lugar como consecuencia de la utilidad
obtenida en dicha Transferencia o Cesión. Veintiocho punto seis.- Cambio de Control.- En
la medida de lo posible, la Contratista y su Casa Matriz se asegurarán de no ser objeto de
un Cambio de Control, durante la vigencia del Contrato, sin el consentimiento previo de la

Secretaría. Cualquier cambio de control registrado deberá ser notificado a la Secretaría

1611
dentro del plazo máximo de Sesenta (60) días de producido. Lo previsto en este punto
será aplicable a la Contratista y a su Casa Matriz con independencia de la forma en que
esté organizada, ya sea a través de la constitución de personas morales, de consorcios,
contratos o asociaciones sin personalidad jurídica propia. CLÁUSULA VIGÉSIMA NOVENA.-
TERMINACIÓN Y CADUCIDAD DE ESTE CONTRATO. Veinte y nueve punto uno.-
Terminación.- Este Contrato terminará a más de las causales previstas en la Ley de
Hidrocarburos y en este Contrato, por las siguientes causas: Veintinueve punto uno punto
uno.- Por vencimiento del Plazo de Vigencia o por cumplimiento del objeto de este

Contrato. Veintinueve punto uno punto dos.- Por acuerdo entre las Partes. Veintinueve

punto uno punto tres.- Por declaratoria de caducidad emitida por el Ministerio conforme

a la Ley de Hidrocarburos. Veintinueve punto uno punto cuatro.- Por declaratoria judicial
de quiebra de la Contratista. Veintinueve punto uno punto cinco.- Por Evento de
Insolvencia de la Contratista o de su Casa Matriz, declarada por autoridad competente, a
opción de la Secretaría. Veintinueve punto uno punto seis.- Por extinción de la
personalidad jurídica de la Contratista o de su Casa Matriz. Veintinueve punto uno punto
siete.- Por cesión de bienes de la Contratista o de su Casa Matriz en beneficio de sus
acreedores por haber sido privada del control de sus propios asuntos debido a una orden
de autoridad competente. Veintinueve punto uno punto ocho.- Por sentencia
ejecutoriada o por laudo arbitral que declare la terminación de este Contrato.
Veintinueve punto uno punto nueve.- Por opción de cualquiera de las Partes, cuando la
otra Parte hubiese incumplido sus principales obligaciones contractuales estipuladas en
este Contrato, incluyendo el derecho de terminación de este Contrato por parte de la
Secretaría por el incumplimiento por parte de la Contratista de las actividades
contempladas en el Plan de Actividades. Veintinueve punto uno punto diez.- En caso de
que cualquiera de las Partes deseare terminar este Contrato por incumplimiento de
alguna de las obligaciones estipuladas en este Contrato que no constituyan causa de
caducidad, la Parte que se creyere perjudicada recurrirá al procedimiento de solución de

controversias previsto en la cláusula trigésima primera de este Contrato. Veinte y nueve
)123999

DOCTORA PAOLA ,
NOTARÍA SEGUNDA DEL CANTÓN QUITO

1612 SS

Contrato, se seguirá el siguiente procedimiento: (a) La Secretaría o la Agencia

Na
«ÑO - Ecut

Regulación y Control Hidrocarburífero (ARCH) notificará a la Contratista con el oi
incumplimientos a la Ley Aplicable, a los Reglamentos o a este Contrato, concediéndole
un plazo de treinta (30) días calendario, contados desde la fecha de notificación, para que
conteste, remedie, corrija, rectifique o desvanezca los cargos. Sin embargo, si habiendo
tomado tales acciones este plazo resultare insuficiente para que la Contratista pueda
remediar, corregir o rectificar tal falta o incumplimiento y ésta así lo demuestra, la
Secretaría o la Agencia de Regulación y Control Hidrocarburífero (ARCH) podrá concederle
un plazo adicional que, según cada caso, sea el necesario para cumplir con lo dispuesto en
esta cláusula. (b) Una vez concluido el plazo, con la contestación o sin ella, en los casos
que corresponda, la Secretaría o la Agencia de Regulación y Control Hidrocarburífero
(ARCH) solicitará en forma motivada la caducidad de este Contrato al Ministro Sectorial,
quien lo tramitará y resolverá de conformidad con la Ley Aplicable. (c) El Ministro
Sectorial abrirá un expediente de caducidad, y notificará a la Contratista con los
incumplimientos, concediéndole el plazo de sesenta (60) días calendario, para que
conteste, remedie, corrija o rectifique los incumplimientos, que originó el reclamo. (d)
Agotado el procedimiento referido en el literal anterior, el Ministro Sectorial emitirá la
resolución que corresponda, que deberá estar debidamente motivada en informes
legales, técnicos y económicos. La declaratoria de caducidad deberá estar debidamente
motivada utilizando criterios de valoración objetivos, como: gravedad de la infracción,
negligencia, daño producido, perjuicio al Estado, y otros que se consideren pertinentes.
Veintinueve punto dos punto uno.- Para el caso de la causal prevista en el numeral
Catorce (14) del artículo Setenta y cuatro (74) de la Ley de Hidrocarburos, el
incumplimiento se generará cuando como resultado de un Estudio Ambiental realizado de
conformidad con la Ley Aplicable, se detectaren Daños Ambientales (pasivos ambientales)
imputables a la Contratista, y ésta no iniciare o interrumpiere injustificadamente, en

cualquier momento, la remediación dispuesta por-el Ministerio del Ambiente y/o el
1613

Estudio Ambiental respectivo. En el Estudio Ambiental constarán especificados los Daños
Ambientales, así como el programa y plazo para la remediación respectiva, que se
ejecutará por cuenta de la Contratista. En todo lo demás, se observará el procedimiento
establecido en la cláusula treinta y uno punto dos (31.2). Veinte y nueve punto tres.-

Efectos de la Declaratoria de Caducidad.- La caducidad de este Contrato, implica la

inmediata terminación de este Contrato y la restitución al Estado del Área del Contrato y
la entrega de todos los equipos, herramientas, maquinarias, información técnica
actualizada y otros elementos, instalaciones industriales o de transporte y
comercialización y demás muebles e inmuebles, adquiridos con destino a su uso en las
actividades objeto de este Contrato, sin costo alguno para la Secretaría y el Estado
ecuatoriano, y conlleva además la ejecución automática de las garantías otorgadas
conforme a este Contrato. Veinte y nueve punto cuatro.- Sanciones para otros
Incumplimientos e Infracciones.- El incumplimiento de las obligaciones estipuladas en
este Contrato o la infracción de la Ley de Hidrocarburos o sus Reglamentos que no
produzcan efectos de caducidad, se sancionará de acuerdo con lo establecido en la
referida Ley, sus reglamentos y este Contrato, según sea el caso. CLÁUSULA TRIGÉSIMA
CONTRATOS ADICIONALES Y MODIFICATORIOS Treinta punto uno.- Yacimientos de Gas
Natural Libre y Yacimientos de Condensado de Gas.- En el caso de que la Contratista
durante la ejecución de este Contrato, descubriere Yacimientos de Gas Natural Libre
comercialmente explotables localizados en el Área del Contrato, podrá suscribir contratos
adicionales para su explotación, de conformidad con lo previsto en el artículo Treinta y
dos (32) de la Ley de Hidrocarburos. Igualmente, si se descubrieren Yacimientos de
Condensado de Gas cuya sola producción de líquidos resulte antieconómica las Partes
podrán celebrar un contrato adicional para la explotación de los mismos. Treinta punto

dos.- Reinyección y Quema de Gas Natural Asociado.- Sin perjuicio de lo estipulado en la

cláusula anterior, la Contratista podrá reinyectar a los Yacimientos o utilizar para sus
operaciones el Gas Natural Asociado y el gas natural proveniente de Yacimientos de

Condensado de Gas en las cantidades que sean necesarias para las operaciones de
DOCTORA PAOLA DELGADO LOOR E
NOTARÍA SEGUNDA DEL CANTON QUITO

1814 A

AN
arrojar a la atmósfera el gas natural, la Contratista deberá contar con la aprobaci de la
O,

explotación y transporte de Petróleo Crudo. Para tales efectos, así como para ad
Po

Secretaría o el Ministerio, según se establece en la Ley de Hidrocarburos, la cual podrá'$er==""
negada justificadamente. La utilización de estos gases no tendrá costo alguno para la
Contratista. Treinta punto tres.- Gas Natural Asociado.- El Gas Natural Asociado que se
obtenga en la explotación de Yacimientos, que no sea explotado y utilizado por la
Contratista según se establece en la cláusula treinta punto dos (30.2) será utilizado por la
Secretaría para su industrialización y comercialización, previo acuerdo de las Partes.
Treinta punto tres púnto uno.- En los casos en que el Gas Natural Asociado no pueda ser
utilizado por la Contratista, o no sea conveniente la industrialización y/o comercialización
por parte de la Secretaría, la Secretaría podrá autorizar su quema, previa justificación
técnica y económica. Treinta punto cuatro.- Autorizaciones.- Para la celebración de los
contratos adicionales referidos en las cláusulas treinta punto uno (30.1) y treinta punto
dos (30.2) se requerirá del acuerdo de las Partes, en el entendido de que ellas no podrán
negarse a llegar a un acuerdo sin justa causa. Además, para que estos contratos sean
válidos se requerirán los informes necesarios de conformidad con la Ley Aplicable. Treinta

punto cinco.- De la Recuperación de Hidrocarburos Líquidos Condensados del Gas Natural

Asociado.- Cuando mediante la instalación de una planta procesadora de campo fuere
factible la recuperación de los Hidrocarburos Líquidos Condensados del Gas Natural
Asociado producido por la Contratista, obtenidos después de los separadores
convencionales de campo, la Secretaría dispondrá de dichos Hidrocarburos Líquidos
Condensados del Gas Natural Asociado recobrados, para lo cual realizará todas las
inversiones necesarias y pagará todos los gastos a partir de los separadores
convencionales de campo. La Secretaría podrá solicitar a la Contratista la instalación y
operación de equipos que permitan la recuperación de Hidrocarburos Líquidos
Condensados del Gas Natural Asociado después de los separadores convencionales de
campo, debiendo la Secretaría realizar los respectivos reembolsos o pagos que se

convengan. Treinta punto seis.- Contratos Modificatorios.- Habrá lugar a la negociación y
3615

suscripción de contratos modificatorios a este Contrato previo acuerdo de las Partes,
conforme lo previsto en la Ley Aplicable. Treinta punto seis punto uno.- En caso de
celebración de contratos modificatorios a este Contrato en los cuales se varíe por
circunstancias técnicas o económicas, en un porcentaje igual o superior al veinte y cinco
por ciento (25%) del total de las inversiones estimadas para el Plan de Actividades (Anexo
B) las actividades e Inversiones comprometidas, se deberá modificar proporcionalmente
la tarifa. CLÁUSULA TRIGÉSIMA PRIMERA.- SOLUCIÓN DE CONTROVERSIAS.- Treinta y uno
punto uno.- Negociaciones Directas Obligatorias.- En todos los conflictos relacionados con
la aplicación, interpretación, ejecución, incumplimiento, así como los efectos de una
terminación anticipada o cualquier otra circunstancia relacionada con este Contrato, las
Partes deberán intentar un arreglo directo entre ellas. Para ello la Parte afectada deberá
presentar una solicitud de negociaciones directas. Para este efecto, la Parte afectada
someterá el desacuerdo al representante legal de la otra Parte. Si dentro del plazo de
treinta (30) días de haberse referido el desacuerdo, o aquel plazo que acuerden las
Partes, éste no hubiere sido resuelto, se observará el procedimiento previsto en la
cláusula treinta y uno punto dos, treinta y uno punto tres (31.2, 31.3) o en la cláusula
treinta y uno punto cuatro (31.4), según fuese el caso. Treinta y uno punto dos.-
Mediación Facultativa.- A falta de alcanzar un arreglo directo de las Partes según la
cláusula treinta y uno punto uno (31.1), cualquiera de las Partes podrá someter las
diferencias al proceso de mediación (i) a cualquier centro de mediación registrado por el
Consejo de la Judicatura o (ii) al procedimiento arbitral previsto en la cláusula treinta y
uno punto cuatro (31.4). Treinta y uno punto tres.- Consultoría.- En caso de discrepancias
técnicas o económicas previstas en las cláusulas: ocho punto dos punto treinta y seis
(8.2.36), once punto dos (11.2), once punto tres (11.3), doce punto siete (12.7), catorce
punto seis punto tres (14.6.3) y diecisiete punto seis (17.6) de este Contrato, que no
hayan sido resueltas amigablemente entre las Partes según la cláusula treinta y uno
punto uno (31.1), la Contratista de manera facultativa podrá referir las diferencias a un

Consultor. El Consultor no podrá pronunciarse sobre la aplicación de la ley tributaria.
DOCTORA PAOLA DELGADO LOOR
NOTARÍA SEGUNDA DEL CANTON QUITO

o
Treinta punto tres punto uno.- Para estos efectos, la Parte afectada debetáfnoti

Secretaría su decisión de someter el desacuerdo al dictamen de un Consutist.'TH8in
uno punto tres punto dos.- Para la elección del Consultor, cada Parte present
una lista de tres nombres de candidatos dentro del plazo de quince (15) días contados a
partir de la presentación de la solicitud de la Contratista. Si uno o más de los Consultores
propuestos aparecieren en ambas listas, el Consultor será seleccionado de entre aquellos
que figuren en ambas listas. Si no hubiese candidatos coincidentes o no existiere acuerdo
en caso de ser dos o más los candidatos coincidentes, las Partes harán sus mejores
esfuerzos para designar al Consultor. Si no hubiese acuerdo entre ellas para la
designación dentro del plazo de siete (7) días, el Consultor será designado, considerando
la materia a tratar, por sorteo de entre los que constan en el Anexo J. El sorteo se
realizará por pedido de cualquiera de las Partes ante un notario público, debiendo
notificar el Notario a la otra parte con al menos cuarenta y ocho (48) horas de
anticipación a la fecha del sorteo. Treinta y uno punto tres punto tres.- El Consultor
deberá ser nominado y designado sobre la base de criterios de imparcialidad y
conocimiento técnico sobre la materia objeto de la consultoría. Treinta y uno punto tres
punto cuatro.- Una vez iniciado el procedimiento, no podrán existir reuniones directas
entre una de las Partes con el Consultor sin la autorización de la otra. Las Partes
presentarán sus argumentos al Consultor dentro de los treinta (30) días calendario a
partir de la fecha de su designación. Las Partes proporcionarán al Consultor toda la
información, por escrito o en audiencia oral con la evidencia que consideren que
razonablemente requiere para llegar a su dictamen. Treinta y uno punto tres punto
cinco.- El Consultor designado elaborará y entregará el dictamen a las Partes en el plazo
de sesenta (60) días desde la fecha de su designación. Treinta y uno punto tres punto
seis.- Si surgiere una diferencia entre las Partes acerca del sentido, interpretación o
alcance del dictamen, cualquiera de ellas podrá solicitar su corrección o aclaración
mediante comunicación dirigida al Consultor y a la otra Parte, dentro del plazo de quince

(15) días de notificado el dictamen. Treinta y uno punto tres punto siete.- El dictamen del

1617

Consultor tendrá efecto vinculante y será definitivo para las Partes. Treinta y uno punto
tres punto ocho.- Sin embargo, dentro del plazo de quince (15) días de notificado el
dictamen o la corrección o aclaración, las Partes podrán solicitar la revisión de la decisión
conforme el procedimiento de arbitraje previsto en la cláusula treinta y uno punto cuatro
(31.4), únicamente en los siguientes casos: (a) Si el Consultor se hubiere extralimitado en
el mandato otorgado; (b) Si se demuestra corrupción, vinculación o conflicto de interés
del Consultor en la materia objeto de la controversia; y, (c) En caso que a alguna de las
Partes se le hubiese negado el derecho a la defensa, conforme los plazos previstos en esta
cláusula. Treinta y uno punto tres punto nueve.- El inicio del arbitraje suspenderá la
decisión del Consultor. Treinta y uno punto tres punto diez.- Los gastos y honorarios que
demande la intervención del Consultor serán por cuenta de la Parte solicitante, a menos
que la Secretaría decidiese que sean por cuenta de las dos Partes, en proporciones
iguales. Para estos efectos la Contratista solicitará el pronunciamiento respectivo a la
Secretaría al momento de notificar la intención de contar con un consultor conforme la
cláusula treinta y uno punto tres punto uno. Treinta y uno punto cuatro.- Arbitraje.- En
todos los conflictos relacionados con la aplicación, interpretación, ejecución,
incumplimiento, así como los efectos de una terminación anticipada del contrato o
cualquier violación de la Ley Aplicable u otra circunstancia relacionada con este Contrato,
que no hayan sido solucionadas por negociaciones directas según la cláusula treinta y uno
punto uno (31.1), o en virtud de la mediación según la cláusula treinta y uno punto dos
(31.2), o que no hayan sido sometidas a dictamen de un Consultor según la cláusula
treinta y uno punto tres (31.3) serán resueltas definitivamente mediante un arbitraje ad-
hoc al amparo del Reglamento de Arbitraje de la Comisión de las Naciones Unidas para el
Derecho Mercantil Internacional, UNCITRAL del año mil novecientos setenta y seis (1976).
El arbitraje será administrado según su cuantía por (i) la Corte Permanente de Arbitraje
con sede en La Haya, en casos cuya cuantía sea indeterminada o supere los diez millones
de Dólares ($10'000.000.00); y (ii) el Centro de Arbitraje y Mediación de la Cámara de

Comercio de Quito en los demás casos. Treinta y uno punto cuatro punto uno. El lugar del

)

13D

)

)
,))99

DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTON QUITO

16138 S

arbitraje será: (a) Santiago de Chile, Chile, en el caso de la cláusula treinta y uno pu
Me
cuatro (31.4) (i) y (b) Quito, Ecuador en el caso de la cláusula treinta y uno puntg quatro
(31.4) (ii). Treinta y uno punto cuatro punto dos.- El idioma del a
castellano. Cualquiera de las Partes podrá presentar pruebas testimoniales o
documentales en un idioma distinto al castellano, siempre que esa Parte le provea a la
otra Parte una traducción escrita al castellano de dicha prueba testimonial o
documental. Treinta y uno punto cuatro punto tres.- El arbitraje será en Derecho y la
normativa aplicable al fondo de la controversia será el derecho ecuatoriano. Treinta y uno
punto cinco. Constitución del Tribunal Arbitral.- El Tribunal Arbitral estará compuesto por
tres (3) miembros. Cada una de las Partes designará a un árbitro, y el tercero, que
actuará como Presidente del Tribunal Arbitral, será designado de común acuerdo por los
dos (2) árbitros designados. Si una Parte se abstiene de designar a un árbitro dentro de
los cuarenta y cinco (45) días calendario contados a partir de la notificación del inicio del
procedimiento, o si los dos árbitros no se ponen de acuerdo en cuanto a la designación
del Presidente del Tribunal Arbitral dentro de los cuarenta y cinco (45) días contados a
partir de la fecha de designación de los primeros dos (2) árbitros, cualquiera de las Partes
podrá solicitar su designación (a) al Secretario de la Corte Permanente de Arbitraje con
sede en La Haya en el caso de la cláusula treinta y uno punto cuatro (31.4)(i), o (b) al
Director del Centro de Arbitraje y Mediación de la Cámara de Comercio de Quito en el
caso de la cláusula treinta y uno punto cuatro (31.4)(ii). Los árbitros para los arbitrajes
administrados por la Corte Permanente de Arbitraje con sede en La Haya no deberán
tener la misma nacionalidad de las Partes, salvo pacto en contrario. Treinta y uno punto
seis.- Elección.- El arbitraje previsto en esta cláusula valdrá como elección de vía para la
resolución de las desavenencias derivadas de este Contrato así como también será la vía
para la resolución de controversias derivadas de cualquier Tratado sobre Promoción y
Protección de Inversiones que pudiera ser invocado por la Contratista. Treinta y uno

punto siete.- Exclusión de ciertas materias del ámbito del arbitraje y atribución de

jurisdicción a tribunales y cortes nacionales.- Todas las controversias que se deriven de

1619

una declaratoria de caducidad o guarden relación con sus efectos, no podrán ser resueltas
mediante arbitraje y deberán ser resueltas por los tribunales competentes del Ecuador.
Las controversias sobre actos de la administración tributaria serán resueltas por los
tribunales competentes del Ecuador. Treinta y uno punto ocho.- Costos.- El costo del
procedimiento será cubierto en partes iguales, a no ser que el Tribunal, en su laudo,
decida lo contrario. Treinta y uno punto nueve.- Ejecución del Laudo.- El Laudo que dicte
el Tribunal Arbitral será de cumplimiento obligatorio para las Partes, sin perjuicio de los
recursos previstos por la ley del lugar del arbitraje (lex arbitri). CLÁUSULA TRIGÉSIMA
SEGUNDA COMPROMISOS Y DECLARACIONES ADICIONALES.- Treinta y dos punto uno.-
Transferencia de Tecnología.- La Contratista se compromete a propiciar, facilitar y
permitir en términos razonables sus experticias técnicas y tecnologías apropiadas para
que sean usadas para la prestación de los servicios, incluyendo aquellas tecnologías que
mejor puedan incrementar el rendimiento económico o los resultados de los Yacimientos
desarrollados y operados según este Contrato. La Contratista se compromete también a
esforzarse para que el personal ecuatoriano que sea contratado o asignado a posiciones
gerenciales o técnicas dentro de la organización de la Contratista, reciba adiestramiento
en el uso de tales tecnologías cuando la Contratista las utilicen en el Proyecto. Treinta y
dos punto uno punto uno.- La Contratista se compromete a propiciar, facilitar y permitir
la transferencia de tecnología a la Secretaría, a las empresas nacionales que participen en
la ejecución del Proyecto. Treinta y dos punto dos.- Renuncia de Derechos.- El hecho de
que las Partes se abstengan de ejercer todos o cualesquiera de sus derechos según este
Contrato o conforme a cualesquiera Ley Aplicable, o incurra en cualquier demora en
ejercerlos, no constituye ni se podrá interpretar como una renuncia a esos derechos. Si
cualquiera de las Partes omite notificarle a la otra un incumplimiento de los términos y
condiciones de este Contrato, dicha omisión no constituirá una dispensa de dicho
incumplimiento. Treinta y dos punto tres.- Partes Independientes.- Las Partes declaran
que a través de este Contrato, no se constituye una asociación o sociedad entre ellas.

Ninguna Parte tendrá la autoridad o el derecho, o presentarse como si los tuviese, de
DOCTORA PAOLA DELGADO LOOR
NOTARIA SEGUNDA DEL CANTON QUITO

1620 ES

asumir, crear, modificar o extinguir cualquier obligación de cualquier tipo,i

implícita, en nombre o por cuenta de cualquier otra Parte. La Contra!

será responsable de sus propias acciones. Treinta y dos punto cuatro.- Terceros
Beneficiarios.- Salvo en la medida en que se haya acordado expresamente lo contrario
dentro de este Contrato, este Contrato y todas y cada una de sus estipulaciones son del
beneficio exclusivo de las Partes y sus cesionarios autorizados. Por tanto se entiende que
este Contrato tiene un carácter intuitu personae. Treinta y dos punto cinco.-
Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro o jurisdicción competente
considera ilegal, inválida o inejecutable alguna de las disposiciones o partes de este
Contrato o su aplicación: (i) esas disposiciones o partes podrán ser totalmente separadas
del resto de las disposiciones contractuales; (ii) este Contrato se interpretará y hará valer
como si dicha disposición o parte ilegal, inválida o inejecutable jamás hubiere formado
parte del mismo; y (ii) las demás disposiciones de este Contrato continuarán en pleno
vigor y efecto, y no se verán afectadas por la disposición o parte ilegal, inválida o
inejecutable o por su separación de este Contrato. Asimismo, en lugar de dicha
disposición o parte ilegal, inválida o inejecutable, las Partes negociarán de buena fe el
reemplazo de la misma, con términos tan similares a ella como sea posible, y que tengan
carácter legal, válido y ejecutable. Treinta y dos punto seis.- Compromiso contra la
Corrupción.- La Contratista declara y asegura que no ha hecho ni ofrecido y que se
compromete a no hacer ni ofrecer pagos, préstamos u obsequios de dinero u objetos de
valor, directa o indirectamente a (i) un funcionario de autoridad pública competente
alguna ni a empleados de la Secretaría o del Ministerio; (ii) un movimiento o partido
político o miembro del mismo; (ii) cualquier otra persona, cuando la Parte sepa o haya
tenido motivos para saber que cualquier parte de dicho pago, préstamo u obsequio será
entregada o pagada directa o indirectamente a cualquier funcionario o empleado público,
candidato, partido político o miembro de éste; o (iv) a cualquier otra Persona o ente,

cuando ese pago pudiere violar las: leyes de cualquier jurisdicción pertinente. — La

1621

Secretaría podrá dar por terminado este Contrato en caso que se comprobase a
través del debido proceso que la Contratista ha incumplido la legislación aplicable en
materia de prácticas de corrupción. La Contratista se obliga a tomar todas las
medidas necesarias y razonables para garantizar que sus Subcontratistas, agentes o
representantes involucrados en la ejecución de este Contrato cumplan con todas las
Leyes Aplicables, incluyendo especialmente aquellas normas que regulan la corrupción
administrativa. Treinta y dos punto siete.- Negociación de este Contrato.- Las Partes
declaran y reconocen que todas las cláusulas, anexos, términos, condiciones y, en
general, todo el contenido de este Contrato han sido totalmente negociados, redactados
y aceptados por ambas Partes de buena fe y, en consecuencia, ninguna Parte puede
alegar en beneficio propio el desconocimiento de este Contrato o la autoría de ciertos
términos y condiciones de este Contrato a la otra Parte. Asimismo, las Partes
específicamente declaran y garantizan haber contado con la representación legal
apropiada, en el curso de la negociación y redacción de este Contrato. CLÁUSULA
TRIGÉSIMA TERCERA.- REGISTROS DE CUANTIA Y GASTOS.- Treinta y tres punto uno.-
Gastos.- Los gastos que ocasione la celebración de este Contrato y su registro

serán cubiertos por la Contratista. Treinta y tres punto dos.- Cuantía.- Por su naturaleza,

este Contrato es de cuantía indeterminada. Treinta y tres punto tres.- Registro de este
Contrato.- Dentro del plazo de treinta (30) días siguientes contados desde la fecha de
suscripción de este Contrato, la Contratista deberá inscribirlo en el Registro de
Hidrocarburos. Treinta y tres punto cuatro.- Ejemplares.- La Contratista entregará diez
(10) copias certificadas de este Contrato a la Secretaría, la que dentro del término
de treinta (30) días, contados a partir de la Fecha de Vigencia, entregará a la Contraloría
General del Estado, Procuraduría General del Estado, al Ministerio de Finanzas, al
Ministerio del Ambiente, Servicio de Rentas Internas y Banco Central del Ecuador.
Usted señor Notario, se servirá agregar las demás cláusulas de rigor para la plena validez
de este Contrato. HASTA AQUÍ LA MINUTA, firmada el Doctor Tomás Arteaga, con

matrícula profesional Número cuatro mil seiscientos setenta y siete, del Colegio de
DOCTORA PAOLA DELGADO LOOR

conmigo la Notaria, en unidad de acto, quedando incorporada al protocolo de esta

Notaría, de todo lo cual doy fe.

GERMÁN ÁVILA LEÓN

Race

NOTARIA SEGUNDA DEL CANTON QUITO
9124

Secretaría de
Hidrocarburos
ECUADOR

SECRETARÍA DE HIDROCARBUROS

REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos la escritura pública mediante la cual el
Estado ecuatoriano a través de la Secretaría de Hidrocarburos y el Consorcio
INTERPEC conformado por las compañías PECS IECONTSA S.A, INTEGRAL
DE SERVICIOS TÉCNICOS S.A. (SUCURSAL ECUADOR) y, EQUITAX
EQUILIBRIO IMPOSITIVO CIA LTDA., en fecha 30 de abril de 2012 ante la
Notaria Segunda del Distrito Metropolitano de Quito, convienen celebrar el
Contrato de Prestación de Servicios para la Exploración y Explotación de
Hidrocarburos (PETROLEO CRUDO), en el Bloque OCANO PEÑA BLANCA de la
Región Amazónica Ecuatoriana, la que se registra a folios 1536 al 2184.- Quito, a
weinte y nueve de mayo de dos mil doce.

SECRETARIO DE HIDROCARBUR

REGISTRO DE |
e PIDROCARDonoS Sy

3
NOS ES)
ue?
